--------------------------------------------------------------------------------

Exhibit 10.2


THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
Dated as of October 22, 2018
 
by and among
 
CAI RAIL INC.

(as “Borrower”)
 
CAI INTERNATIONAL, INC.

(as “Guarantor”)
 
THE LENDERS LISTED ON SCHEDULE 1 HERETO
 
MUFG UNION BANK, N.A.
as Administrative Agent (the “Administrative Agent”),
 
MUFG UNION BANK, N.A.

as Lead Arranger and Bookrunner
 
BANK OF AMERICA, N.A. (as "Syndication Agent")
 
and
 
ING BANK, A BRANCH OF ING-DIBA AG
THE HUNTINGTON NATIONAL BANK
(as "Co-Documentation Agents")



--------------------------------------------------------------------------------

Table of Contents

Page


1.
DEFINITIONS AND RULES OF INTERPRETATION
1
 
1.1.
Definitions
1
 
1.2.
Rules of Interpretation.
36  
1.3.
Accounting Terms
38
 
1.4.
Rounding
38        
2.
THE SENIOR CREDIT FACILITY.
39
 
2.1.
Commitment to Lend.
39
 
2.2.
Commitment Fee
39
 
2.3.
Reduction of Total Commitment
39  
2.4.
Evidence of Debt
40  
2.5.
Interest
40
 
2.6.
Requests for Revolving Credit Loans
41
 
2.7.
Conversion Options
41
 
2.8.
Funds for Revolving Credit Loans
42
 
2.9.
Change in Borrowing Base
43  
2.10.
Swing Line Loans
43  
2.11.
Delinquent Lenders.
46
 
2.12.
Payments Generally
47  
2.13.
Sharing of Payments by Lenders
48
 
2.14.
Increase in Commitments.
48  
2.15.
Cash Collateral
50
       
3.
REPAYMENT OF THE LOANS
51
 
3.1.
Maturity
51
 
3.2.
Mandatory Repayments of Revolving Credit Loans
51
 
3.3.
Optional Repayments of Revolving Credit Loans and Swing Line Loans
51        
4.
LETTERS OF CREDIT
52
 
4.1.
Letter of Credit Commitments
52
 
4.2.
Reimbursement Obligation of the Borrower
56
 
4.3.
Letter of Credit Payments
56  
4.4.
Obligations Absolute
58
 
4.5.
Role of Issuer
58  
4.6.
Letter of Credit Fees
59
 
4.7.
Cash Collateral
59  
4.8.
Conflict with Issuer Documents
59  
4.9.
Letters of Credit Issued for Subsidiaries
59  
4.10.
Replacement of L/C Issuer
60
       
5.
CERTAIN GENERAL PROVISIONS
60  
5.1.
Fees
60



i

--------------------------------------------------------------------------------

 
5.2.
Funds for Payments
60  
5.3.
Computations
65  
5.4.
Inability to Determine Eurodollar Rate
65  
5.5.
Illegality
66
 
5.6.
Additional Costs, etc
66  
5.7.
Capital Adequacy
67  
5.8.
Certificate; Delay
67  
5.9.
Indemnity
67  
5.10.
Mitigation Obligations; Replacement of Lenders
68  
5.11.
Replacement of Lenders
68  
5.12.
Reserves on Eurodollar Rate Loans
69  
5.13.
Survival
69        
6.
COLLATERAL SECURITY AND GUARANTIES
69  
6.1.
Collateral Security and the Guarantors
69  
6.2.
Guaranties by CAI and Domestic Subsidiaries of Borrower
69
 
6.3.
Release of Railcars and Leases
69        
7.
REPRESENTATIONS AND WARRANTIES
70  
7.1.
Corporate Authority
70  
7.2.
Governmental or Third Party Approvals
70  
7.3.
Title to Properties; Leases
70  
7.4.
Financial Statements and Projections
71  
7.5.
No Material Adverse Changes; No Disallowed Restricted Payments
71  
7.6.
Franchises, Patents, Copyrights, etc
71  
7.7.
Litigation
71  
7.8.
No Materially Adverse Contracts, etc
72  
7.9.
Compliance with Other Instruments, Laws, etc
72  
7.10.
Tax Status
72  
7.11.
No Event of Default
72  
7.12.
Investment Company Act
72  
7.13.
Absence of Financing Statements, etc
72  
7.14.
Perfection of Security Interest
72  
7.15.
Certain Transactions
73  
7.16.
Employee Benefit Plans
73  
7.17.
Use of Proceeds
74  
7.18.
Environmental Compliance
74  
7.19.
Subsidiaries, etc
75  
7.20.
Collection Accounts
75  
7.21.
Disclosure
75  
7.22.
Registration of Security Interest
75  
7.23.
Solvency
75  
7.24.
Insurance
75  
7.25.
Foreign Assets Control Regulations, Etc.
76  
7.26.
Taxpayer Identification Number
76



ii

--------------------------------------------------------------------------------

 
7.27.
Updates to Certain Schedules
76  
7.28.
Sanctions
76  
7.29.
Anti-Corruption Laws
76  
7.30.
Leases with Permitted Mexican Leases
76  
7.31.
Use of Plan Assets
76  
7.32.
EEA Financial Institutions
77  
7.33.
Railcars as of Restatement Date
77  
7.34.
Beneficial Ownership Certification
77        
8.
AFFIRMATIVE COVENANTS
77  
8.1.
Punctual Payment
77  
8.2.
Maintenance of Office
77  
8.3.
Records and Accounts
77  
8.4.
Financial Statements, Certificates and Information
78  
8.5.
Notices
80  
8.6.
Legal Existence; Maintenance of Properties
81  
8.7.
Insurance
81  
8.8.
Taxes
82  
8.9.
Inspection of Properties and Books, etc
82  
8.10.
Compliance with Laws, Contracts, Licenses, and Permits
83  
8.11.
[Reserved].
83  
8.12.
Use of Proceeds
83  
8.13.
Collection Accounts
84  
8.14.
Marking of Railcars
84  
8.15.
Registration of Railcars; Administrative Agent’s Lien
84  
8.16.
New Guarantors
84  
8.17.
Maintenance; Possession; Compliance with Laws
85  
8.18.
Intellectual Property; Operations Support Systems
86  
8.19.
Modification
86  
8.20.
Further Assurances
87  
8.21.
“Know your Customer” Information.
87  
8.22.
Anti-Corruption Laws
88        
9.
CERTAIN NEGATIVE COVENANTS
88  
9.1.
Restrictions on Indebtedness
88
 
9.2.
Restrictions on Liens
91  
9.3.
Restrictions on Investments
93  
9.4.
Restricted Payments
94  
9.5.
Merger, Acquisitions and Consolidation; Disposition of Assets
95  
9.6.
[Reserved]
95  
9.7.
Compliance with Environmental Laws
95  
9.8.
[Reserved]
96  
9.9.
Business Activities
96  
9.10.
Fiscal Year
96  
9.11.
Transactions with Affiliates
96



iii

--------------------------------------------------------------------------------

 
9.12.
Negative Pledge Regarding Capital Stock of the Borrower
96  
9.13.
Commingling of Assets
96
 
9.14.
No Change to Depreciation Policy
96  
9.15.
Sanctions
97  
9.16.
Anti-Corruption Laws
97        
10.
FINANCIAL COVENANTS.
97  
10.1.
Maximum Total Leverage Ratio
97  
10.2.
Minimum Fixed Charge Coverage Ratio
97        
11.
CLOSING CONDITIONS
97  
11.1.
Loan Documents etc
98  
11.2.
Certified Copies of Governing Documents
98  
11.3.
Corporate or Other Action
98
 
11.4.
Incumbency Certificate
98  
11.5.
Validity of Liens
98  
11.6.
Asset List; Perfection Certificates and UCC Search Results
98  
11.7.
Certificates of Insurance
98  
11.8.
Borrowing Base Report
99  
11.9.
Financial Condition
99  
11.10.
Opinions of Counsel
99  
11.11.
Payment of Fees
99  
11.12.
No Material Adverse Change
99  
11.13.
Commercial Financial Examination, Etc
99  
11.14.
Beneficial Ownership Certification
99        
12.
CONDITIONS TO ALL BORROWINGS
99
 
12.1.
Representations True; No Event of Default
100
 
12.2.
No Legal Impediment
100  
12.3.
Governmental Regulations
100  
12.4.
Proceedings and Documents
100  
12.5.
Borrowing Base Report
100  
12.6.
Borrowing Base Compliance
100  
12.7.
List of Additional Railcars; Update of Security Documents.
100        
13.
EVENTS OF DEFAULT; ACCELERATION; ETC
101  
13.1.
Events of Default and Acceleration
101
 
13.2.
Termination of Commitments
104
 
13.3.
Remedies
104  
13.4.
Distribution of Collateral Proceeds
105        
14.
THE ADMINISTRATIVE AGENT
1005  
14.1.
Authorization
105  
14.2.
Employees and Administrative Agents
106
 
14.3.
No Liability
107  
14.4.
No Representations.
108



iv

--------------------------------------------------------------------------------

 
14.5.
Payments.
108  
14.6.
Holders of Revolving Credit Notes
109  
14.7.
Indemnity
109  
14.8.
Administrative Agent as Lender, etc
110  
14.9.
Resignation
110  
14.10.
Notification of Defaults and Events of Default
111  
14.11.
Duties in the Case of Enforcement
111  
14.12.
Administrative Agent May File Proofs of Claim
111  
14.13.
Collateral and Guaranty Matters
112  
14.14.
Withholding Tax
112  
14.15.
Intercreditor and Collateral Agency Arrangements
113  
14.16.
ERISA Representations
113        
15.
ASSIGNMENT AND PARTICIPATION
115  
15.1.
Conditions to Assignment
115        
16.
PROVISIONS OF GENERAL APPLICATIONS
121  
16.1.
Setoff
121  
16.2.
Expenses
121  
16.3.
Indemnification
122
 
16.4.
Treatment of Certain Confidential Information
1224  
16.5.
Survival of Covenants, Etc
125  
16.6.
Notices.
125  
16.7.
No Waiver; Cumulative Remedies; Enforcement
127  
16.8.
Governing Law
127  
16.9.
Headings
128  
16.10.
Counterparts
128  
16.11.
Entire Agreement, Etc
128  
16.13.
Consents, Amendments, Waivers, Etc
128  
16.14.
Interest Rate Limitation
130  
16.15.
No Advisory or Fiduciary Responsibility
130  
16.16.
Severability
131  
16.17.
USA PATRIOT Act; Beneficial Ownership Regulations
131  
16.18.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
131  
16.19.
[RESERVED]
132  
16.20.
No Advisory or Fiduciary Responsibility
132  
16.21.
FATCA
132  
16.22.
Titles
132        
17.
GUARANTY
133  
17.1.
Guaranty
133  
17.2.
Rights of Lenders
133  
17.3.
Certain Waivers
133  
17.4.
Obligations Independent
134  
17.5.
Subrogation
134  
17.6.
Termination; Reinstatement
134



v

--------------------------------------------------------------------------------

 
17.7.
Subordination
134  
17.8.
Stay of Acceleration
134  
17.9.
Condition of Borrower
134        
18.
ACKNOWLEDGEMENT.
135      
19.
TRANSITIONAL ARRANGEMENTS.
135      
1.
Definitions
 
2



vi

--------------------------------------------------------------------------------

Exhibits    
Exhibit A
Form of Borrowing Base Report
Exhibit B
Form of Revolving Credit Note
Exhibit C
Form of Loan Request
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Assignment and Assumption
Exhibit F
Swing Line Loan Notice
Exhibit G
Form of Guaranty
Exhibit H
CAI Rail Guaranty
    Schedules
   
Schedule 1
Lenders and Commitments
Schedule 2
List of Permitted Mexican Lessees
Schedule 3
List of Disqualified Institutions
Schedule 7.3
Title to Properties; Leases
Schedule 7.4.4
Debt Facilities Requiring Restricted Cash
Schedule 7.7
Litigation
Schedule 7.15
Certain Transactions
Schedule 7.19
Subsidiaries
Schedule 7.20
Bank Accounts
Schedule 7.24
Insurance Maintained by Borrower on Restatement Date
Schedule 7.34
Railcars included in the Borrowing Base on Restatement Date
Schedule 9.1
Existing Indebtedness
Schedule 9.2
Existing Liens
Schedule 9.3
Existing Investments
Schedule 16.6.1
Certain Addresses for Notices



vii

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
 
This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of October
22, 2018, by and among CAI RAIL INC., a Delaware corporation having its
principal place of business at Steuart Tower, 1 Market Plaza, Suite 900, San
Francisco, CA 94105 (the “Borrower”), CAI INTERNATIONAL, INC., a Delaware
corporation and successor by merger to Container Applications International,
Inc., a Nevada corporation, having its principal place of business at Steuart
Tower, 1 Market Plaza, Suite 900, San Francisco, CA 94105 (“CAI” or the
“Guarantor”), the lending institutions from time to time listed on Schedule 1
hereto (the “Lenders”) and MUFG UNION BANK, N.A., as administrative agent for
itself and the other Lenders (in such capacity, the “Administrative Agent”),
MUFG UNION BANK, N.A., acting as joint lead arranger and joint bookrunner.
 
RECITALS
 
WHEREAS, the Borrower, the Guarantor, the Administrative Agent and various
financial institutions have previously entered into a second amended and
restated revolving credit agreement, dated as of October 22, 2015 (as amended
and modified through the date hereof, the “Original Agreement”), which provides
for revolving credit loans and other credit extensions to the Borrower with the
maximum principal amount outstanding at any one time not to exceed the sum of
the Commitments then in effect;
 
WHEREAS, the Borrower, the Guarantor, the Administrative Agent and the existing
and additional lenders have agreed, subject to occurrence of certain events and
the satisfaction of certain conditions, to (i) increase the Total Commitments to
Five Hundred Fifty Million Dollars ($550,000,000), (ii) extend the maturity date
to October 23, 2023 and (iii) make certain amendments to the Original Agreement
and, for ease of reference, to restate the Original Agreement in its entirety on
the terms set forth herein;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.            DEFINITIONS AND RULES OF INTERPRETATION.
 
1.1.        Definitions.  The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Credit Agreement referred to
below:
 
AAR.  The Association of American Railroads and any successor association or
associations.
 
Account Control Agreement.  An account control agreement, in form and substance
satisfactory to the Administrative Agent, by and among (i) the Borrower or
relevant Guarantor, (ii) the relevant financial institution maintaining a
Collection Account on behalf of the Borrower or relevant Guarantor, (iii) the
Administrative Agent for the benefit of the Secured Parties and (iv) any other
parties thereto (if any).
 
Accounts Receivable.  All accounts (as defined in the Uniform Commercial Code)
and rights of the Borrower or any of its Subsidiaries to payment for goods sold,
leased or otherwise marketed in the ordinary course of business and all rights
of the Borrower or any of its Subsidiaries to payment for services rendered in
the ordinary course of business and all sums of money or other proceeds due
thereon pursuant to transactions with account debtors, except for that portion
of the sum of money or other proceeds due thereon that relate to sales, use or
property taxes in conjunction with such transactions, recorded on books of
account in accordance with GAAP.
 

--------------------------------------------------------------------------------

Accumulated Depreciation.  With respect to any Railcar as of the date of
determination, an amount equal to the aggregate amount of depreciation expense
recorded with respect to such Railcar since the date of original acquisition by
the Borrower, according to the Borrower’s depreciation policy as determined in
accordance with GAAP and as depreciation policy may be modified in accordance
with Section 9.14.
 
Additional Lender.  See §2.14(c).
 
Administrative Agent’s Office.  The Administrative Agent’s office located at 200
Pringle Avenue, Suite 500, MC 1-714-561, Walnut Creek, CA  94596, or at such
other location as the Administrative Agent may designate from time to time.
 
Administrative Agent.  MUFG Union Bank, N.A., acting as administrative agent for
the Lenders, and each other Person appointed as the successor Administrative
Agent in accordance with §14.9.
 
Administrative Agent’s Special Counsel.  Dentons US LLP or such other counsel as
may be approved by the Administrative Agent.
 
Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
Affiliate.  With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
Agent Parties.  See §16.6.3.
 
Aggregate Asset Value.  As of any date of determination, an amount equal to the
sum of the then Aggregate Net Book Value and the then Aggregate Finance Lease
Value.
 
Aggregate Finance Lease Value.  As of any date of determination, an amount equal
to the then Finance Lease Values of all Eligible Direct Finance Leases.
 
Aggregate Indebtedness.  As of any date of determination, an amount equal to the
sum of (i) the then outstanding principal amount of all Revolving Credit Loans,
(ii) the then Maximum Drawing Amount and all Unpaid Reimbursement Obligations,
and (iii) the then outstanding principal amount of all Swing Line Loans.
 
Aggregate Net Book Value.  As of any date of determination, an amount equal to
the sum of the then Net Book Values of all Eligible Railcars.
 
Applicable Margin.  The following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to §8.4(d):
 
Level
Total Leverage Ratio
Eurodollar Rate
Loans / Letter of
Credit Fees
Base Rate
Loan
Commitment
 Fee
Letter of Credit
Fees
I
≥ 3.75x
2.00%
1.00%
0.35%
2.00%
II
< 3.75X and ≥ 3.25x
1.75%
0.75%
0.30%
1.75%
III
< 3.25x and ≥ 2.50x
1.50%
0.50%
0.25%
1.50%
IV
< 2.50x
1.25%
0.25%
0.20%
1.25%



2

--------------------------------------------------------------------------------

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
§8.4(d); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Level I shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Margin in effect from the Restatement Date through the
date of delivery of the Compliance Certificate for the period ending March 31,
2019 (pursuant to §8.4(d)), with the financial statements to be delivered
pursuant to §8.4(b), shall initially be set at Level II and in any event shall
be no lower than Level II.
 
Notwithstanding the foregoing to the contrary, in the event either the Borrower
or the Administrative Agent determines, in good faith, that the calculation of
the Total Leverage Ratio on which the Applicable Margin for any particular
period was determined is inaccurate and, as a consequence thereof, the
Applicable Margin was lower or higher than it should have been, (i) the Borrower
shall promptly deliver (but in any event within ten (10) Business Days after the
Borrower discovers such inaccuracy or the Borrower is notified by the
Administrative Agent of such inaccuracy, as the case may be) to the
Administrative Agent correct financial statements for such period (and if such
financial statements are not accurately restated and delivered within thirty
(30) days after the first discovery of such inaccuracy by the Borrower or such
notice, as the case may be, and the Applicable Margin was lower than it should
have been, then Level I shall apply retroactively for such period until such
time as the correct financial statements are delivered and, upon the delivery of
such corrected financial statements, thereafter the corrected Level shall apply
for such period), (ii) the Administrative Agent shall determine and notify the
Borrower of the amount of interest that would have been due in respect of
outstanding Obligations, if any, during such period had the Applicable Margin
been calculated based on the correct Total Leverage Ratio (or, to the extent
applicable, the Level I Applicable Margin if such corrected financial statements
were not delivered as provided herein) and (iii) the Borrower shall promptly pay
to the Administrative Agent the difference, if any, between that amount and the
amount actually paid in respect of such period. The foregoing notwithstanding
shall in no way limit the rights of the Administrative Agent or the Lenders to
exercise their rights to impose the rate of interest applicable during an Event
of Default as provided herein.
 
Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Arranger.  MUFG Union Bank, N.A., in its capacity as lead arranger.
 
Assignee Group.  Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
Assignment and Assumption.  An assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by §15.1.1), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.
 
3

--------------------------------------------------------------------------------

Auto-Extension Letter of Credit.  See §4.1.6.
 
Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.
 
Balance Sheet Date.  December 31, 2017.
 
Base Rate.  For any day a fluctuating rate per annum equal to the higher of (a)
the Federal Funds Rate plus 1/2 of 1%, (b) the Reference Rate and (c) the
Eurodollar Rate plus 1.00%; and if the Base Rate shall be less than zero, such
rate shall be deemed zero for purposes of this Credit Agreement.
 
Base Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to the Base Rate.
 
Beneficial Ownership Certification.  A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
 
Beneficial Ownership Regulation.  31 C.F.R. § 1010.230.
 
Benefit Plan.  Any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
 
Borrower.  As defined in the preamble hereto.
 
Borrower Materials.  See §8.4.
 
Borrowing Base.  At the relevant time of reference thereto, an amount determined
by the Administrative Agent by reference to the most recent Borrowing Base
Report delivered to the Lenders pursuant to §8.4(f) which is equal to the sum
of:
 
(A)        the product of (x) eighty percent (80.00%) and (y) the excess of (i)
the then Aggregate Net Book Value over (ii) the sum of the Excess Flammable
Railcar Concentration NBV Amount, the Excess Tank Railcar Concentration NBV
Amount, the Excess Permitted Mexican Lessee NBV Amount and the Excess
Unassignable Lease NBV Amount, plus
 
(B)         the product of (x) eighty five percent (85%) and (y) the excess of
(i) the then Aggregate Finance Lease Value over (ii) the sum of the Excess
Flammable Railcar Concentration FLV Amount, the Excess Tank Railcar
Concentration FLV Amount, the Excess Permitted Mexican Lessee FLV Amount and the
Excess Unassignable Lease FLV Amount.
 
For purposes of calculations of the Borrowing Base, the following guidelines
shall apply:
 
4

--------------------------------------------------------------------------------

(i)          a specific Railcar and any related lease agreement of such Railcar
then in effect shall be included in either the Aggregate Net Book Value or
Aggregate Finance Lease Value but not both, and
 
(ii)        if an Eligible Direct Finance Lease or an Eligible Railcar is
excluded from the calculation of the Borrowing Base as an Excess Flammable Cargo
Tank Railcar Concentration, or Excess Tank Railcar Concentration, such excess
Eligible Direct Finance Lease or any Eligible Finance Lease shall be excluded
from all other excess calculations.  Adjustments will be made to the calculation
of the Borrowing Base if and as necessary to avoid having the same Eligible
Railcar or Eligible Direct Finance Lease, or any portion thereof, subtracted
more than once in the calculation of the Borrowing Base.
 
Borrowing Base Deficiency.  The condition that will exist on any day if the
Aggregate Indebtedness exceeds the Borrowing Base; if used in a quantitative
context, the term shall mean the amount of such excess.
 
Borrowing Base Report.  A Borrowing Base Report signed by the chief financial
officer of the Borrower and in substantially the form of Exhibit A hereto.
 
Business Day.  Any day on which banking institutions in San Francisco,
California, are open for the transaction of banking business and, in the case of
Eurodollar Rate Loans, also a day which is a Eurodollar Business Day.
 
CAI.  See Introductory Paragraph.
 
CAL.  Container Applications Limited, a company organized under the laws of
Barbados.
 
Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.
 
Capital Expenditures.  Amounts paid or Indebtedness incurred by any Loan Party
or any of its Subsidiaries in connection with (i) the purchase or lease by any
Loan Party or any of its Subsidiaries of Capital Assets that would be required
to be capitalized and shown on the balance sheet of such Person in accordance
with GAAP or (ii) the lease of any assets by any Loan Party or any of its
Subsidiaries as lessee under any Synthetic Lease to the extent that such assets
would have been Capital Assets had the Synthetic Lease been treated for
accounting purposes as a Capitalized Lease.
 
Capitalized Leases.  Leases under which any Loan Party or any of its
Subsidiaries is the lessee or obligor, the discounted future rental payment
obligations under which are required to be capitalized on the balance sheet of
the lessee or obligor in accordance with GAAP.
 
Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
5

--------------------------------------------------------------------------------

Cash Collateralize.  To pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Administrative Agent, L/C Issuer or Swing Line
Lender (as applicable) and the Lenders, as collateral for L/C Exposure,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer or Swing Line Lender
benefiting from such collateral shall agree in its sole discretion, other credit
support, in each case in an amount equal to 105% of the related exposure
pursuant to documentation in form and substance satisfactory to (a) the
Administrative Agent and (b) the L/C Issuer or the Swing Line Lender (as
applicable).  Cash Collateral shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
 
Cash Management Agreement.  Any agreement to provide cash management services
between the Borrower and a Lender (or an Affiliate of a Lender that was a Lender
at the time such Cash Management Agreement was entered into with such Person),
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.
 
CERCLA.  See §7.18.1.
 
Change in Law.  The occurrence, after the Restatement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority. For the avoidance of doubt, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, implemented or issued but, in the
case of any such requests, rules, guidelines or directives enacted, adopted,
implemented or issued on or before the Restatement Date, only to the extent such
requests, rules, guidelines or directives or changes thereto become effective
after the Restatement Date.
 
Change of Control.  An event or series of events by which:
 
(a)         any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty percent (30%) or more of the equity securities of CAI
entitled to vote for members of the board of directors or equivalent governing
body of CAI on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right);
 
(b)         during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of CAI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;
 
6

--------------------------------------------------------------------------------

(c)         any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of CAI, or control over the equity
securities of CAI entitled to vote for members of the board of directors or
equivalent governing body of CAI on a fully-diluted basis (and taking into
account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such securities;
 
(d)       a “change of control” or any comparable term under any other document
or instrument evidencing Indebtedness in excess of $50,000,000 shall have
occurred, and, as a result of such “change of control” (i) a default occurs
under such document or instrument, (ii) the holder of such Indebtedness is
otherwise permitted to declare such Indebtedness to be due and payable prior to
its stated maturity, or (iii) CAI is required to offer to purchase or repay such
Indebtedness; or
 
(e)         any event or series of events by which CAI shall own, directly or
indirectly, less than one hundred percent (100%) of the Capital Stock of
Borrower.
 
CAI Rail Guaranty.  A guaranty, substantially in the form of Exhibit H attached
hereto, issued by the Borrower in respect of the obligations of CAI and various
Subsidiaries of CAI under the Senior Revolving Credit Agreement.
 
Code.  The Internal Revenue Code of 1986.
 
Collateral.  All of the assets of the Borrower and each Guarantor that is a
Domestic Subsidiary of the Borrower that is subject to the Liens created by the
Security Documents.  For the avoidance of doubt, Collateral shall include,
without limitation, all Eligible Railcars and all products and proceeds of the
foregoing.
 
Collection Account.  Either (i) any bank account (including any deposit account
or securities account) which is subject to an Account Control Agreement (or such
other agreement(s) required under applicable law required) in favor of the
Administrative Agent, for the benefit of the Secured Parties, which agreement
creates for the benefit of the Administrative Agent, on behalf of the Secured
Parties, a first priority perfected security interest in and Lien upon such bank
account and the cash and other amounts held therein; or (ii) upon the
establishment of an intercreditor agreement in accordance with the provisions of
§14.15 hereof, any bank account (including any deposit account or securities
account) that is subject to a first priority perfected security interest in
favor of a collateral agent, for the benefit of the lenders to the Borrower
and/or its Domestic Subsidiaries or lenders’ representatives (including the
Administrative Agent), that are party to such intercreditor agreement from time
to time.
 
Commitment.  With respect to each Revolving Credit Lender, the amount set forth
on Schedule 1 hereto as the amount of such Lender’s commitment to make Revolving
Credit Loans to, to participate in the issuance, extension and renewal of
Letters of Credit for the account of, and to purchase participations in Swing
Line Loans made to, the Borrower, as the same may be increased pursuant to §2.14
or reduced from time to time; or if such commitment is terminated pursuant to
the provisions hereof, zero.
 
7

--------------------------------------------------------------------------------

Commitment Fee.  See §2.2.
 
Commitment Percentage.  With respect to each Revolving Credit Lender, the
percentage set forth on Schedule 1 hereto as such Lender’s percentage of the
aggregate Commitments of all of the Revolving Credit Lenders.
 
Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statutes.
 
Compliance Certificate.  See §8.4(d).
 
Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.
 
Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of CAI and its Subsidiaries,
consolidated in accordance with GAAP.
 
Consolidated EBITDA.  With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated Net Income (or Deficit) of CAI and its Subsidiaries for
such fiscal period, plus (b) in each case to the extent deducted in the
calculation of such Person’s Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) other noncash charges for such period, plus (c)
principal payments received by CAI or any of its Subsidiaries during such period
with respect to Direct Finance Leases, all as determined in accordance with
GAAP.
 
Consolidated EBITDAR.  With respect to any fiscal period of CAI and its
Subsidiaries, an amount equal to the sum of (a) Consolidated EBITDA for such
fiscal period plus (b) consolidated rental expense on Rental Obligations for
such fiscal period as determined in accordance with GAAP.
 
Consolidated Funded Debt.  At any time of determination, with respect to CAI and
its Subsidiaries, an amount equal to the excess of (1) the sum, without
duplication, of (a) the aggregate amount of Indebtedness of CAI and its
Subsidiaries, on a consolidated basis, relating to (i) the borrowing of money or
the obtaining of credit, including the issuance of notes or bonds, (ii) the
deferred purchase price of assets (other than trade payables (including trade
payables to manufacturers) incurred in the ordinary course of business), (iii)
Capitalized Leases, (iv) Rental Obligations, and (v) the maximum drawing amount
of all letters of credit outstanding plus (b) Indebtedness of the type referred
to in clause (a) of another Person guaranteed by CAI or any of its Subsidiaries,
in all cases determined in accordance with GAAP, over (2) the amount of cash and
short term investments held by or on behalf of CAI or any of its Subsidiaries as
Restricted Cash pursuant to the terms of a debt instrument entered into in
connection with Indebtedness referred to in clauses (a) and (b) above.
 
Consolidated Net Income (or Deficit). The consolidated net income (or deficit)
of CAI and its Subsidiaries, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP, after eliminating therefrom
all non-recurring non-cash gains or losses and any unrealized adjustments,
whether positive or negative, resulting from Interest Rate Protection Agreements
or Swap Contracts in respect of currency hedging entered into in the ordinary
course of business, and plus or minus, as applicable, to the extent requested by
the Borrower and approved by the Administrative Agent in its discretion, noncash
gains or losses to the extent resulting from changes in U.S. tax law (including
the Code) or regulations thereunder applicable to a taxable year beginning on or
after January 1, 2018, with such adjustments being applicable only to the
initial twelve months following such change in law.
 
8

--------------------------------------------------------------------------------

Consolidated Operating Cash Flow.  With respect to any fiscal period of CAI and
its Subsidiaries, an amount equal to (i) Consolidated EBITDAR for such fiscal
period minus (ii) cash income taxes paid or payable in such fiscal period all as
determined in accordance with GAAP.
 
Consolidated Tangible Net Worth.  As of any date of determination, at all times
in accordance with GAAP, for CAI and its Subsidiaries on a consolidated basis,
Shareholders’ Equity of CAI and its Subsidiaries on such date minus the
Intangible Assets of CAI and its Subsidiaries on such date; provided that the
calculation of Consolidated Tangible Net Worth shall exclude any unrealized
adjustments, whether positive or negative, resulting from Interest Rate
Protection Agreements or Swap Contracts in respect of currency hedging entered
into in the ordinary course of business.
 
Consolidated Total Debt Service.  With respect to CAI and its Subsidiaries and
for any Reference Period, the sum, without duplication, of (a) any and all
scheduled payments of principal, during such period in respect of Indebtedness
that become due and payable or that are to become due and payable during such
period pursuant to any agreement or instrument to which CAI or any of its
Subsidiaries is a party relating to (i) the borrowing of money or the obtaining
of credit, including the issuance of notes or bonds, (ii) the deferred purchase
price of assets (other than trade payables incurred in the ordinary course of
business), (iii) in respect of any Synthetic Leases or any Capitalized Leases,
(iv) in respect of any reimbursement obligations in respect of letters of credit
due and payable during such period, and (v) Indebtedness of the type referred to
above of another Person guaranteed by CAI or any of its Subsidiaries, plus (b)
Consolidated Total Interest Expense paid or payable in cash during such
Reference Period, plus (c) consolidated rental expense on Rental Obligations for
such period all as determined in accordance with GAAP, plus (d) Permitted Excess
Preferred Dividends paid in such Reference Period; provided, however that there
shall be excluded from the amount described in clause (a) any payment to
refinance Indebtedness during such Reference Period through the issuance or
incurrence of additional Indebtedness permitted pursuant to §9.1 hereof,
including refinancing through borrowing under existing credit facilities.
 
Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by CAI or any of its Subsidiaries during
such period on all Indebtedness of CAI or such Subsidiary outstanding during all
or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized, including payments consisting of
interest in respect of any Capitalized Lease or any Synthetic Lease, and
including commitment fees, agency fees, facility fees, balance deficiency fees
and similar fees or expenses in connection with the borrowing of money, all as
determined in accordance with GAAP.
 
Container. The standard dry-van containers, refrigerated containers, generator
sets for use with refrigerated containers, special use containers, tank
containers, open top containers, pallet-wide containers, and other types of
containers (whether or not used for intermodal transportation, including without
limitation, containers used for storage, housing and in the energy industry),
flat rack, swap body, rolltrailer, and any other type of intermodal equipment
used in transportation, either owned or leased by the Guarantor or its
Subsidiaries and employed by the Guarantor or its Subsidiaries in the conduct of
its business.
 
Control.  The possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.
 
9

--------------------------------------------------------------------------------

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Revolving Credit Loan in
accordance with §2.7.
 
Credit Agreement or Agreement.  This Third Amended and Restated Revolving Credit
Agreement, including the Schedules and Exhibits hereto as the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.
 
Debtor Relief Laws.  The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
Default.  See §13.1.
 
Delinquent Lender.  Subject to §2.11.2, any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Revolving Credit Loans or participations
in respect of Letters of Credit or Swing Line Loans, within two (2) Business
Days of the date such Loans required to be funded by it hereunder, unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower, the Administrative Agent, the L/C
Issuer or the Swing Line Lender in writing that it does not intend to comply
with its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Delinquent Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state, federal or national
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Delinquent Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Delinquent Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Delinquent Lender (subject to Section 2.11.2) upon delivery of written notice of
such determination to the Borrower, each L/C Issuer, each Swing Line Lender and
each Lender.
 
10

--------------------------------------------------------------------------------

Designated Jurisdiction.  Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
Direct Finance Lease Rate.  With respect to any Direct Finance Lease, the
implicit interest rate applicable to such Direct Finance Lease, as such interest
rate is determined by the Borrower or the relevant Guarantor, as the case may
be, in accordance with GAAP applied on a consistent basis.
 
Direct Finance Lease.  A lease classified as a direct finance or direct
financing lease in accordance with GAAP.
 
Distribution.  With respect to any Person, (a) the declaration or payment of any
dividend on or in respect of any shares of any class of Capital Stock of such
Person, other than dividends payable solely in shares of common stock of such
Person; (b) the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of such Person, directly
or indirectly through a Subsidiary of such Person or otherwise (including the
setting apart of assets for a sinking or other analogous fund to be used for
such purpose); (c) the return of capital by such Person to its shareholders as
such; or (d) any other distribution on or in respect of any shares of any class
of Capital Stock of such Person.
 
Disqualified Institution. On any date, (a) any Person set forth on Schedule 3
and (b) any other Person that is a competitor of the Borrower or any of its
Subsidiaries in the intermodal container leasing industry, railcar leasing
industry or logistics industry which Person has been designated by the Borrower
as a “Disqualified Institution” by written notice to the Administrative Agent
and the Lenders (by posting such notice to the Platform) not less than two (2)
Business Days prior to such date; provided that “Disqualified Institutions”
shall exclude any Person that the Borrower has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent and the Lenders from time to time.
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Domestic Subsidiary.  Any Subsidiary of the Borrower that is organized under the
laws of any political subdivision of the United States.
 
DOT.  The United States Department of Transportation or any successor department
or agency.
 
Drawdown Date.  The date on which any Revolving Credit Loan or Swing Line Loan
is made or is to be made, and the date on which any Revolving Credit Loan is
converted or continued in accordance with §2.7.
 
EEA Financial Institution.  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
 
11

--------------------------------------------------------------------------------

EEA Resolution Authority.  Any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
Eligible Assignee.  (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund; and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of Borrower’s Affiliates or Subsidiaries or any Disqualified
Institution to which the Borrower has not given its consent, or any party that
(as of the date of any assignment) would be entitled to any incremental
indemnity or other payments from Borrower on account of withholding, additional
costs or any other matters described in Article 5 in an amount in excess of the
amounts that the assignor Lender would be entitled to as of such date.
 
Eligible Direct Finance Lease.  A Direct Finance Lease owned by the Borrower or
any Guarantor that is a Domestic Subsidiary of the Borrower pursuant to which
the Borrower or such Guarantor as lessor leases one or more Railcars that
complies with all of the following:
 
(a)          the related Lessee is not the Borrower, an Affiliate of the
Borrower, a Sanctioned Person or a Sanctioned Entity;
 
(b)        if an event of default under such lease shall have occurred and then
be continuing, the Borrower shall have determined in accordance with its
standard business practice that the amounts payable by such Lessee under such
lease are collectible from such Lessee;
 
(c)         such Direct Finance Lease, the Railcars subject to such Direct
Finance Lease and the proceeds of each of the foregoing are subject to a first
priority fully perfected security interest in favor of the Administrative Agent,
for the benefit of the Secured Parties;
 
(d)         such Direct Finance Lease, the Railcars subject to such Direct
Finance Lease and the proceeds of each of the foregoing are subject to no other
Liens other than those Permitted Liens that are permitted pursuant to §§9.2.1
(ii), (v), (ix) or (xi); and
 
(e)          the Railcars subject to such Direct Finance Lease comply with the
provisions set forth in clauses (c), (d), (e), (f), (g), (h), (j), (k), (l), (m)
and (n) of the definition of “Eligible Railcar”; provided however, that if a
Direct Finance Lease includes Railcars that do not comply with the provisions of
any clause (c), (d), (e), (f), (g), (h), (j), (k), (l), (m) and (n) of the
definition of “Eligible Railcar” (collectively, the “Collateral Quality
Conditions”), such Direct Finance Lease shall be an Eligible Direct Finance
Lease only to the extent that it includes Railcars that satisfy the Collateral
Quality Conditions.
 
Eligible Railcar.  Any Railcar owned by the Borrower or any Guarantor that is a
Domestic Subsidiary of the Borrower:
 
(a)          which is subject to a first priority fully perfected security
interest in favor of the Administrative Agent for the benefit of the Secured
Parties pursuant to (i) the filings described in §7.22, and (ii) the taking of
all other steps necessary or reasonably requested by Administrative Agent in
order to provide the Administrative Agent, on behalf of the Secured Parties,
with a first priority perfected security interest in such Railcar under
applicable law;
 
12

--------------------------------------------------------------------------------

(b)          which is subject to no other Liens except those Permitted Liens
that are permitted pursuant to §§9.2.1(ii), (v), (ix) or (xi);
 
(c)          which is in a serviceable condition in the normal course of
business and which complies with the provisions of §§8.14 and 8.17 hereof;
 
(d)          which has not suffered an Event of Loss;
 
(e)         which is not the subject of a finance or trade credit arrangement
between the Borrower as obligor and a third party obligee but is owned by the
Borrower or such Guarantor outright;
 
(f)          in the case of any Railcar that is an intermodal car or auto rack,
the Net Book Value or Finance Lease Value, as the case may be, of which, when
added to the sum of the Net Book Values or Finance Lease Values, as the case may
be, of all Eligible Railcars and Eligible Direct Finance Leases that are, or
relate to, intermodal cars or auto racks, does not either (x) cause the sum of
the Net Book Values or Finance Lease Values, as the case may be, of all
intermodal cars to exceed an amount equal to twenty percent (20%) of the
Aggregate Asset Value or (y) cause the sum of the Net Book Values or Finance
Lease Values, as the case may be, of all auto racks to exceed an amount equal to
twenty percent (20%) of the Aggregate Asset Value;
 
(g)        which, if such Railcar is then on lease, is (A) (i) on lease to a
Lessee incorporated or organized under the laws of a jurisdiction located within
the United States or Canada, and with a principal place of business in the
United States or Canada or (ii) on lease to a Person that was classified as a
Permitted Mexican Lessee on the date on which such lease was originated or
acquired and (B) such lease and the proceeds thereof is subject to a first
priority fully perfected security interest in favor of the Administrative Agent,
for the benefit of the Secured Parties;
 
(h)          with respect to which the Borrower or any Guarantor that is a
Domestic Subsidiary of the Borrower has good title;
 
(i)          which is not then subject to an Eligible Direct Finance Lease;
 
(j)          which, if then subject to a lease, the related Lessee is not the
Borrower, an Affiliate of the Borrower, a Sanctioned Person or a Sanctioned
Entity;
 
(k)        which, in the case of any Tank Railcar that is not a Flammable Cargo
Tank Railcar, is not designated for, or permitted pursuant to the terms of the
related lease to transport any substances designated by the DOT as Class 3
flammable liquids (or any subsequent similar designations);
 
(l)          which, (A) in the case of a Flammable Cargo Tank Railcar that was
constructed after October 1, 2015, complies with DOT Specification 117 , or 117P
performance standard, or an authorized tank specification as specified in part
173, subpart F of title 49 of the Code of Federal Regulations, or (B) in the
case of a Flammable Cargo Tank Railcar not covered in clause (A), has been
retrofitted in order to comply with DOT prescribed retrofit design or
performance standard, in each case, without giving effect to any compliance or
grace periods set forth in such DOT criteria;
 
13

--------------------------------------------------------------------------------

(m)         which, in the case of any Flammable Cargo Tank Railcar, complies
with the insurance requirements set forth in Section 8.7.2 hereof; and
 
(n)          which is located in the United States, Canada or Mexico.
 
If a Person is prospectively removed from the list of Permitted Mexican Lessees
in accordance with the provisions of this Agreement, such reclassification will
not, in and of itself, cause any Railcars on lease to such Person on the date of
such reclassification to no longer be classified as an Eligible Railcar for
purposes of calculating the Borrowing Base.
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.
 
Environmental Laws.  Any and all applicable Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waters or public
systems.
 
Environmental Liability.  Any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment, unless such release or threatened release has
been permitted under applicable Environmental Law or by the applicable
governmental agencies or other authorities or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing, in each case, arising out of the
Borrower’s, or any other Loan Party’s, or any of their respective Subsidiaries’
activities or business operations.
 
EPA.  See §7.18.2.
 
ERISA. The Employee Retirement Income Security Act of 1974, and the rules and
regulations promulgated thereunder.
 
ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower or any of the Guarantors under §414 of the Code.
 
ERISA Event.  (a) A Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Loan Party or any ERISA Affiliate from a Pension Plan subject
to §4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in §4001(a)(2) of ERISA) or a cessation of operations that
is treated as such a withdrawal under §4062(e) of ERISA; (c) a complete or
partial withdrawal by any Loan Party or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA; (e)  the
institution by the PBGC of proceedings to terminate a Pension Plan; (f) an event
or condition which constitutes grounds under §4042 of ERISA for the termination
of, or the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under §4007 of ERISA, upon any Loan Party or any ERISA Affiliate.
 
14

--------------------------------------------------------------------------------

Eurodollar Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.
 
Eurodollar Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurodollar Rate Loans.
 
Eurodollar Rate.
 
(a)          for any Interest Period with respect to a Eurodollar Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate divided by an amount equal to 1.00 minus the
Eurodollar Reserve Percentage, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and if the Eurodollar Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement;
 
(b)         for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR divided by an amount equal to 1.00 minus
the Eurodollar Reserve Percentage, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and
 
(c)          if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.
 
With respect to the foregoing, the “Eurodollar Reserve Percentage” for any day
during any Interest Period, the reserve percentage (expressed as a decimal,
carried out to five decimal places) in effect on such day, whether or not
applicable to any Lender, under regulations issued from time to time by the
Federal Reserve Board (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“eurocurrency liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
15

--------------------------------------------------------------------------------

If at any time (i) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) or the Required Lenders notify the
Administrative Agent that adequate and reasonable means do not exist for
ascertaining LIBOR (including, without limitation, because the LIBOR is not
available or published on a current basis on the applicable Bloomberg screen
page or other service used by the Administrative Agent) and such circumstances
are unlikely to be temporary, (ii) the supervisor for the administrator of the
LIBOR screen rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR shall no longer be used for determining interest rates for
loans, or (iii) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the United States
syndicated loan market in the applicable currency, then the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest (the
“Replacement Rate”) to the LIBOR that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 16.13, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of the Replacement Rate is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment.  Until the Replacement Rate is determined (but, in the case of
the circumstances described in clause (ii) of the first sentence of this
section, only to the extent the LIBOR for such Interest Period is not available
or published at such time on a current basis), (x) any request that requests the
conversion of any borrowing to, or continuation of any borrowing as, a
Eurodollar Rate Loan shall be ineffective and the borrowing shall be converted
to or continued as on the last day of the Interest Period applicable thereto a
Base Rate Loan, and (y) if the Loan Request requests a Eurodollar Rate Loan,
such borrowing shall be made as a Base Rate Loan.  Notwithstanding anything else
herein, any definition of Replacement Rate shall provide that in no event shall
such Replacement Rate be less than zero for the purposes of this Agreement.  To
the extent the Replacement Rate is approved by the Administrative Agent in
connection with this clause, the Replacement Rate shall be applied in a manner
consistent with market practice; provided, that, in each case, to the extent
such market practice is not administratively feasible for the Administrative
Agent, the Replacement Rate shall be applied as otherwise reasonably determined
by the Administrative Agent (it being understood that any such modification by
the Administrative Agent shall not require the consent of, or consultation with,
any of the Lenders).
 
Notwithstanding anything else herein, any definition of LIBOR shall provide that
in no event shall such LIBOR or Replacement Rate be less than zero for purposes
of this Agreement.
 
Eurodollar Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to clause (a) of the definition of the Eurodollar Rate.
 
Event of Default.  See §13.1.
 
Event of Loss.     With respect to any Railcar, the occurrence of any of the
following events:
 
(a)          total loss or destruction thereof (including without limitation if
any such Railcar is classified as lost or destroyed pursuant to (x) Rule 107 of
the Rules of Interchange of the AAR or (y) §8.19.1);
 
(b)       theft or disappearance thereof without recovery within sixty (60) days
after such theft or disappearance becomes known to the Borrower or any
Guarantor;
 
(c)       damage rendering such Railcar unfit for normal use and, in the
judgment of the Borrower or any Guarantor beyond repair at a reasonable cost;
 
(d)          any condemnation, seizure, forced sale or other taking of title to
or use of any such Railcar;
 
(e)          if such Railcar is subject to a lease, the occurrence of an event
of loss, casualty event or equivalent term with respect to such Railcar pursuant
to the terms of such lease; and
 
16

--------------------------------------------------------------------------------

(f)          a determination is made by the Borrower in the ordinary course of
its business that a Railcar is not recoverable in conjunction with the exercise
of remedies under the terms of a lease with respect to such Railcar.
 
Excess Flammable Cargo Tank Railcar Concentration.  As of any date of
determination, an amount equal to the product of (A) the excess of (i) total
number of Flammable Cargo Tank Railcars owned by the Borrower that are subject
to the lien created by the Security Documents, over (ii) an amount equal the
product of (x) five percent (5%) and (y) the total number of Railcars owned by
the Borrower that are subject to the lien created by the Security Documents ,
and (B) the mathematical average of the Net Book Values or Finance Lease Values,
as the case may be, of all Flammable Cargo Tank Railcars then owned by the
Borrower that are Eligible Railcars or subject to an Eligible Direct Finance
Lease.
 
Excess Flammable Railcar Concentration FLV Amount.  As of any date of
determination, an amount equal to the product of (A) the Excess Flammable Cargo
Tank Railcar Concentration and (B) a fraction (expressed as a percentage) the
numerator of which is equal to the sum of the Finance Lease Values of all
Flammable Cargo Tank Railcars that are subject to an Eligible Direct Finance
Lease and the denominator of which is equal to the sum of the Net Book Values or
Finance Lease Values, as the case may be, of all Flammable Cargo Tank Railcars
then owned by the Borrower that are Eligible Railcars or subject to an Eligible
Direct Finance Lease.
 
Excess Flammable Railcar Concentration NBV Amount.  As of any date of
determination, an amount equal to the product of (A) the Excess Flammable Cargo
Tank Railcar Concentration and (B) a fraction (expressed as a percentage) the
numerator of which is equal to the sum of the Net Book Values of all Flammable
Cargo Tank Railcars that are Eligible Railcars and the denominator of which is
equal to the sum of the Net Book Values or Finance Lease Values, as the case may
be, of all Flammable Cargo Tank Railcars then owned by the Borrower that are
Eligible Railcars or subject to an Eligible Direct Finance Lease.
 
Excess Permitted Mexican Lease Amount.  As of any date of determination, an
amount equal to the excess of (x) the sum of the then Net Book Values or Finance
Lease Values, as the case may be, of all Eligible Direct Finance Leases and all
Eligible Railcars that are then subject to a lease agreement, for which the
lessee is a Permitted Mexican Lessee, over (y) an amount equal to the product of
(A) ten percent (10%) and (B) an amount equal to the then Aggregate Asset Value.
 
Excess Permitted Mexican Lessee FLV Amount.  As of any date of determination, an
amount equal to the product of (x) the Excess Permitted Mexican Lease Amount on
such date and (y) a fraction the numerator of which is the Aggregate Finance
Lease Value and the denominator of which is the Aggregate Asset Value.
 
Excess Permitted Mexican Lessee NBV Amount.  As of any date of determination, an
amount equal to the product of (x) the Excess Permitted Mexican Lease Amount on
such date, and (y) a fraction the numerator of which is the Aggregate Net Book
Value and the denominator of which is the Aggregate Asset Value.
 
Excess Tank Railcar Concentration.  As of any date of determination, an amount
equal to the product of (A) the excess of (i) total number of Tank Railcars
including Flammable Cargo Tank Railcars owned by the Borrower that are subject
to the lien created by the Security Documents , over (ii) an amount equal to the
product of (x) fifty percent (50%) and (y) the total number of Railcars owned by
the Borrower  that are subject to the lien created by the Security Documents and
(B) the mathematical average of the Net Book Values or Finance Lease Values, as
the case may be, of all Tank Railcars owned by the Borrower that are Eligible
Railcars or subject to an Eligible Direct Finance Lease.


17

--------------------------------------------------------------------------------

Excess Tank Railcar Concentration FLV Amount.  As of any date of determination,
an amount equal to the product of (A) the Excess Tank Railcar Concentration and
(B) a fraction (expressed as a percentage) the numerator of which is equal to
the sum of the Finance Lease Values of all Tank Railcars that are subject to an
Eligible Direct Finance Lease and the denominator of which is equal to the sum
of the  Net Book Values or Finance Lease Values, as the case may be, of all Tank
Railcars then owned by the Borrower that are Eligible Railcars or subject to an
Eligible Direct Finance Lease.
 
Excess Tank Railcar Concentration NBV Amount.  As of any date of determination,
an amount equal to the product of (A) the Excess Tank Railcar Concentration and
(B) a fraction (expressed as a percentage) the numerator of which is equal to
the sum of the Net Book Values of all Tank Railcars that are Eligible Railcars
and the denominator of which is equal to the sum of the  Net Book Values or
Finance Lease Values, as the case may be, of all Tank Railcars then owned by the
Borrower that are Eligible Railcars or subject to an Eligible Direct Finance
Lease.
 
Excess Unassignable Lease Amount.  As of any date of determination, an amount
equal to the excess of (x) the sum of the then Net Book Values of all Eligible
Railcars plus the Finance Lease Values of all Eligible Direct Finance Leases, in
either case, that are then subject to a lease agreement that either (i)
prohibits a collateral assignment of such lease agreement to the Administrative
Agent, on behalf of the Secured Parties, or (ii) requires the consent of the
related Lessee or other Persons to any such collateral assignment and, in either
case, such prohibition has not been waived or consent to such collateral
assignment has not been obtained, over (y) an amount equal to the product of (A)
twenty percent (20%) and (B) an amount equal to the then Aggregate Asset Value.
 
Excess Unassignable Lease FLV Amount.  As of any date of determination, an
amount equal to the product of (x) the Excess Unassignable Lease Amount on such
date and (y) a fraction the numerator of which is the Aggregate Finance Lease
Value and the denominator of which is the Aggregate Asset Value.
 
Excess Unassignable Lease NBV Amount.  As of any date of determination, an
amount equal to the product of (x) the Excess Unassignable Lease Amount on such
date and (y) a fraction the numerator of which is the Aggregate Net Book Value
and the denominator of which is the Aggregate Asset Value.
 
Excluded Intercompany Obligations.  Payments owing by the Borrower to CAI
arising in the ordinary course of business that represent either (a) payments of
net operating income that are distributable to third party owners of Railcars
and the associated leases, or (b) reimbursement of ordinary and necessary
operating expenses of the Borrower previously paid by CAI on behalf of the
Borrower.
 
Excluded Subsidiary.  Any Subsidiary of CAI that (a) is not a Loan Party and is
not required to become a Loan Party under §8.16, (b) does not participate in any
cash management or other arrangements under which any of its revenues,
collections or payables are commingled with any assets of CAI, Borrower or any
Securitization Entity or under which CAI provides cash management or other
services supporting the collection of its revenues or payment of its expenses
unless such services are provided on an arms-length basis and CAI is reimbursed
for the market cost of such services, (c) has no Indebtedness or other
obligations that are guaranteed or secured by any assets of any Loan Party and
(d) has provided to the Administrative Agent evidence of the foregoing
satisfactory to the Administrative Agent.
 
18

--------------------------------------------------------------------------------

Excluded Swap Obligation.  With respect to the Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guaranty of the Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of the Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act at the time the
Guaranty of the Guarantor or the grant of such security interest becomes
effective with respect to such related Swap Obligation.  If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which the Guaranty or security interest is or becomes illegal.
 
Excluded Taxes.  Any of the following Taxes imposed on or with respect to any
Recipient  or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by CAI under §14.5.4)
or (ii) such Lender changes its Lending Office, except in each case to the
extent that, pursuant to §5.2.2(a)(ii), (a)(iii) or (c), amounts with respect to
such Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with §5.2.2(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.
 
FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
 
Fair Market Value.  With respect to any Railcar, the opinion of an appraiser
acceptable by the Administrative Agent and the Borrower as set forth in a desk
top appraisal (i.e., an appraisal without a physical inspection of such
Railcar), of the underlying economic value of such Railcar, in an open,
unrestricted, stable market environment with a reasonable balance of supply and
demand, and with full consideration of such Railcar’s “highest and best use,”
such Railcar model’s historical trend of values and such appraiser’s projection
of value trends, presuming an arm’s-length, cash transaction between willing,
able and knowledgeable parties, acting prudently, with an absence of duress and
with a reasonable period of time available for marketing.
 
Federal Funds Rate.  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to MUFG Union Bank on
such day on such transactions as determined by the Administrative Agent.
 
19

--------------------------------------------------------------------------------

Fee Letter.  The fee letter, dated as of October 22, 2018, between the Borrower
and the Administrative Agent, as the same may be amended, restated, supplemented
or otherwise modified and in effect from time to time.
 
Finance Lease Value.  As of any date of determination, with respect to any
Eligible Direct Finance Lease, an amount in dollars equal to the net present
value of the remaining contractual rental payments that will become payable by
the related lessee under such Direct Finance Lease after such date of
determination, discounted monthly at one-twelfth of the applicable Direct
Finance Lease Rate; provided, however, that if an event of default by the
related Lessee is then continuing, the Finance Lease Value shall be reduced by
the amount of any bad debt expense or charge recorded by the Borrower with
respect to such Direct Finance Lease.
 
Flammable Cargo Tank Railcars.  A Tank Railcar that is designated to carry cargo
designated by the DOT as Class 3 flammable liquids (or any subsequent similar
designations).
 
FRA.  The United States Federal Administration.
 
Fronting Exposure.  At any time there is a Delinquent Lender, (a) with respect
to the L/C Issuer, such Delinquent Lender’s Commitment Percentage of the
outstanding L/C Exposure other than L/C Exposure as to which such Delinquent
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Delinquent Lender’s Commitment Percentage of Swing Line
Loans other than Swing Line Loans as to which such Delinquent Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
GAAP or generally accepted accounting principles.  (a) When used in §10, whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practices of each of the
Borrower and CAI reflected in its financial statements for the year ended on the
Balance Sheet Date, and (b) when used in general, other than as provided above,
means principles that are (i) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time, and (ii) consistently applied with past financial
statements of each of the Borrower and CAI adopting the same principles,
provided that in each case referred to in this definition of “GAAP” a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in GAAP) as to financial statements in which
such principles have been properly applied.
 
Governing Documents.  With respect to any Person, its certificate or articles of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its Capital Stock.
 
Governmental Authority.  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
20

--------------------------------------------------------------------------------

Guaranteed Obligations.  See §17.1.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the any Loan Party or any
ERISA Affiliate the benefits of which are guaranteed on termination in full or
in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.
 
Guarantors.  Collectively, each of (a) CAI with respect to its Guaranty under
Article XVII, and (b) each direct or indirect Domestic Subsidiary of the
Borrower which is required to become a Guarantor pursuant to §8.16 hereof.
 
Guaranty.  Collectively, (i) (x) the guaranty made by CAI under Article XVII and
(y) any guaranty, substantially in the form of Exhibit G hereto, from time to
time delivered in connection with this Agreement (including §8.16 hereof) or any
other Loan Document, pursuant to which any other guarantor guarantees to the
Secured Parties (or the Administrative Agent for the benefit of the Secured
Parties) the payment and performance of the Obligations of the Borrower
(collectively, the “Borrower Guaranties”), and (ii) any other guaranty from time
to time delivered in connection with this Agreement or any other Loan Document,
in each case, as the same may be amended, restated or otherwise supplemented
from time to time.
 
Hazardous Materials. Explosive or radioactive substances or materials and all
hazardous or toxic substances, wastes and all hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas,
infectious or medical wastes and all other substances or materials, in each case
regulated pursuant to any Environmental Law.
 
Hazardous Substances.  See §7.18.2.
 
Honor Date.  See §4.2.
 
Increase Effective Date.  See §2.14(d).
 
Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
 
Indemnitee.  See §16.3.
 
Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
 
(a)          every obligation of such Person for money borrowed,
 
(b)          every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,
 
21

--------------------------------------------------------------------------------

(c)         every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person,
 
(d)       every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),
 
(e)          every obligation of such Person under any Capitalized Lease,
 
(f)          every obligation of such Person under any Synthetic Lease,
 
(g)        all sales by such Person of (i) accounts or general intangibles for
money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money (excluding any equity
instruments, including common or preferred shares or other forms of Capital
Stock) or (iii) other receivables (collectively “receivables”), whether pursuant
to a purchase facility or otherwise, other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith,
 
(h)          every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,
 
(i)         every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),
 
(j)          every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,
 
(k)         every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(j) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation, and
 
(l)           all Rental Obligations of such Person;


22

--------------------------------------------------------------------------------

provided, however, that, for the avoidance of doubt, any trade payables owing to
manufacturers incurred in the ordinary course of business that are not
delinquent shall not be deemed Indebtedness for the purposes of this definition.
 
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (ii) any
Capitalized Lease shall be the principal component of the aggregate of the
rental obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (iii) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than the Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (iv) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (v) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (vi) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price, and (vii)
any guaranty or other contingent liability referred to in clause (k) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.
 
Intangible Assets.  Assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs
 
Interest Payment Date.  (a) As to any Base Rate Loan (including any Swing Line
Loan), the last Business Day of the calendar quarter with respect to interest
accrued during such calendar quarter, including, without limitation, the
calendar quarter which includes the Drawdown Date of such Base Rate Loan; and
(b) as to any Eurodollar Rate Loan in respect of which the Interest Period is
(i) 3 months or less, the last Business Day of such Interest Period and (ii)
more than 3 months, the date that is 3 months from the first day of such
Interest Period and, in addition, the last Business Day of such Interest Period.
 
Interest Period.  With respect to any Revolving Credit Loan, (a) initially, the
period commencing on the Drawdown Date of such Revolving Credit Loan and ending
on the last day of one of the periods set forth below, as selected by the
Borrower in a Loan Request or as otherwise required by the terms of this Credit
Agreement (i) for any Base Rate Loan, the last day of the calendar quarter; and
(ii) for any Eurodollar Rate Loan, 1, 2, 3 or, subject to availability from all
Lenders, 6 and 12 months; and (b) thereafter, each period commencing on the last
day of the next preceding Interest Period applicable to such Revolving Credit
Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrower in a Conversion Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:
 
(A)         if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Eurodollar Business Day, that Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;
 
23

--------------------------------------------------------------------------------

(B)         if any Interest Period with respect to a Base Rate Loan would end on
a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;
 
(C)       if the Borrower shall fail to give notice as provided in §2.7, the
Borrower shall be deemed to have requested a conversion of the affected
Eurodollar Rate Loan to a Base Rate Loan and the continuance of all Base Rate
Loans as Base Rate Loans on the last day of the then current Interest Period
with respect thereto;
 
(D)         any Interest Period relating to any Eurodollar Rate Loan that begins
on the last Eurodollar Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
 
(E)          any Interest Period that would otherwise extend beyond the Maturity
Date shall end on the Maturity Date.
 
Interest Rate Protection Agreement.  Any agreement entered into between the
Borrower, on one hand, and the Administrative Agent or any Lender (or an
Affiliate of such Lender), on the other, that relates to an interest rate swap,
cap, collar, or other interest rate hedging mechanism which agreement states
that it relates to interest payable on the Indebtedness evidenced by this Credit
Agreement.
 
Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock (other than stock in a Guarantor
other than CAI) or Indebtedness of, or for loans, advances, capital
contributions or transfers of property to, or in respect of any guaranties (or
other commitments as described under Indebtedness), or obligations of, any
Person.  In determining the aggregate amount of Investments outstanding at any
particular time:  (a) the amount of any Investment represented by a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (b) there shall not be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment; (c) there shall be deducted in respect of each such Investment any
amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.
 
IP Rights.  Collectively, all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights.
 
Issuer Documents.  With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrower or in favor the L/C Issuer and relating to such
Letter of Credit.
 
Laws.  Collectively, (a) all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and (b) all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, having the force of law.
 
24

--------------------------------------------------------------------------------

L/C Advance.  With respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Commitment Percentage.
 
L/C Borrowing.  An extension of credit resulting from a drawing under any Letter
of Credit which has not been reimbursed on the date when made or refinanced as a
Revolving Credit Loan.
 
L/C Exposure.  At any time, the sum of (a) the aggregate Maximum Drawing Amount
of all outstanding Letters of Credit at such time plus (b) the aggregate amount
of all Unpaid Reimbursement Obligations at such time.  The L/C Exposure of any
Revolving Credit Lender at any time shall be its Commitment Percentage of the
total L/C Exposure at such time.
 
L/C Issuer.  MUFG Union Bank, N.A., in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.  No
Lender shall be required to act as a L/C Issuer without its prior written
consent.
 
Lender Affiliate.  With respect to any Lender, (i) an Affiliate of such Lender
or (ii) any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender.
 
Lenders.  Union Bank and the other lending institutions listed on Schedule 1
hereto as Revolving Credit Lenders and any other Person who becomes an assignee
of any rights and obligations of a Lender pursuant to §15, and, as the context
requires, includes the Swing Line Lender and the L/C Issuer.
 
Lessee.  The obligor under a lease agreement with respect to a Railcar under
which the Borrower or a Guarantor that is a Domestic Subsidiary of the Borrower
is the lessor (including, any lease agreement to which the Borrower or such
Guarantor is a successor-in-interest to the party specified as lessor in such
lease agreement).
 
Lending Office.  As to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
Letter of Credit.  See §4.1.1.
 
Letter of Credit Application.  See §4.1.1.
 
Letter of Credit Expiration Date.  The day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
Letter of Credit Fee.  See §4.6.
 
Letter of Credit Participation.  See §4.1.4.
 
Letter of Credit Sublimit.  An amount equal to Fifteen Million Dollars
($15,000,000).  The Letter of Credit Sublimit is part of, and not in addition
to, the Total Commitment.
 
25

--------------------------------------------------------------------------------

Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), charge or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any Capitalized Lease, any Synthetic Lease, any
financing lease involving substantially the same economic effect as any of the
foregoing, the filing of any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction).
 
Loan.  An extension of funds made to the Borrower by the Lenders pursuant to the
terms of this Credit Agreement; this term shall include both Revolving Credit
Loans and Swing Line Loans.
 
Loan Documents.  This Credit Agreement, the Revolving Credit Notes, the Letter
of Credit Applications, the Letters of Credit, each Issuer Document, each
Guaranty, the Fee Letter, the Security Documents and all other documents,
instruments, agreements and certificates now or hereafter in connection with any
of the foregoing or the transaction contemplated hereby.
 
Loan Parties.  The Borrower and the Guarantors.
 
Loan Request.  See §2.6.
 
Material Adverse Effect.  With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):
 
(a)          a material adverse effect on the business, properties, prospects,
condition (financial or otherwise), assets, operations or income of the
Borrower, CAI and CAI’s Subsidiaries, taken as a whole;
 
(b)       an adverse effect on the ability of the Loan Parties and their
Subsidiaries, individually and/or taken as a whole, to perform the Obligations
under any of the Loan Documents to which any is a party; or
 
(c)         any impairment of the validity, binding effect or enforceability of
this Credit Agreement or any of the other Loan Documents, any impairment of the
rights, remedies or benefits available to the Administrative Agent or any Lender
under any Loan Document or any impairment of the attachment, perfection or
priority of any Lien of the Administrative Agent under the Security Documents.
 
Material Subsidiary.  A Subsidiary of CAI which (x) owns assets in excess of
10.00% of the book value of the total assets of CAI and its Subsidiaries or (y)
has revenues in excess of 10.00% of the total revenues of CAI and its
Subsidiaries.
 
Maturity Date.  October 23, 2023.
 
Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced or increased from time to time pursuant to the terms of the
Letters of Credit.
 
Minimum Collateral Amount.  At any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
Fronting Exposure during the existence of a Delinquent Lender, an amount equal
to 105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time, and (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of §§2.13.1(a), (b) or (c), an amount equal to 105% of the
L/C Exposure.
 
26

--------------------------------------------------------------------------------

Modification.  As defined in §8.19.2.
 
Moody’s.  Moody’s Investors Services, Inc.
 
Multiemployer Plan.  Any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.
 
Multiple Employer Plan.  An employee benefit plan which has two or more
contributing sponsors (including the Borrower or any ERISA Affiliate) at least
two of whom are not under common control, as such a plan is described in Section
4064 of ERISA.
 
Net Book Value.  With respect to any Eligible Railcar, as the case may be, as of
the date of determination, an amount equal to the Original Cost of such Eligible
Railcar less the Accumulated Depreciation of such Eligible Railcar as of the
last day of the month immediately preceding such date of determination.
 
Non-Extension Notice Date.  See §4.1.6.
 
Non-Severable Modification.  Any modification or improvement to a Railcar not
required pursuant to §8.19.1 that is not readily removable without impairing the
value, utility or useful life of such Railcar immediately prior to such
modification, other than in a de minimis nature.
 
Obligations.  All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders, the Swing Line Lender, the L/C Issuer
and the Administrative Agent, individually or collectively, existing on the date
of this Credit Agreement or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Credit Agreement or any of the other
Loan Documents, or any Interest Rate Protection Agreement or any Cash Management
Agreement, in either case, entered into with a Person that was a Lender or the
Administrative Agent (or Affiliates thereof) on the date of execution thereof or
any of the Revolving Credit Loans or Swing Line Loans made or Reimbursement
Obligations incurred or any of the Revolving Credit Notes, Letter of Credit
Applications, Letters of Credit or other instruments at any time evidencing any
of the foregoing; provided, however, that with respect to the Guarantor, the
term “Obligations” shall exclude an Excluded Swap Obligation.
 
OFAC.  The Office of Foreign Assets Control of the United States Department of
the Treasury.
 
Original Agreement.  This term shall have the meaning set forth in the Recitals.
 
Original Cost.  With respect to any Railcar, (x) the basic purchase price
therefore expressed in Dollars as invoiced by the supplier or seller of such
Railcar to the Borrower plus (y) any related shipping, inspection, titling, and
positioning costs and charges as invoiced, plus any other taxes or charges
relating to the acquisition of such Railcar, as determined in accordance with
GAAP and the Borrower’s policies.  Notwithstanding the foregoing the amount set
forth in clause (y) for any Railcar shall not exceed five percent (5%) of the
amount in clause (x) for such Railcar.
 
27

--------------------------------------------------------------------------------

Other Connection Taxes.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§5.2.2).
 
outstanding or Outstanding.  With respect to the Revolving Credit Loans or Swing
Line Loans, the aggregate unpaid principal thereof as of any date of
determination.
 
Participant.  See §15.1.4.
 
Participant Register.  See §15.1.5.
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Pension Funding Rules. The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
Pension Plan.  Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.
 
Perfection Certificate.  The Perfection Certificate as defined in the Security
Agreement.
 
Permitted Acquisitions.  Any acquisition by any Loan Party or Subsidiary
thereof, whether by purchase, merger or otherwise, of all or substantially all
of the assets of, the equity securities of, or a business line or unit or a
division of, any Person; provided that:
 
(i)          immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;
 
(ii)         all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable approvals of Governmental Authorities;
 
(iii)         such acquisition shall be consensual and shall have been approved
by the board of directors or other governing body of such Person;


28

--------------------------------------------------------------------------------

(iv)        in the case of the acquisition of Capital Stock, the issuer of such
Capital Stock shall become a Subsidiary of a Loan Party immediately after
consummation of the applicable transaction, and such Loan Party shall have
taken, or caused to be taken, as of the date such Person becomes a Subsidiary
(or as of such later date as the Administrative Agent shall consent), the
actions required to be taken, if any, under §8.16 or the Borrower shall include
a certification in the certificate referenced in clause (vii) below that such
new Subsidiary does not need to become a Guarantor in order to maintain
compliance with §8.16;
 
(v)         on a pro forma basis after giving effect to such acquisition, each
Loan Party is in compliance with the financial covenants contained in §10
applicable to such Loan Party for the period immediately prior to the making of
such acquisition and during the twelve (12) month period immediately following
the making of such acquisition;
 
(vi)       any Person or assets or division as acquired in accordance herewith
shall be in the same business or lines of business permitted pursuant to §9.10
and activities related thereto;
 
(vii)      the Borrower shall have delivered to the Administrative Agent a
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, from the Responsible Officer of the Borrower certifying that the
conditions set forth in clauses (i) through (vi) above are satisfied (which
certificate shall attach supporting projections, information and calculations
with respect to the requirements set forth in clause (v) above (all based on
fair and reasonable projections of the financial performance of the Loan Parties
and Subsidiaries thereof)); and
 
(viii)       immediately prior to, and after giving pro forma effect thereto,
the Total Leverage Ratio is equal to or less than 3.50:1.00.
 
Permitted Excess Preferred Dividends. For any Reference Period, the portion of
regular preferred dividends paid in such Reference Period calculated as follows:
(a) if the Total Leverage Ratio is 3.50:1.00 or higher (or, at any time that the
Total Leverage Ratio has been increased to 4:00:1.00 pursuant to §10.1, if the
Total Leverage Ratio is 3.75:1.00 or higher), all preferred dividends paid in
such Reference Period; (b) if the Total Leverage Ratio is below 3.50:1.00 (or,
at any time that the Total Leverage Ratio has been increased to 4:00:1.00
pursuant to §10.1, if the Total Leverage Ratio is below 3.75:1.00), but equal to
or higher than 3.00:1.00, the portion of preferred dividends paid in such
Reference Period that exceeds the sum of: 100% of Consolidated Net Income for
the immediately preceding Reference Period, plus net cash proceeds from the
issuance by CAI of common or preferred equity securities during such Reference
Period, or (c) if the Total Leverage Ratio is less than 3.00:1.00, none of the
preferred dividends paid in such Reference Period.
 
Permitted Liens.  Liens permitted by §9.2.
 
Permitted Lease.  As defined in §8.17(c).
 
Permitted Mexican Lessee.  Any Lessee organized or incorporated under the laws
of Mexico that is set forth on Schedule 2 attached hereto, as such schedule may
be amended or modified from time to time as follows: (x) by the Borrower with
the prior written consent of Administrative Agent and the Required Lenders
(which such consent shall not be unreasonably withheld) or (y) at the request of
the Administrative Agent (acting at the direction of the Required Lenders) to
remove a Person on a prospective basis.  A request of the type set forth in
clause (y) may be made only once in any calendar year.
 
29

--------------------------------------------------------------------------------

Permitted Securitization.  Any secured lending facility entered into by a
Securitization Entity solely for the purpose of purchasing, financing or
refinancing of assets of CAI and any of its Subsidiaries (including the
Borrower), provided that (i) any Indebtedness incurred in connection with such
facility is non-recourse to CAI or any of its respective Subsidiaries (other
than such Securitization Entity) and their respective assets, (ii) such
Securitization Entity engages in no business and incurs no Indebtedness or other
liabilities or obligations other than those related to or incidental to such
facility, (iii) other than the initial Investment in such Securitization Entity,
none of CAI or any of its respective Subsidiaries (including the Borrower) is
required to make additional Investments in such Securitization Entity, (iv) none
of CAI or any of its respective Subsidiaries has any material contract,
agreement, arrangement or understanding with such Securitization Entity other
than on terms comparable or more favorable (in the aggregate) to CAI and its
respective Subsidiaries than those that might be obtained at the time such
contract, agreement, arrangement or understanding is entered into from Persons
that are not Affiliates of the Borrower, and (v) none of CAI or any of its
respective Subsidiaries (including the Borrower) has any obligation to maintain
such Securitization Entity’s financial condition or cause such Securitization
Entity to achieve certain levels of operating results other than any obligation
of CAI or any of its respective Subsidiaries has as an equipment manager with
respect to such Securitization Entity.
 
Person.  Any individual, corporation, limited liability company, limited
liability partnership, trust, other unincorporated association, business, or
other legal entity, and any Governmental Authority.
 
Plan.  Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of the Borrower or any
ERISA Affiliate or any such Plan to which the Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.
 
Platform.  See §8.4.
 
PTE.  A prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
 
Railcars.  The railcars owned or leased by the Borrower or any of the Guarantors
that are Domestic Subsidiaries of the Borrower and employed by the Borrower or
any of the Guarantors that are Domestic Subsidiaries of the Borrower in the
conduct of their business, including, without limitation, boxcars, gondolas,
covered hoppers, open top hoppers, auto racks, flatcars, intermodal cars, Tank
Railcars and other general purpose railcars.
 
RCRA.  See §7.18.1.
 
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by any Loan Party or any of its respective Subsidiaries.
 
Recipient.  The Administrative Agent, any Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.
 
Reference Period.  As of any date of determination with respect to any Person,
the period of four (4) consecutive fiscal quarters of such Person and its
Subsidiaries ending on such date, or if such date is not a fiscal quarter end
date, the period of four (4) consecutive fiscal quarters most recently ended (in
each case treated as a single accounting period).
 
30

--------------------------------------------------------------------------------

Reference Rate.  The Reference Rate shall mean the per annum rate of interest
announced by the Administrative Agent from time to time at its corporate
headquarters as its “Reference Rate.”  The Reference Rate is an index rate
determined by the Administrative Agent from time to time as a means of pricing
certain extensions of credit and is neither directly tied to any external rate
of interest or index nor necessarily the lowest rate of interest charged by the
Administrative Agent at any given time.  Any change in the Reference Rate
announced by the Administrative Agent shall take effect at the opening of
business on the day specified in the public announcement of such change.
 
Register.  See §15.1.3.
 
Reimbursement Obligation.  The Borrower’s obligation to reimburse the
Administrative Agent and the relevant Lenders on account of any drawing under
any Letter of Credit as provided in §4.2.
 
Related Parties.  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
Rental Obligations.  All present or future obligations of CAI or any of its
Subsidiaries under any rental agreements or leases of real or personal property,
other than (a) obligations that can be terminated by the giving of notice
without liability to CAI or such Subsidiary in excess of the liability for rent
due as of the date on which such notice is given and under which no penalty or
premium is paid as a result of any such termination, (b) obligations under
rental agreements relating to equipment other than Containers having an
aggregate value of less than $5,000,000 for all such agreements, (c) obligations
in respect of any Capitalized Leases, (d) any obligations incurred in a lease
transaction where the obligation of CAI or its Subsidiary to pay rent thereunder
is limited to a pass-through of net rental amounts received by CAI or its
Subsidiaries from a sublessee of container equipment under such transaction
(“net sublease rentals”), so that if there are no net sublease rental amounts
received by CAI or its Subsidiaries from a sublessee then CAI or its
Subsidiaries would have no obligation to make any rental payment under or in
connection with such transaction, shall not constitute a Rental Obligation
hereunder; and (e) obligations under the lease of commercial office properties
by CAI or any of its Subsidiaries in the conduct of their business shall not be
deemed a Rental Obligation hereunder. For purposes of this Agreement, the
aggregate amount of Rental Obligations of CAI and its Subsidiaries shall, as at
any date of determination, be an amount equal to the net present value,
calculated at a discount rate equal to the rate implicit in the relevant lease
per annum, of the future Rental Obligations of such Person.
 
Reportable Event.  Any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.
 
Required Lenders.  As of any date, Lenders holding, in aggregate, Revolving
Credit Exposures and unused Commitments representing more than fifty percent
(50%) of the sum of the total Revolving Credit Exposures and unused Commitments,
in each case, at such time; provided that the Commitment of, the portion of the
Revolving Credit Exposures held or deemed held by, any Delinquent Lender shall
be excluded for purposes of making a determination of Required Lenders.
 
Required Modification.  As defined in §8.19.1.
 
Responsible Officer.  The chief executive officer, president or chief financial
officer of the Borrower.  Any document delivered hereunder that is signed by a
Responsible Officer of the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
 
31

--------------------------------------------------------------------------------

Restatement Date.  The date on which all of the conditions set forth in §11 have
been satisfied; which date shall be October 22, 2018.
 
Restricted Cash.  The portion of the cash accounts and short term investment
accounts classified as such on the annual audited and quarterly unaudited
consolidated financial statements of the Borrower or the Guarantor that are
related to the payment of debt obligations of Borrower, the Guarantor or their
respective Subsidiaries and are classified as (a) a restricted cash account held
by a Securitization Entity as part of a Permitted Securitization or (b) without
duplication of clause (a), cash held by variable interest entities that have
been consolidated in the consolidated financial statements of the Guarantor.  In
this regard, cash and short term investments shall be "restricted" if (i) it is
pledged to, subject to any Lien in favor of, or held in one or more accounts
under the control of one or more creditors or trustee of the Guarantor or any
Subsidiary (other than pursuant to the Security Agreement), (ii) are otherwise
segregated from the general assets of the Guarantor and its Subsidiaries, in one
or more special accounts or otherwise, for the purpose of securing or providing
a source of payment for Indebtedness that is or from time to time may be owed to
one or more creditors of the Guarantor or any Subsidiary and (iii) are not
otherwise generally available for use by the Guarantor or any Subsidiary.
 
Restricted Payment.  In relation to CAI and its Subsidiaries, any Distribution
to (i) CAI’s or any Subsidiary’s shareholders (or other equity holders), in each
case, other than to the Borrower, or (ii) any Affiliate of the Borrower or any
Subsidiary or any Affiliate of Borrower’s or such Subsidiary’s shareholders (or
other equity holders), in each case, other than to the Borrower.
 
Revolving Credit Exposure.  With respect to any Revolving Credit Lender at any
time, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its L/C Exposure and Swing Line Exposure at
such time.
 
Revolving Credit Lender.  Each Lender with a Commitment or, following
termination of the Commitments, which has Revolving Credit Loans outstanding or
participations in an outstanding Letter of Credit or Swing Line Loan and any
other Person who becomes an assignee of rights and obligations of a Revolving
Credit Lender.
 
Revolving Credit Loans.  Revolving credit loans made or to be made by the
Revolving Credit Lenders to the Borrower pursuant to §2.
 
Revolving Credit Note Record.  The grid attached to a Revolving Credit Note, or
the continuation of such grid, or any other similar record, including computer
records, maintained by any Lender with respect to any Revolving Credit Loan
referred to in such Revolving Credit Note.
 
Revolving Credit Note.  See §2.4.
 
Sanction(s).  Any international economic sanction administered or enforced by
the United States government, including without limitation, OFAC, or the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority that is administered or enforced by the United
States government or Her Majesty’s Government
 
Sanctioned Entities.  Any of the following: (i) an agency or instrumentality of
the government of a country subject to Sanctions, (ii) an entity majority-owned,
directly or indirectly, by a Sanctioned Entity or (iii) a natural person that is
subject to sanctions or is resident in a country that is subject to Sanctions.
 
32

--------------------------------------------------------------------------------

Sanctioned Person.  Any of the following on the Restatement Date or in the
future: (i) a Person or vessel named on (A) the list of Specially Designated
Nationals or Blocked Persons maintained and updated from time to time by OFAC
available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as
otherwise published from time to time (the “U.S. Sanctions List”) or (B) the
sanctions list administered and updated from time to time by the European Union,
the United Nations and all other applicable sanctions lists (the “EU/UN
Sanctions List”), or (ii) any entity majority-owned, directly or indirectly, by
such Person, or (iii) without duplication of the clauses (i) and (ii) any Person
organized under the laws of any of Cuba, Iran, Myanmar, Sudan, South Sudan,
Syria or North Korea.
 
Sanctions Laws.  Any of the following: (1) U.S. sanctions laws including the
Trading With The Enemy Act, the International Emergency, Economic Powers Act,
the Iran Sanctions Act of 1996, as amended, the Comprehensive Iran Sanctions,
Accountability, and Divestment Act of 2010, the National Defense Authorization
Act of 2012 (including the Iran Freedom Counter-Proliferation Act), the Iran
Threat Reduction and Syria Human Rights Act of 2012, the OFAC Sanctions Programs
(including the U.S. Sanctions List) and (2) any other relevant sanctions
authority.
 
SARA.  See §7.18.1.
 
Secured Parties.  Collectively, the Administrative Agent, the Lenders, the Swing
Line Lender, any other holder from time to time of Obligations, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
§14, and any Lender (or Affiliate of a Lender that is not a Sanctioned Person)
that is party to (i) an Interest Rate Protection Agreement or (ii) a Cash
Management Agreement, which, in the case of both clause (i) and (ii), is
purported to be secured by the Collateral under the terms of the Security
Documents.
 
Securitization Entity.  A special purpose bankruptcy-remote corporation,
partnership, trust, limited liability company or other business entity that is
formed by, and will remain a subsidiary of CAI (and will be at all times a
direct subsidiary of the Borrower or Guarantor) owned directly or indirectly at
least seventy-five percent (75%) by CAI (or such lower percentage as may be
requested by CAI and agreed to by the Required Lenders), for the sole and
exclusive purpose of purchasing or financing assets of CAI or any of its
Subsidiaries.
 
Security Agreement.  The Third Amended and Restated Security Agreement, dated or
to be dated as of the Restatement Date, between the Borrower, each Guarantor
that is a Domestic Subsidiary of Borrower and the Administrative Agent, and in
form and substance satisfactory to the Lenders and the Administrative Agent, as
the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time.
 
Security Documents.  The Security Agreement, all Account Control Agreements, all
filings with the STB, the Registrar General of Canada, applicable registration
or filing office in Mexico and all other agreements, instruments, filings,
records, registrations and documents, including without limitation, Uniform
Commercial Code financing statements (or the equivalent thereof in any
applicable foreign jurisdiction) and the Perfection Certificates, (a) required
to be executed or delivered pursuant to any Loan Document or §§8.13, 8.15 or
8.16 or (b) that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
 
33

--------------------------------------------------------------------------------

Senior Revolving Credit Facility.  That certain Third Amended and Restated
Revolving Credit Agreement, dated as of March 15, 2013 (as amended by amendments
number 1, 2, 3, 4, 5 and 6 and as it may be further amended, restated and
otherwise expanded from time to time (including without limitation, increases in
maximum Indebtedness that may be borrowed thereunder) among CAI and Container
Applications Limited, as borrowers, Bank of America, N.A. and the other lending
institutions from time to time party thereto, and Bank of America N.A. as
administrative agent (the “BofA Revolving Credit Agreement”); and (ii) any
revolving credit facility that may be entered into from time to time as a
replacement for the BofA Revolving Credit Agreement (a “Replacement Revolving
Credit Agreement”) as such Replacement Revolving Credit Agreement may be
amended, restated and otherwise expanded (including without limitation,
increases in maximum Indebtedness that may be borrowed thereunder).
 
Severable Modification.  Any modification or improvement to a Railcar not
required pursuant to §8.19.1 that is readily removable without impairing the
value, utility or useful life of the Eligible Railcar immediately prior to such
modification.
 
Shareholders’ Equity.  As of any date of determination, consolidated
shareholders’ equity of CAI and its Subsidiaries as of that date determined in
accordance with GAAP.
 
S&P.  Standard & Poor’s Ratings Group.
 
Solvent.  With respect to any Person on a particular date, that on such date (a)
the fair value of the assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged.  In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
Staff Loan Program.  A program administered by CAI pursuant to which CAI makes
loans to employees; provided, that the aggregate principal amount of loans
outstanding at any time under such program shall not exceed $1,500,000, and that
no more than an aggregate of $100,000 of which may be unsecured.
 
STB.  The Surface Transportation Board of the United States Department of
Transportation or any successor agency thereto.
 
Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.
 
Supermajority Lenders.  As of any date, (i) if there shall only be one Lender,
then the “Supermajority Lenders” shall mean such Lender, and (ii) if there shall
be more than one Lender, then the “Supermajority Lenders” shall mean two (2) or
more Lenders holding, in aggregate, Revolving Credit Exposures and unused
Commitments representing more than sixty percent (60%) of the sum of the total
Revolving Credit Exposures and unused Commitments, in each case, at such time;
provided that the Commitment of, or the portion of the Revolving Credit
Exposures held or deemed held by, any Delinquent Lender shall be excluded for
purposes of making a determination of Supermajority Lenders.
 
34

--------------------------------------------------------------------------------

Swap Contract.  (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
Swap Obligation.  With respect to the Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
 
Swing Line.  The revolving credit facility made available by the Swing Line
Lender pursuant to §2.10.
 
Swing Line Borrowing.  A borrowing of a Swing Line Loan pursuant to §2.10.
 
Swing Line Exposure.  At any time, the aggregate principal amount of all Swing
Line Loans outstanding at such time.  The Swing Line Exposure of any Revolving
Credit Lender at any time shall be its Commitment Percentage of the total Swing
Line Exposure at such time.
 
Swing Line Lender.  Union Bank, in its capacity as provider of Swing Line Loans,
or any successor swing line lender hereunder.  No Lender shall be required to
act as a Swing Line Lender without its prior written consent.
 
Swing Line Loan.  See §2.10.1.
 
Swing Line Loan Notice.  A notice of a Swing Line Borrowing pursuant to §2.10.2,
which shall be substantially in the form of Exhibit F.
 
Swing Line Sublimit.  An amount equal to Twenty Five Million Dollars
($25,000,000).  The Swing Line Sublimit is part of, and not in addition to, the
Total Commitment.
 
Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
 
Tank Railcar.  A type of railroad car or rolling stock designed to transport
liquid and/or gaseous material or commodities.
 
35

--------------------------------------------------------------------------------

Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  The Total Commitment on the Restatement Date is Five Hundred
Fifty Million Dollars ($550,000,000); the amount of the Total Commitment may be
increased subsequent to the Restatement Date in accordance with the provisions
of §2.14.
 
Total Leverage Ratio.  As at any date of determination, the ratio of (a)
Consolidated Funded Debt as at such date to (b) Consolidated Tangible Net Worth
as at such date.
 
Transport Canada.  The department within the government of Canada responsible
for the development regulating policies and services of transportation in
Canada.
 
Type.  As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.
 
Union Bank.  MUFG Union Bank, N.A., in its individual capacity.
 
Undisclosed Administration.  In relation to a Lender or its direct or indirect
parent company means the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or its direct or indirect parent company is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
 
Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, §4.2.
 
Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.
 
Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
1.2.         Rules of Interpretation.
 
(a)         A reference to any document or agreement shall include such document
or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
 
(b)          The singular includes the plural and the plural includes the
singular.
 
(c)          A reference to any law includes any amendment or modification to
such law.
 
36

--------------------------------------------------------------------------------

(d)          A reference to any Person includes its permitted successors and
permitted assigns.
 
(e)          Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
 
(f)          The words “include”, “includes” and “including” are not limiting.
 
(g)          All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in the State of New
York, have the meanings assigned to them therein, with the term “instrument”
being that defined under Article 9 of the Uniform Commercial Code.
 
(h)          Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.
 
(i)          The words “herein”, “hereof’, “hereunder” and words of like import
shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
(j)          Unless otherwise expressly indicated, in the computation of periods
of time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.”
 
(k)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(l)          This Credit Agreement and the other Loan Documents are the result
of negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.
 
(m)          Unless otherwise specified herein, the amount of a Letter of Credit
at any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time; provided, however, that with respect to any Letter of
Credit that, by its terms or the terms of any Issuer Document related thereto,
provides for one or more automatic increases in the stated amount thereof, the
amount of such Letter of Credit shall be deemed to be the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.  For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the “International Standby Practices 1998” (ISP)
published by the Institute of International Banking Law & Practice (or such
later version thereof as may be in effect at the time of issuance), such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.
 
37

--------------------------------------------------------------------------------

(n)          Unless otherwise specified, all references herein to times of day
shall be references to Pacific time (daylight or standard, as applicable).
 
1.3.         Accounting Terms.
 
(a)         Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Credit Agreement shall be prepared in substantial
conformity with, GAAP (with any non-GAAP conventions not being material in the
aggregate) applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the audited financial
statements of the relevant Person, except as otherwise specifically prescribed
herein.  Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of CAI and its Subsidiaries (including the
Borrower) shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
 
(b)         Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Credit
Agreement, and either the Borrower, or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (A) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein
(including prior to any changes with respect to depreciation and amortization of
Containers and Railcars or the residual value thereof) and (B) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Credit Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
1.4.         Rounding.
 
Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).
 
38

--------------------------------------------------------------------------------

2.             THE SENIOR CREDIT FACILITY.
 
2.1.         Commitment to Lend.
 
2.1.1.     Revolving Credit Loans.
 
(a)          Subject to the terms and conditions set forth in this Credit
Agreement, each of the Revolving Credit Lenders severally agrees to lend to the
Borrower and the Borrower may borrow, repay, and reborrow from time to time from
the Restatement Date until the Maturity Date upon notice by the Borrower to the
Administrative Agent given in accordance with §2.6, such sums denominated in
Dollars as are requested by the Borrower up to a maximum aggregate amount
outstanding (after giving effect to all amounts requested) at any one time equal
to such Revolving Credit Lender’s Commitment minus such Revolving Credit
Lender’s Commitment Percentage of (i) the sum of the Maximum Drawing Amount and
all Unpaid Reimbursement Obligations plus (ii) the outstanding amount of Swing
Line Loans, provided that the sum of the outstanding amount of the Revolving
Credit Loans (after giving effect to all amounts requested) plus the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations plus the outstanding
amount of Swing Line Loans shall not at any time exceed the lesser of (A) the
Total Commitment at such time and (B) the Borrowing Base at such time.  The
Revolving Credit Loans shall be made pro rata in accordance with each Revolving
Credit Lender’s Commitment Percentage.  Each request for a Revolving Credit Loan
hereunder shall constitute a representation and warranty by the Borrower that
the conditions set forth above and in §11, in the case of the initial Revolving
Credit Loans to be made on the Restatement Date, and §12, in the case of all
other Revolving Credit Loans, have been satisfied on the date of such request.
 
(b)         On the Restatement Date, the aggregate amount of the unpaid
Revolving Credit Loans outstanding under the Original Agreement as of the
Restatement Date shall be reallocated among the Lenders, such that after giving
effect to such reallocation, the Revolving Credit Loans owed to each Lender
shall be equal to its Commitment Percentage of the aggregate Revolving Credit
Loans as reflected on Schedule 1.
 
2.2.        Commitment Fee.  The Borrower agrees to pay to the Administrative
Agent for the accounts of the Revolving Credit Lenders in accordance with their
respective Commitment Percentages a commitment fee (the “Commitment Fee”)
calculated at the rate per annum of the Applicable Margin with respect to the
Commitment Fee as in effect from time to time on the actual daily amount during
each calendar quarter or portion thereof from the Restatement Date to the
Maturity Date by which the Total Commitment minus the sum of the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations exceeds the outstanding amount
of Revolving Credit Loans (excluding Swing Line Loans) during such calendar
quarter.  The Commitment Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter for such calendar quarter commencing on
the first such date following the Restatement Date, with a final payment on the
Maturity Date or any earlier date on which the Commitments shall terminate.
 
2.3.       Reduction of Total Commitment.  The Borrower shall have the right at
any time and from time to time upon five (5) Business Days prior written notice
to the Administrative Agent to reduce by Five Hundred Thousand Dollars
($500,000) or an integral multiple thereof or to terminate entirely the Total
Commitment, whereupon the Commitments of the Revolving Credit Lenders shall be
reduced pro rata in accordance with their respective Commitment Percentages of
the amount specified in such notice or, as the case may be, terminated. 
Promptly after receiving any notice of the Borrower delivered pursuant to this
§2.3, the Administrative Agent will notify the Revolving Credit Lenders of the
substance thereof.  Upon the effective date of any such reduction or
termination, the Borrower shall pay to the Administrative Agent for the
respective accounts of the Revolving Credit Lenders the full amount of any
Commitment Fee then accrued on the amount of the reduction.  No reduction or
termination of the Commitments may be reinstated.  If, after giving effect to
any reduction of the Total Commitments, the aggregate amount of the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Total
Commitments, such Letter of Credit Sublimit or Swing Line Sublimit, as
applicable, shall be automatically reduced by the amount of such excess.
 
39

--------------------------------------------------------------------------------

2.4.        Evidence of Debt.
 
(a)        The Revolving Credit Loans made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Revolving Credit Loans
made by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note of the Borrower in substantially the form of Exhibit B hereto
(each a “Revolving Credit Note”), which shall evidence such Lender’s Revolving
Credit Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Revolving Credit Note(s) and endorse thereon the date, amount,
interest rate and maturity of such Lender’s Revolving Credit Loans and payments
with respect thereto.
 
(b)        In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.5.        Interest.  Except as otherwise provided in §5.10,
 
(a)         Each Revolving Credit Loan which is a Base Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of the Interest Period with respect thereto at the rate per annum
equal to the Base Rate (but in no event shall be the Base Rate be less than
zero) plus the Applicable Margin with respect to Base Rate Loans as in effect
from time to time; provided, however, in the event that the interest rate per
annum applicable to Base Rate Loans is less than the Eurodollar Rate then
applicable for an Interest Period of one month plus the Applicable Margin with
respect to Eurodollar Rate Loans in effect at such time, each Revolving Credit
Loan which is a Base Rate Loan shall bear interest at the rate per annum equal
to the Eurodollar Rate then applicable for an Interest Period of one month plus
the Applicable Margin with respect to Eurodollar Rate Loans in effect at such
time.
 
(b)       Each Revolving Credit Loan which is a Eurodollar Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the last day of the Interest Period with respect thereto at the rate per annum
equal to the Eurodollar Rate (but in no event shall the Eurodollar Rate be less
than zero) determined for such Interest Period plus the Applicable Margin with
respect to Eurodollar Rate Loans as in effect from time to time.
 
(c)          Each Swing Line Loan shall bear interest from the applicable
Drawdown Date thereof at the rate per annum equal to the Base Rate (but in no
event shall be the Base Rate be less than zero) plus the Applicable Margin with
respect to Base Rate Loans as in effect from time to time; provided, however,
that in the event the interest rate per annum applicable to Swing Line Loans is
less than the Eurodollar Rate then applicable for an Interest Period of one
month plus the Applicable Margin with respect to Eurodollar Rate Loans in effect
at such time, each Swing Line Loan shall bear interest at the rate per annum
equal to the Eurodollar Rate then applicable for an Interest Period of one month
plus the Applicable Margin with respect to Eurodollar Rate Loans in effect at
such time.


40

--------------------------------------------------------------------------------

 The Borrower promises to pay interest on each Revolving Credit Loan made to it
and each Swing Line Loan made to it in arrears on each Interest Payment Date
with respect thereto.


2.6.        Requests for Revolving Credit Loans.  The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit C hereto of each
Revolving Credit Loan requested hereunder (a “Loan Request”) no less than (a)
two (2) Business Days prior to the proposed Drawdown Date of any Base Rate Loan
and (b) four (4) Eurodollar Business Days prior to the proposed Drawdown Date of
any Eurodollar Rate Loan.  Any Loan Request received by the Administrative Agent
after 10:00 a.m., Pacific time, on any day shall be deemed to have been
delivered on the next succeeding Business Day.  Each such notice shall specify
(i) the principal amount of the Revolving Credit Loan requested, (ii) the
proposed Drawdown Date of such Revolving Credit Loan, (iii) the Interest Period
for such Revolving Credit Loan and (iv) the Type of such Revolving Credit Loan. 
Promptly upon receipt of any such notice, the Administrative Agent shall notify
each of the Lenders thereof.  Each Loan Request shall be irrevocable and binding
on the Borrower and shall obligate Borrower to accept the Revolving Credit Loan
requested from the Lenders on the proposed Drawdown Date.  Each Loan Request
relating to a Base Rate Loan shall be in a minimum aggregate amount of Five
Hundred Thousand Dollars ($500,000) and each Loan Request relating to a
Eurodollar Rate Loan shall be in a minimum aggregate amount of One Million
Dollars ($1,000,000).
 
2.7.         Conversion Options.
 
2.7.1.    Conversion to Different Type of Loan.  The Borrower may elect from
time to time to convert any outstanding Revolving Credit Loan to a Revolving
Credit Loan of another Type, provided that (a) with respect to any such
conversion of a Eurodollar Rate Loan to a Base Rate Loan, Borrower shall give
the Administrative Agent at least three (3) Business Days prior written notice
of such election; (b) with respect to any such conversion of a Base Rate Loan to
a Eurodollar Rate Loan, Borrower shall give the Administrative Agent at least
four (4) Eurodollar Business Days prior written notice of such election; (c)
with respect to any such conversion of a Eurodollar Rate Loan into a Base Rate
Loan, such conversion shall only be made on the last day of the Interest Period
with respect thereto and (d) no Revolving Credit Loan may be converted into a
Eurodollar Rate Loan when any Default or Event of Default has occurred and is
continuing.  On the date on which such conversion is being made each Lender
shall take such action as is necessary to transfer its Commitment Percentage, as
the case may be, of such Revolving Credit Loans to its Domestic Lending Office
or its Eurodollar Lending Office, as the case may be.  All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein, provided that any partial
conversion shall be in an aggregate principal amount of at least $500,000, in
the case of conversion to Base Rate Loans, and One Million Dollars ($1,000,000)
in the case of conversion to Eurodollar Rate Loans.  Each Conversion Request
relating to the conversion of a Revolving Credit Loan to a Eurodollar Rate Loan
shall be irrevocable by the Borrower.  Promptly upon receipt of any such notice,
the Administrative Agent shall notify each of the Lenders thereof.
 
2.7.2.    Continuation of Type of Loan.  A Revolving Credit Loan of any Type may
be continued as a Revolving Credit Loan of the same Type upon the expiration of
an Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in §2.7.1; provided that no Eurodollar Rate Loan may
be continued as such when any Default or Event of Default has occurred and is
continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the first Interest Period relating thereto ending during the continuance
of any Default or Event of Default of which officers of the Administrative Agent
active upon the Borrower’s account have actual knowledge.  In the event that the
Borrower fails to provide any such notice with respect to the continuation of
any Eurodollar Rate Loan as such, then such Eurodollar Rate Loan shall be
automatically converted to a Base Rate Loan on the last day of the first
Interest Period relating thereto.  The Administrative Agent shall notify the
Lenders promptly when any such automatic conversion contemplated by this §2.7 is
scheduled to occur.
 
41

--------------------------------------------------------------------------------

2.7.3.    Eurodollar Rate Loans.  Any conversion to or from Eurodollar Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurodollar
Rate Loans having the same Interest Period shall not be less than One Million
Dollars ($1,000,000).  No more than ten (10) Eurodollar Rate Loans having
different Interest Periods may be outstanding at any time.
 
2.8.         Funds for Revolving Credit Loans.
 
2.8.1.    Funding Procedures.  Not later than 11:00 a.m., Pacific time, on the
proposed Drawdown Date of any Revolving Credit Loans, each of the Lenders will
make available to the Administrative Agent, at the Administrative Agent’s
Office, in immediately available funds, the amount of such Lender’s Commitment
Percentage of the amount of the requested Revolving Credit Loans.  Upon receipt
from each Lender of such amount, and upon receipt of the documents required by
§§11 and 12 and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Administrative Agent will make available to the
Borrower the aggregate amount of such Revolving Credit Loans made available to
the Administrative Agent by the Lenders.
 
2.8.2.    Advances by Administrative Agent.  (a)  The Administrative Agent may,
unless notified to the contrary by any Lender prior to a Drawdown Date, assume
that such Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Lender’s Commitment Percentage of the Revolving Credit
Loans to be made on such Drawdown Date, and the Administrative Agent may (but it
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Revolving Credit Loan available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Revolving Credit Loan to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
share of such Revolving Credit Loan.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
(b)        Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the L/C Issuer, as the case
may be, the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the relevant Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
 
42

--------------------------------------------------------------------------------

(c)          A notice of the Administrative Agent to any Lender or the Borrower
with respect to any amount owing under §§2.8.2(a) and (b) shall be conclusive,
absent manifest error.
 
2.8.3.     Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to §14.7 are several
and not joint.  The failure of any Lender to make any Revolving Credit Loan, to
fund any such participation or to make any payment under §14.7 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Revolving Credit Loans, to purchase
its participation or to make its payment under §14.7.
 
2.8.4.     Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Revolving Credit Loan to be
made by such Lender as provided in the foregoing provisions of this §2, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable credit extension set forth in §§11 or 12 are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
2.8.5.     Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Revolving Credit Loan in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan in any particular place or manner.
 
2.9.       Change in Borrowing Base.  The Borrowing Base shall be calculated
(based on the application of the formula contained in the definition of
“Borrowing Base”) by the Borrower in connection with the delivery of each Loan
Request and, in any case, no less frequently than monthly (and at such other
intervals as may be specified pursuant to §8.4(f)) by reference to the Borrowing
Base Report most recently delivered to the Lenders and the Administrative Agent
and such other information obtained by, or provided to, the Administrative
Agent.
 
2.10.      Swing Line Loans.
 
2.10.1.   The Swing Line.  Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Revolving
Credit Lenders set forth in this §2.10, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day from the Restatement Date until the Maturity Date in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans of the Revolving
Credit Lender acting as the Swing Line Lender, when aggregated with such
Lender’s Commitment Percentage of the outstanding amount of Revolving Credit
Loans plus such Lender’s Commitment Percentage of the sum of the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations, may exceed the amount of such
Lender’s Commitment; provided, however, that after giving effect to any Swing
Line Loan, (a) the sum of the outstanding amount of the Revolving Credit Loans
plus the Maximum Drawing Amount and all Unpaid Reimbursement Obligations plus
the outstanding amount of Swing Line Loans (after giving effect to all amounts
requested) shall not at any time exceed the lesser of (A) the Total Commitment
at such time and (B) the Borrowing Base at such time, and (b) the aggregate
outstanding amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Commitment Percentage of the outstanding amount of the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations, plus such Lender’s Commitment
Percentage of the outstanding amount of all Swing Line Loans shall not exceed
such Lender’s Commitment, and provided, further, that the Borrower shall not use
the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan.  Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this §2.10, prepay under §3.3,
and reborrow under this §2.10.
 
43

--------------------------------------------------------------------------------

2.10.2.  Borrowing Procedure.  Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable written request to the Swing Line Lender and the
Administrative Agent.  Each such Swing Line Loan Notice must be appropriately
completed and signed by a Responsible Officer of Borrower and received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m., Pacific
time, on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum of $100,000, and (ii) the requested borrowing
date, which shall be a Business Day.  Promptly after receipt by the Swing Line
Lender of a Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00
p.m., Pacific time, on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of §2.10.1, or
(B) that one or more of the applicable conditions specified in §§11 and 12 is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 1:00 p.m., Pacific time, on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower.
 
2.10.3.  Refinancing of Swing Line Loans.  (a)  The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Revolving Credit Loan which is
a Base Rate Loan in an amount equal to such Revolving Credit Lender’s Commitment
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Loan
Request for purposes hereof) and in accordance with the requirements of §§2.1
and 2.6, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the unutilized portion of
the Total Commitments and the conditions set forth in §12.  The Swing Line
Lender shall furnish to the Borrower with a copy of the applicable Loan Request
promptly after delivering such notice to the Administrative Agent.  Each
Revolving Credit Lender shall make an amount equal to its Commitment Percentage
of the amount specified in such Loan Request available to the Administrative
Agent in immediately available funds for the account of the Swing Line Lender at
the Administrative Agent’s Office not later than 1:00 p.m., Pacific time, on the
day specified in such Loan Request, whereupon, subject to §2.10.3(b), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the Swing Line Lender.


44

--------------------------------------------------------------------------------

(b)         If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Loan in accordance with §2.10.3(a), the request for Base Rate
Loan submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to §2.10.3(a) shall be deemed payment in respect of such
participation.


(c)         If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this §2.10.3 by the time specified in §2.10.3(a), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (c) shall be
conclusive absent manifest error.
 
(d)        Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this §2.10.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this §2.10.3 is subject to the conditions set
forth in §12.  No such funding or risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.
 
2.10.4.  Repayment of Participations.           At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Revolving Credit Lender
its Commitment Percentage of such payment in the same funds as those received by
the Swing Line Lender.
 
(b)          If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender in connection with any bankruptcy or insolvency proceeding or
otherwise (including pursuant to any settlement entered into by the Swing Line
Lender in its discretion), each Revolving Credit Lender shall pay to the Swing
Line Lender its Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.


45

--------------------------------------------------------------------------------

2.10.5.  Interest for Account of Swing Line Lender.  The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans. 
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this §2.10 to refinance such Lender’s Commitment
Percentage of any Swing Line Loan, interest in respect of such Commitment
Percentage shall be solely for the account of the Swing Line Lender.
 
2.10.6.   Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.11.     Delinquent Lenders.  Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Delinquent Lender,
then, until such time as that Lender is no longer a Delinquent Lender, to the
extent permitted by applicable Law:
 
(a)          Waivers and Amendments.  That Delinquent Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in §16.12.
 
(b)         Reallocation of Payments.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of that
Delinquent Lender (whether voluntary or mandatory, at maturity, pursuant to §13
or otherwise, and including any amounts made available to the Administrative
Agent by that Delinquent Lender pursuant to §16.1), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Delinquent Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Delinquent Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Delinquent Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Delinquent Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Delinquent Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuer or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the L/C Issuer or Swing Line Lender against that Delinquent
Lender as a result of that Delinquent Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against that
Delinquent Lender as a result of that Delinquent Lender’s breach of its
obligations under this Agreement (it being understood that the Borrower shall at
all times retain its right to collect damages incurred as a result of a breach
by a Delinquent Lender of its obligation hereunder); and eighth, to that
Delinquent Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Delinquent Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in §12 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Delinquent Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Delinquent Lender.  Any
payments, prepayments or other amounts paid or payable to a Delinquent Lender
that are applied (or held) to pay amounts owed by a Delinquent Lender or to post
Cash Collateral pursuant to this §2.11.1(b) shall be deemed paid to and
redirected by that Delinquent Lender, and each Lender irrevocably consents
hereto.
 
46

--------------------------------------------------------------------------------

(c)         Certain Fees.  That Delinquent Lender (x) shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Delinquent Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Delinquent
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §4.6.
 
(d)        Reallocation of Commitment Percentages to Reduce Fronting Exposure. 
During any period in which there is a Delinquent Lender, for purposes of
computing the amount of the obligation of each non-Delinquent Lender to acquire,
refinance or fund participations in Swing Line Loans or Letters of Credit
pursuant to §§2.10 and 4, the “Commitment Percentage” of each non-Delinquent
Lender shall be computed without giving effect to the Commitment of that
Delinquent Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Delinquent Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Delinquent Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Delinquent Lender minus (2) the aggregate
outstanding amount of the Revolving Credit Loans of that Lender.
 
2.11.2.   Delinquent Lender Cure.  If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Delinquent Lender should no longer be deemed to be a Delinquent Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Commitment
Percentages (without giving effect to §2.11.1(d)), whereupon that Lender will
cease to be a Delinquent Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Delinquent Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Delinquent Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Delinquent Lender.
 
2.12.      Payments Generally.  (a)  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this Article
2, and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable extension of credit set forth in
Article 11 and/or 12 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest, within two Business
Days of the date on which the determination was made that such conditions were
not satisfied or waived.


47

--------------------------------------------------------------------------------

 (b)         Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner. In the event that it
becomes unlawful for any Lender to fund a Loan in any particular place or
manner, the provisions of §5.5 shall apply.


(c)          Insufficient Funds.  If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, Unpaid Reimbursement Obligations, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and Unpaid Reimbursement Obligations
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal and Unpaid Reimbursement Obligations then due to
such parties.
 
2.13.      Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Credit Loans made by it, or
the participations in L/C Borrowings held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Revolving Credit Loans and
subparticipations in L/C Borrowings of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:
 
(a)          if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(b)         the provisions of this Section 2.13 shall not be construed to apply
to (x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Delinquent Lender) or (y) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Borrowings to any
assignee or participant, other than to the Borrower or any Subsidiary of the
Borrower (as to which the provisions of this Section 2.13 shall apply).
 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.
 
2.14.      Increase in Commitments.Request for Increase.  Provided there exists
no Default, the Borrower may from time to time request an increase in the Total
Commitment by an amount (for all such requests) not exceeding One Hundred Fifty
Million Dollars ($150,000,000) from and after the Restatement Date; provided
that (i) any such request for an increase from (x) an Additional Lender shall be
in a minimum amount of $20,000,000, and (y) an existing Lender shall be in an
amount mutually acceptable to Borrower and such existing Lender, and (ii) any
incremental commitments of the Lenders in connection with such increase shall be
on terms and pursuant to documentation consistent with the terms and
documentation applicable to the existing Revolving Credit Loans, except with
respect to any upfront or similar fees that may be agreed to among the Borrower
and any Additional Lender providing any additional commitments.  The Borrower
may, at its option, request such increase from any Lenders or from Additional
Lenders.  At the time of sending such notice, the Borrower (in consultation with
the Administrative Agent) shall specify the time period within which each
relevant Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to such Lender).


48

--------------------------------------------------------------------------------

 (b)     Lender Elections to Increase.  Any Lender which the Borrower requests
to provide such increase shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Commitment and, if so, the
amount by which such Lender is willing to increase its Commitment.  Any relevant
Lender not responding within such time period shall be deemed to have declined
to increase its Commitment.
 
(c)         Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each relevant Lender of the
applicable Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent, the L/C Issuer and the Swing Line Lender (which approvals
shall not be unreasonably withheld), the Borrower may, at its option, also
invite additional Eligible Assignees that are not a Lender hereunder (such
additional Lenders, an “Additional Lender”) to become Lenders pursuant to a
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.  Any requested increase in the Total
Commitments need not be achieved in full in order for such requested increase to
take effect with respect to the Commitments of any such Lenders who agree to
such increase.
 
(d)         Effective Date and Allocations.  If the Total Commitments are
increased in accordance with this Section 2.14, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower, the Lenders and any Additional Lender of the final
allocation of such increase and the Increase Effective Date.  The parties hereto
authorize the Administrative Agent to amend Schedule 1 hereto as of each
Increase Effective Date to reflect any increase in the Total Commitment pursuant
to this Section 2.14.
 
(e)          Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall:
 
(A)          deliver to the Administrative Agent a certificate of each Loan
Party dated as of the Increase Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such increase, and (ii) in the case of the Borrower, certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article 7 and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
Sections 7.4(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 8.4(a) and (b), respectively, and (B) no Default
exists or would exist after giving effect to such increase; and
 
49

--------------------------------------------------------------------------------

(B)            prepay any Loans outstanding prior to such increase on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 5.9) to the extent necessary to keep the outstanding Loans ratable with
any revised Commitment Percentages arising from any nonratable increase in the
Commitments under this Section 2.14.
 
(f)          Conflicting Provisions.  This Section 2.14 shall supersede any
provisions in Section 2.13 or 16.12 to the contrary.
 
2.15.      Cash Collateral.
 
2.15.1.  Certain Credit Support Events. If (a) the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (b) as of the Letter of Credit Expiration Date,
any L/C Exposure for any reason remains outstanding, (c) the Borrower shall be
required to provide Cash Collateral pursuant to §13.1, or (d) there shall exist
a Delinquent Lender and corresponding Fronting Exposure, the Borrower shall
immediately (in the case of clause (c) above) or within one (1) Business Day (in
all other cases) following any request by the Administrative Agent or the L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (d) above, after giving effect to §2.12.1(b) and any Cash
Collateral provided by the Delinquent Lender).
 
2.15.2.  Grant of Security Interest. The Borrower, and to the extent provided by
any Delinquent Lender, such Delinquent Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to §2.13.3. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Borrower shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.
 
2.15.3.  Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this §2.13 or §§2.10.3, 4.1.1,
4.2(b), 4.2(c) or 13.1 in respect of Letters of Credit shall be held and applied
to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Delinquent Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
2.15.4.  Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or to secure other obligations shall be released
promptly following (a) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Delinquent Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with §15.1.2)) or (b) the determination by the
Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, (i) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (ii) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
 
50

--------------------------------------------------------------------------------

3.             REPAYMENT OF THE LOANS.
 
3.1.       Maturity.  The Borrower promises to pay on the Maturity Date, and
there shall become absolutely due and payable on the Maturity Date, all of its
respective Revolving Credit Loans and Swing Line Loans outstanding on such date,
together with any and all accrued and unpaid interest thereon and all other
Obligations.
 
3.2.        Mandatory Repayments of Revolving Credit Loans.  If at any time the
sum of the outstanding principal amount of the Revolving Credit Loans plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations plus the
outstanding amount of Swing Line Loans exceeds the lesser of (i) the Total
Commitment at such time, and (ii) the Borrowing Base at such time, then, in any
case, the Borrower shall immediately pay the amount of such excess to the
Administrative Agent for the respective accounts of the Lenders for
application:  first, to any Unpaid Reimbursement Obligations; second, to the
Swing Line Loans; third, to the Revolving Credit Loans; and fourth, to provide
to the Administrative Agent Cash Collateral for Reimbursement Obligations as
contemplated by §4.2.  Each payment of any Unpaid Reimbursement Obligations or
prepayment of Revolving Credit Loans shall be allocated among the applicable
Lenders, in proportion, as nearly as practicable, to each Reimbursement
Obligation or (as the case may be) the respective unpaid principal amount of
each applicable Lender’s Revolving Credit Loan, with adjustments to the extent
practicable to equalize any prior payments or repayments not exactly in
proportion.
 
3.3.         Optional Repayments of Revolving Credit Loans and Swing Line Loans.
 
(a)          The Borrower shall have the right, at its election, to repay the
outstanding amount of the Revolving Credit Loans, as a whole or in part, at any
time without penalty or premium, provided that any full or partial prepayment of
the outstanding amount of any Eurodollar Rate Loans pursuant to this §3.3 may be
made only on the last day of the Interest Period relating thereto unless
breakage costs incurred by the relevant Lenders in connection therewith are paid
by the Borrower in accordance with §5.9(a).  The Borrower shall give the
Administrative Agent, no later than 10:00 a.m., Pacific time, at least two (2)
Business Days’ prior written notice of any proposed prepayment pursuant to this
§3.3 of Base Rate Loans, and four (4) Eurodollar Business Days’ prior written
notice of any proposed prepayment pursuant to this §3.3 of Eurodollar Rate
Loans, in each case specifying the proposed date of prepayment of relevant
Revolving Credit Loans, the principal amount to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Periods of such Revolving Credit
Loans.  Each such partial prepayment of the applicable Revolving Credit Loans
shall be in a principal amount of at least $200,000, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of prepayment
and shall be applied, in the absence of instruction by the Borrower, first, to
the principal of Base Rate Loans and then to the principal of Eurodollar Rate
Loans, at the Administrative Agent’s option.  Each partial prepayment shall be
allocated among the applicable Lenders, in proportion, as nearly as practicable,
to the respective unpaid principal amount of each Lender’s applicable Revolving
Credit Loans, with adjustments to the extent practicable to equalize any prior
repayments not exactly in proportion.
 
51

--------------------------------------------------------------------------------

(b)          The Borrower may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m., Pacific time, on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
4.             LETTERS OF CREDIT.
 
4.1.        Letter of Credit Commitments.
 
4.1.1.     Commitment to Issue Letters of Credit.
 
(a)          Subject to the terms and conditions hereof, upon the execution and
delivery by the Borrower of a letter of credit application on the L/C Issuer’s
customary form (a “Letter of Credit Application”), the L/C Issuer on behalf of
the Revolving Credit Lenders and in reliance upon the agreement of the Revolving
Credit Lenders set forth in this §4 and upon the representations and warranties
of the Borrower contained herein, agrees, in its individual capacity, to issue,
extend and renew for the account of the Borrower one or more standby letters of
credit (individually, a “Letter of Credit”), in such form as may be requested
from time to time by the Borrower, and agreed to by the L/C Issuer; provided,
however, that, after giving effect to such request, (i) the sum of the aggregate
Maximum Drawing Amount and all Unpaid Reimbursement Obligations shall not exceed
the Letter of Credit Sublimit at any time, (ii) the sum of the outstanding
principal amount of the Revolving Credit Loans plus the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations, plus the outstanding amount of Swing
Line Loans shall not exceed the lesser of (x) the Total Commitment at such time
and (y) the Borrowing Base at such time.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the issuance or amendment so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit issued for the account of the
Borrower or such Subsidiary that have expired or that have been drawn upon and
reimbursed.
 
(b)          The L/C Issuer shall not issue any Letter of Credit, if:
 
(i)              Subject to §4.1.6, the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(ii)             the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
 
(c)          The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
52

--------------------------------------------------------------------------------

(i)             any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Restatement Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the date hereof
and which the L/C Issuer in good faith deems material to it;
 
(ii)             the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(iii)            such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(iv)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(v)            a default of any Revolving Credit Lender’s obligations to fund
under §4.1.4. exists or any Revolving Credit Lender is at such time a Delinquent
Lender hereunder, unless the L/C Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with Borrower or such Lender to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to §2.11.1(d)) with respect to
such Delinquent Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Exposure as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.
 
(d)          The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(e)          The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(f)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in §14 with respect to any acts taken or omissions suffered
by the L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in §14 included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.
 
53

--------------------------------------------------------------------------------

4.1.2.     Procedures for the Issuance and Amendment of Letters of Credit.
 
(a)          Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower.  Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m., Pacific time, at least three (3)
Business Days (or such later date and time as the Administrative Agent and the
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be.  In the
case of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer:  (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount thereof; (C) the expiry date thereof;
(D) the name and address of the beneficiary thereof; (E) the documents to be
presented by such beneficiary in case of any drawing thereunder; (F) the full
text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; and (G) such other matters as the L/C Issuer may require. 
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date
of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(b)          Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the L/C Issuer has received written notice
from any Lender, the Administrative Agent, Borrower or any Guarantor, at least
one Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
§§11 or 12 shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the Borrower or such Subsidiary or enter into the
applicable amendment, as the case may be, in each case in accordance with the
L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Commitment Percentage times the amount of such Letter of Credit.
 
(c)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
4.1.3.    Applicability of the ISP and Uniform Customs.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
54

--------------------------------------------------------------------------------

4.1.4.    Reimbursement Obligations of Lenders.  Each Revolving Credit Lender
severally agrees that it shall be absolutely and unconditionally liable, without
regard to the occurrence of any Default or Event of Default or any other
condition precedent or circumstance whatsoever, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever or (B) any other occurrence, event or condition, whether or
not similar to any of the foregoing, to the extent of such Revolving Credit
Lender’s Commitment Percentage, to reimburse the L/C Issuer through the
Administrative Agent on demand for the amount of each draft paid by the L/C
Issuer under each Letter of Credit to the extent that such amount is not
reimbursed by the Borrower pursuant to §4.2 (such agreement for a Lender being
called herein the “Letter of Credit Participation” of such Lender).
 
4.1.5.    Participations of Lenders.  Each such payment made by a Revolving
Credit Lender shall be treated as the purchase by such Lender of a participating
interest in the Borrower’s Reimbursement Obligation under §4.2 in an amount
equal to such payment.  Each Revolving Credit Lender shall share in accordance
with its participating interest in any interest which accrues pursuant to §4.2
and in any applicable security for such Reimbursement Obligation.
 
4.1.6.     Auto-Extension Letters of Credit.  If the Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
(i) any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than one (1) Business Day before the date (the
“Non-Extension Notice Date”) in each such twelve-month period as agreed upon at
the time such Letter of Credit is issued and (ii) any extension of an
Auto-Extension Letter of Credit shall not extend the expiry date of such Letter
of Credit to a date later than the Letter of Credit Expiration Date.  Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension.  Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C Issuer has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of §4.1.1(b) or (c) or otherwise), or (B) it has received notice
(in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender, the Borrower or any Guarantor that one or more of the
applicable conditions specified in §12 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
 
55

--------------------------------------------------------------------------------

4.2.        Reimbursement Obligation of the Borrower.  In order to induce the
L/C Issuer to issue, extend and renew each Letter of Credit and the Revolving
Credit Lenders to participate therein, the Borrower shall reimburse or pay to
the L/C Issuer, for the account of the L/C Issuer or (as the case may be) the
Revolving Credit Lenders, with respect to each Letter of Credit issued, extended
or amended by the L/C Issuer for the account of the Borrower or its Subsidiary
hereunder, by not later than 11:00 a.m., Pacific time, on each date that any
draft presented under such Letter of Credit is honored (the “Honor Date”) by the
L/C Issuer, or the L/C Issuer otherwise makes a payment with respect thereto,
(i) the amount paid by the L/C Issuer under or with respect to such Letter of
Credit and (ii) the amount of any taxes, fees, charges or other costs and
expenses whatsoever incurred by the L/C Issuer or any Lender in connection with
any payment made by the L/C Issuer or any Lender under, or with respect to, such
Letter of Credit.  In addition, (x) upon the reduction (but not termination) of
the Total Commitment to an amount less than the Maximum Drawing Amount, the
Borrower shall reimburse or pay to the L/C Issuer, for the account of the L/C
Issuer or (as the case may be) the Revolving Credit Lenders, an amount equal to
such difference, which amount shall be held by the Administrative Agent for the
benefit of the Lenders and the L/C Issuer as Cash Collateral for all
Reimbursement Obligations, and (y) upon the termination of the Total Commitment,
or the acceleration of the Reimbursement Obligations with respect to all Letters
of Credit in accordance with §13, the Borrower shall reimburse or pay to the L/C
Issuer, for the account of the L/C Issuer or (as the case may be) the Revolving
Credit Lenders, an amount equal to the then Maximum Drawing Amount on all
Letters of Credit, which amount shall be held by the Administrative Agent for
the benefit of the Lenders and the L/C Issuer as Cash Collateral for all
Reimbursement Obligations.
 
Each such payment shall be made to the L/C Issuer at the Administrative Agent’s
Office in immediately available funds.  Interest on any and all amounts
remaining unpaid by the Borrower under this §4.2 at any time from the date such
amounts become due and payable (whether as stated in this §4.2, by acceleration
or otherwise) until payment in full (whether before or after judgment) shall be
payable to the Administrative Agent, for the benefit of the Lenders and the L/C
Issuer, on demand at the rate specified in §5.10 for overdue principal on the
Revolving Credit Loans.
 
4.3.         Letter of Credit Payments.
 
(a)          If any draft shall be presented or other demand for payment shall
be made under any Letter of Credit, the L/C Issuer shall notify the
Administrative Agent and the Borrower of the date and amount of the draft
presented or demand for payment and of the date and time when it expects to pay
such draft or honor such demand for payment.  If Borrower fails to reimburse the
L/C Issuer as provided in §4.2 on or before the date that such draft is paid or
other payment is made by the L/C Issuer, the Administrative Agent may at any
time thereafter notify the Lenders of the amount of any such Unpaid
Reimbursement Obligation and the amount of each Lender’s Commitment Percentage
thereof.  In such event, Borrower shall be deemed to have requested a Base Rate
Loan to be disbursed on the Honor Date in an amount equal to the Unpaid
Reimbursement Obligation, without regard to the minimum and multiples specified
in §2.6 for the principal amount of Base Rate Loans, but subject to the other
conditions set forth in §§2.1, 2.6 and 12 (other than the delivery of a Loan
Request).  Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this §4.3 may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.  Each Revolving
Credit Lender shall upon any notice pursuant to §4.3 make funds available to the
Administrative Agent for the account of the L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Commitment Percentage of the Unpaid
Reimbursement Obligation not later than 1:00 p.m., Pacific time, on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of §4.3(b), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the L/C
Issuer.
 
56

--------------------------------------------------------------------------------

(b)         With respect to any Unpaid Reimbursement Obligation that is not
fully refinanced by Base Rate Loans because the conditions set forth in §12
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the L/C Issuer an L/C Borrowing in the amount of the Unpaid
Reimbursement Obligation that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the rate set forth in §5.10.1.  In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to §4.3(a) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this §4.
 
(c)          Until each Revolving Credit Lender funds its Commitment Percentage
of the Revolving Credit Loans or participations as set forth in this §4.3 to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Commitment Percentage of such amount shall
be solely for the account of the L/C Issuer.
 
(d)         If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this §4.3 by the
time specified in §4.3, the applicable L/C Issuer shall be entitled to recover
from such Lender (acting through the Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
 
(e)         At any time after the L/C Issuer has made a payment under any Letter
of Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with §4.3, if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unpaid Reimbursement Obligation or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s L/C Advance was outstanding) in the same
funds as those received by the Administrative Agent.  If any payment received by
the Administrative Agent for the account of the L/C Issuer pursuant to §4.3 is
required to be returned in connection with any bankruptcy or insolvency
proceeding or otherwise (including pursuant to any settlement entered into by
the L/C Issuer in its discretion), each Revolving Credit Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Commitment Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
57

--------------------------------------------------------------------------------

4.4.        Obligations Absolute.  The Borrower’s obligations under this §4
shall be absolute, irrevocable and unconditional under any and all circumstances
and irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which the Borrower may have or have had against the L/C Issuer, the
Administrative Agent, any Lender or any beneficiary of a Letter of Credit.  The
Borrower further agrees with the L/C Issuer, the Administrative Agent and the
Lenders that the Borrower’s Reimbursement Obligations under §4.2 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among the Borrower, the beneficiary of any Letter of Credit or any financing
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of the Borrower against the beneficiary of any
Letter of Credit or any such transferee.  The L/C Issuer, the Administrative
Agent and the Lenders shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit.  The Borrower agrees that
any action taken or omitted by the L/C Issuer, the Administrative Agent or any
Lender under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith and in the absence of gross negligence or
willful misconduct, shall be binding upon the Borrower and shall not result in
any liability on the part of the L/C Issuer, the Administrative Agent or any
Lender to the Borrower.  The Borrower shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrower’s instructions or other
irregularity, Borrower will immediately notify the L/C Issuer.  The Borrower and
each of its Subsidiaries shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.
 
4.5.        Role of Issuer.  Each Revolving Credit Lender and the Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in §4.4; provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower prove were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
58

--------------------------------------------------------------------------------

4.6.        Letter of Credit Fees.  The Borrower agrees to pay to the
Administrative Agent in respect of each Letter of Credit the following fees
(each, a “Letter of Credit Fee”) computed for the period from and including the
date of issuance, extension or amendment of such Letter of Credit to the expiry
date of such Letter of Credit equal to the Applicable Margin per annum with
respect to Letter of Credit Fees of the maximum amount available to be drawn
under such Letter of Credit, which shall be for the accounts of the Revolving
Credit Lenders in accordance with their respective Commitment Percentages;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Delinquent Lender with respect to any Letter of Credit as to which such
Delinquent Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this §4 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Commitment Percentages allocable to such Letter of Credit
pursuant to §2.11.1(d), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  Such Letter of Credit Fees shall be payable
quarterly in arrears on (i) the last Business Day of each calendar quarter (or
portion thereof) for such calendar quarter and (ii) the Maturity Date.  In
addition, the Borrower agrees to pay a fronting fee at the rate per annum
previously agreed upon by the Borrower and the Administrative Agent of the
maximum amount available to be drawn under such Letter of Credit, which shall be
for the account of the L/C Issuer and which shall be payable quarterly in
arrears on (i) the last Business Day of each calendar quarter (or portion
thereof) for such calendar quarter and (ii) the Maturity Date.  In respect of
each Letter of Credit, the Borrower shall also pay to the L/C Issuer for the L/C
Issuer’s own account, at such other time or times as such charges are
customarily made by the L/C Issuer, the L/C Issuer’s customary issuance,
amendment, negotiation or document examination and other administrative fees as
in effect from time to time.  Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
 
4.7.        Cash Collateral.  Upon the request of the Administrative Agent, (i)
if the L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Exposure for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Maximum Drawing Amount and any Unpaid Reimbursement
Obligations in respect of Letters of Credit issued for the account of the
Borrower or its Subsidiary.  §§3.2, 4.2 and 13.1 set forth certain additional
requirements to deliver Cash Collateral hereunder.  The Borrower hereby grants
to the Administrative Agent, for the benefit of the L/C Issuer and the Lenders,
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing.  Cash Collateral shall be maintained in
blocked, non-interest bearing deposit accounts at Union Bank.
 
4.8.        Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
4.9.        Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the Borrower, CAI shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit and such Letters of Credit shall be deemed Letters of Credit issued
for the account of CAI for the purposes of this Agreement.
 
59

--------------------------------------------------------------------------------

4.10.     Replacement of L/C Issuer.  The Borrower may from time to time, upon
not less than fifteen (15) Business Days’ notice from the Borrower to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent), replace a previously designated L/C Issuer by designating
another Lender as L/C Issuer (upon obtaining such Revolving Credit Lender’s
prior written consent thereto and, provided that there are no outstanding
Letters of Credit issued by, or obligations owing to, the L/C Issuer being so
replaced).  Any such designation shall be subject to the approval of the
Administrative Agent (such approval not to be unreasonably withheld or
delayed).  The Administrative Agent will promptly notify the Borrower and the
Lenders of any designation and approval of a replacement L/C Issuer.  Upon any
such approval of an L/C Issuer by the Administrative Agent and delivery by such
replacement L/C Issuer to the Administrative Agent of contact information and
such other information regarding such replacement L/C Issuer as the
Administrative Agent may reasonably request, such Lender shall be the “L/C
Issuer” issuer for the purposes hereof, and references to the L/C Issuers shall
mean and include such Lender in its capacity as L/C Issuer.  For the avoidance
of doubt, if any L/C Issuer is replaced by the Borrower with another L/C Issuer,
the L/C Issuer so replaced shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its replacement as L/C Issuer and all
Letters of Credit and Reimbursement Obligations with respect thereto (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unpaid Reimbursement Obligations pursuant to this §4).
 
5.            CERTAIN GENERAL PROVISIONS.
 
5.1.        Fees.  The Borrower agrees to pay the fees in the amounts and on the
terms and conditions set forth in the Fee Letter.
 
5.2.         Funds for Payments.
 
5.2.1.    Payments to the Administrative Agent.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.   Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein.  The Administrative Agent will promptly distribute to each Lender its
Commitment Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
5.2.2.     Taxes.  .
 
(a)          Payments Free of Taxes; Obligation to Withhold; Payments on Account
of Taxes.
 
(i)          Any and all payments by or on account of any obligation of any Loan
Party under any Loan Document shall be made without deduction or withholding for
any Taxes, except as required by applicable Laws.  If any applicable Laws (as
determined in the good faith discretion of the applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
 
60

--------------------------------------------------------------------------------

(ii)          If any Withholding Agent shall be required by the Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) the applicable Withholding Agent
shall withhold or make such deductions as are determined by the Withholding
Agent in its good faith discretion to be required based upon the information and
documentation the Withholding Agent has received pursuant to subsection (e)
below, (B) the applicable Withholding Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this §5.2.2) the applicable Recipient receives an amount equal to
the sum it would have received had no such withholding or deduction been made.
 
(iii)          If any Withholding Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
such Withholding Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Withholding Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this §5.2.2) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b)         Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(c)          Tax Indemnifications.
 
(i)  Each of the Loan Parties shall, and does hereby, severally indemnify each
Recipient, and shall make payment in respect thereof within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this §5.2.2) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability and an explanation of the calculation of such amount delivered to
the Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.  Each of
the Loan Parties shall, and does hereby, jointly and severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten (10)
days after demand therefor, for any amount which a Lender or the L/C Issuer for
any reason fails to pay indefeasibly to the Administrative Agent as required
pursuant to §5.2.2(c)(ii) below.
 
61

--------------------------------------------------------------------------------

(ii)          Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
§15.1.4 relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
 
(d)          Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or by the Administrative Agent to a Governmental Authority as provided
in this §5.2.2, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 
(e)          Status of Lenders; Tax Documentation.
 
(i)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in §5.2.2(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
62

--------------------------------------------------------------------------------

(ii)          Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(I)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
 
(II)            executed originals of IRS Form W-8ECI;
 
(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) executed originals of IRS Form W-8BEN-E ( or W-8BEN, as applicable); or
 
(IV)          to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable;
 
63

--------------------------------------------------------------------------------

(C)         any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(iii)         Each Lender agrees that if any form or certification it previously
delivered pursuant to this §5.2.2 expires or becomes obsolete or inaccurate in
any respect, it shall update such form or certification or promptly notify the
Borrower and the Administrative Agent in writing of its legal inability to do
so.
 
(f)          Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this §5.2.2, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this §5.2.2 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrower pursuant to this subsection to the extent such payment would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.


64

--------------------------------------------------------------------------------

(g)          Survival.  Each party’s obligations under this §5.2.2 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.. .
 
5.2.3.     FATCA.  The Administrative Agent and any Lender shall, to the extent
it is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which the Administrative Agent or such Lender becomes the
Administrative Agent or a Lender under this Credit Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
withholding tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
 
5.3.       Computations.  All computations of interest for Base Rate Loans and
Swing Line Loans when the Base Rate is determined by the Reference Rate shall be
made on the basis of a year of 365 or 366 days, as the case may be, and actual
days elapsed.  All other computations of fees and interest pursuant to the
provisions of this Credit Agreement shall be made on the basis of a 360-day year
and actual days elapsed.  Except as otherwise provided in the definition of the
term “Interest Period” with respect to Eurodollar Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
outstanding amount of the Revolving Credit Loans as reflected on the Revolving
Credit Note Records from time to time shall be considered correct and binding on
the Loan Parties unless within five (5) Business Days after receipt of any
notice by the Administrative Agent or any of the Lenders of such outstanding
amount, the Administrative Agent or such Lender shall notify the Borrower to the
contrary.
 
5.4.        Inability to Determine Eurodollar Rate.  If in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
(a) the Administrative Agent reasonably determines that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan, or (b) the
Required Lenders reasonably determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent the affected Eurodollar
Rate Loans or Interest Periods), and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a borrowing of Base Rate Loans in the amount specified therein.
 
65

--------------------------------------------------------------------------------

5.5.       Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted..
 
5.6.        Additional Costs, etc.  If any Change in Law shall:
 
(a)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by §5.12) or the L/C
Issuer;
 
(b)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(c)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered..


66

--------------------------------------------------------------------------------

5.7.       Capital Adequacy.  If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of (i)
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, or
(ii) increasing the amount of assets required to be maintained by such Lender or
L/C Issuer, in each case, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or the L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the L/C Issuer’s
policies and the policies of such Lender’s or the L/C Issuer’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the L/C Issuer or such Lender’s or the
L/C Issuer’s holding company for any such reduction suffered but only in an
amount equal to such reduction and to the extent that such reduction is not
otherwise reflected in the Base Rate or Eurodollar Rate.  Each Lender shall
allocate such cost increase among its customers in good faith and on an
equitable basis.
 
5.8.        Certificate; Delay.  A certificate setting forth any additional
amounts payable pursuant to §5.5, 5.6 or 5.7 and a brief explanation of such
amounts which are due, submitted by any Lender or the Administrative Agent to
the Loan Parties, shall be conclusive, absent manifest error, that such amounts
are due and owing.  Failure or delay on the part of such Lender or the
Administrative Agent to demand compensation pursuant to §5.5, 5.6 or 5.7 shall
not constitute a waiver of such Lender’s or the Administrative Agent’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate any Lender or the Administrative Agent pursuant to §5.5, 5.6 or 5.7
for any increased costs incurred or reductions (i) suffered more than six months
prior to the date that such Lender or the Administrative Agent, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Administrative Agent’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the six-month period
referred to above shall be extended to include the period of retroactive effect
thereof) or (ii) if such Lender or the Administrative Agent has not required
other similarly situated borrowers or obligors to pay comparable amounts with
respect to such increased costs or reductions.
 
5.9.        Indemnity.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
67

--------------------------------------------------------------------------------

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to §14.7;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrower shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this §5.9, each Lender shall be deemed to have funded each Eurodollar Rate Loan
made by it at the Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.
 
5.10.      Mitigation Obligations; Replacement of Lenders
 
(a)          Designation of a Different Lending Office.  If any Lender requests
compensation under §§5.6 or 5.7, requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to §5.2.2, if
any Lender gives a notice pursuant to §5.5, or if any Lender requests payment of
additional interest pursuant to §5.12, then at the request of the Borrower such
Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to §§5.2.2, 5.6, 5.7 or 5.12, as the case may be, in the future, or
eliminate the need for the notice pursuant to §5.5, as applicable, and (ii) in
each case, would not subject such Lender or the L/C Issuer, as the case may be,
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender or the L/C Issuer, as the case may be.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.
 
5.11.      Replacement of Lenders.  If any Lender requests compensation under
§§5.6 or 5.7, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to §5.2.2 and, in each case, such Lender has declined or
is unable to designate a different Lending Office in accordance with §5.10(a),
the Borrower may replace such Lender in accordance with §14.5.4.
 
5.11.1.   Overdue Amounts.  Overdue principal and (to the extent permitted by
applicable law) interest on the Revolving Credit Loans, the Swing Line Loans and
all other overdue amounts payable hereunder or under any of the other Loan
Documents shall bear interest from the due date compounded monthly and payable
on demand at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate) until such amount shall be paid in full (after as well
as before judgment).  An amount shall be considered overdue hereunder if not
paid on the date fixed for payment herein or any accelerated maturity thereof,
regardless of any grace periods which may be permitted under §13.1 (a) or (b)
hereof.
 
5.11.2.   Amounts Not Overdue.  During the continuance of an Event of Default
the principal of the Revolving Credit Loans shall, until such Event of Default
has been cured or remedied or such Event of Default has been waived by the
Required Lenders pursuant to §16.12, bear interest at a rate per annum equal to
the greater of (a) two percent (2%) above the rate of interest otherwise
applicable to such Revolving Credit Loans, as the case may be, pursuant to §2.5
or (b) the rate of interest applicable to overdue principal pursuant to §5.11.1.
 
68

--------------------------------------------------------------------------------

5.12.      Reserves on Eurodollar Rate Loans. To the extent not otherwise
reflected in the Eurodollar Rate, the Borrower shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least thirty (30) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender
including a brief explanation of such costs. If a Lender fails to give notice
thirty (30) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable thirty (30) days from receipt of such notice.
 
5.13.      Survival.  All of the Loan Parties’ obligations under this §5 shall
survive termination of the Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
 
6.             COLLATERAL SECURITY AND GUARANTIES.
 
6.1.       Collateral Security and the Guarantors.  All of the Obligations shall
be secured by a perfected first priority security interest (subject only to
Permitted Liens that are entitled to priority under applicable law) in all of
the assets constituting Collateral (which shall include, without limitation, all
Railcars, all lease agreements relating to the Railcars, and all products and
proceeds thereof) of the Borrower or any of the Guarantors who are Domestic
Subsidiaries of the Borrower, whether now owned or hereafter acquired, in each
case pursuant to the terms of, and as provided in, the Security Documents to
which the Borrower or such Guarantor is a party.
 
6.2.        Guaranties by CAI and Domestic Subsidiaries of Borrower.  The
Obligations of the Borrower shall be guaranteed by CAI pursuant to the terms of
the Guaranty contained in §17.  All of the Obligations shall be guaranteed by
Domestic Subsidiaries of the Borrower, as required under §8.16, pursuant to the
terms of a Guaranty substantially in the form of Exhibit G hereto. 
Notwithstanding anything to the contrary in this Agreement, a Securitization
Entity that is a Domestic Subsidiary of the Borrower shall not be subject to the
guaranty requirements of this §6.2 or §8.16.
 
6.3.         Release of Railcars and Leases.  The parties hereto acknowledge and
agree that the Administrative Agent shall (and is hereby authorized to) release
its Lien on one or more Railcars and/or leases on such Railcars upon a request
for such release by the Borrower or any Guarantor that is a Domestic Subsidiary
of the Borrower (a) in connection with a disposition of such Collateral
permitted by this Agreement (including, without limitation, §9.5.2) and (b) with
respect to Collateral consisting of Railcars and/or leases of such Railcars, at
other times requested by the Borrower, so long as, in either such case, prior to
any such release all of the following conditions are fulfilled: (i) the Borrower
submits to the Administrative Agent a Borrowing Base Report demonstrating that,
after giving pro forma effect to any such requested release of such Railcars
and/or leases of such Railcars, the Aggregate Indebtedness shall not exceed the
lesser of (I) the Total Commitment at such time and (II) the Borrowing Base set
forth in such Borrowing Base Report, (ii) no Default or Event of Default exists
or would arise after giving effect to any such release, and (iii) the Chief
Financial Officer of the Borrower has made a good faith determination that
(except for the reduction of the Borrowing Base caused by the release of
Collateral), the overall quality of the Borrowing Base (taking into account the
type, age and condition of the Railcars, lessee credit, lease terms and such
other factors as may be relevant to valuation), measured after giving effect to
such proposed partial release of Railcars and/or leases of such Railcars, will
not be materially worse than the overall quality of the Borrowing Base
immediately prior to such release of Railcars and/or leases of such Railcars.
 
69

--------------------------------------------------------------------------------

7.             REPRESENTATIONS AND WARRANTIES.
 
Each of CAI (for itself and each of its Subsidiaries) and the Borrower (for
itself) represents and warrants to the Lenders and the Administrative Agent as
follows:
 
7.1.         Corporate Authority.
 
7.1.1.    Incorporation; Good Standing.  Such Loan Party and each of its
Subsidiaries (a) is a corporation (or similar business entity) duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) has all requisite corporate (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, and (c) is in good standing as a foreign corporation
(or similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect.
 
7.1.2.   Authorization.  The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to such Loan Party is or will become a
party and the transactions contemplated hereby and thereby (a) are within the
corporate (or the equivalent company) authority of such Person, (b) have been
duly authorized by all necessary corporate (or the equivalent company)
proceedings, (c) do not and will not conflict with or result in any breach or
contravention of any provision of law, statute, rule or regulation to which such
Loan Party is subject or any judgment, order, writ, injunction, license or
permit applicable to such Loan Party and (d) do not conflict with any provision
of the Governing Documents of, or any agreement or other instrument binding
upon, such Loan Party.
 
7.1.3.     Enforceability.  The execution and delivery of this Credit Agreement
and the other Loan Documents to which such Loan Party is or is to become a party
will result in valid and legally binding obligations of such Person enforceable
against it in accordance with the respective terms and provisions hereof and
thereof, except as enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors’ rights and except to the extent that availability of
the remedy of specific performance or injunctive relief is subject to the
discretion of the court before which any proceeding therefor may be brought.
 
7.2.       Governmental or Third Party Approvals.  The execution, delivery and
performance by such Loan Party of this Credit Agreement and the other Loan
Documents to which such Person is or is to become a party and the transactions
contemplated hereby and thereby do not require (x) the approval or consent of,
or filing with, any governmental agency or authority other than those already
obtained or (y) the approval or consent of, or filing with, any party with whom
such Loan Party have entered into material agreements and/or instruments by
which such Loan Party or any of its respective properties may be bound, other
than those already obtained.
 
7.3.        Title to Properties; Leases.  Except as indicated on Schedule 7.3
hereto, such Loan Party owns all of the assets reflected in the consolidated
balance sheet of such Loan Party as at the Balance Sheet Date or acquired since
that date (except property and assets sold or otherwise disposed of in the
ordinary course of business since that date), subject to no Liens or other
rights of others, except Permitted Liens.
 
70

--------------------------------------------------------------------------------

7.4.         Financial Statements and Projections.
 
7.4.1.     Fiscal Year.  Such Loan Party and each of its Subsidiaries has a
fiscal (or financial) year which is the twelve months ending on December 31 of
each calendar year.
 
7.4.2.    Financial Statements.  There has been furnished to the Administrative
Agent a consolidated balance sheet of CAI and its Subsidiaries as at the Balance
Sheet Date, and a consolidated statement of income of CAI and its Subsidiaries
for the fiscal year then ended, certified by KPMG LLP, and management-prepared
consolidated balance sheets and statements of income of CAI and its Subsidiaries
as at the end of each fiscal quarter after the Balance Sheet Date and prior to
the Restatement Date.  Such balance sheets and statements of income have been
prepared in accordance with GAAP and fairly present the financial condition of
CAI and its Subsidiaries as at the close of business on the respective dates
thereof and the results of operations for the fiscal periods then ended;
provided that such balance sheet and statement of income remain subject to
normal year-end adjustments and lack of footnotes and other presentation items. 
There are no contingent liabilities of any Loan Party or any of its respective
Subsidiaries as of such date involving material amounts, known to the
Responsible Officers of the Loan Parties, which were not disclosed in such
balance sheets and the notes related thereto.
 
7.4.3.    Projections.  As of the Restatement Date, (a) the projections of the
annual operating budgets of CAI and its Subsidiaries on a consolidated basis,
balance sheets and cash flow statements for the 2018 to 2022 fiscal years,
copies of which have been delivered to each Lender, are based upon reasonable
estimates and assumptions and reflect the reasonable estimates of CAI and its
Subsidiaries of the results of operations and other information projected
therein and (b) to the knowledge of CAI and its Subsidiaries, no facts exist
that (individually or in the aggregate) would result in any material change in
any of such projections.
 
7.4.4.    Restricted Cash Facilities. All credit agreements and other agreements
with respect to Indebtedness of the Loan Parties and their Subsidiaries that
require or permit any such parties to set aside Restricted Cash as in effect
from the Restatement Date are set forth on Schedule 7.4.4 hereto.
 
7.5.        No Material Adverse Changes; No Disallowed Restricted Payments. 
Since the Balance Sheet Date there has been no event or occurrence which has had
or would result in a Material Adverse Effect.  Since the Balance Sheet Date, CAI
has not made any Restricted Payment other than Restricted Payments permitted
under §9.4.
 
7.6.       Franchises, Patents, Copyrights, etc.  Such Loan Party possesses all
franchises, patents, copyrights, trademarks, trade names, licenses and permits,
and rights in respect of the foregoing, adequate for the conduct of its business
substantially as now conducted without known conflict with any rights of others.
 
7.7.       Litigation.  Except as set forth in Schedule 7.7 hereto, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
such Loan Party after due and diligent investigation, threatened or contemplated
at law, in equity or before any Governmental Authority, by or against such Loan
Party or against any of its properties or revenues, that (a) if adversely
determined, might, either in any case or in the aggregate, after taking into
account the merit of such actions, suits, proceedings, claims or disputes, (i)
have a Material Adverse Effect or (ii) materially impair the right of such Loan
Party, considered as a whole, to carry on business substantially as now
conducted by it, or result in any substantial liability not adequately covered
by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of such Loan Party, or (b) would question the
validity of this Credit Agreement or any of the other Loan Documents, or any
action taken or to be taken pursuant hereto or thereto.
 
71

--------------------------------------------------------------------------------

7.8.        No Materially Adverse Contracts, etc.  No Loan Party is subject to
any Governing Document or other legal restriction, or any judgment, decree,
order, law, statute, rule or regulation that has or is expected in the future to
have a Material Adverse Effect.  No Loan Party is a party to any contract or
agreement that has or is expected, in the judgment of such Loan Party’s
officers, to have any Material Adverse Effect.
 
7.9.       Compliance with Other Instruments, Laws, etc.  No Loan Party is in
violation of any provision of its Governing Documents, or any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could result in the
imposition of substantial penalties or have a Material Adverse Effect.
 
7.10.      Tax Status.  Such Loan Party has filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect.  No Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement (excluding leases with tax indemnity and/or tax
pass-through provisions and other customary commercial agreements entered into
in the ordinary course of business, the primary purpose of which is unrelated to
the sharing of taxes) with any Person other than a Loan Party or a Subsidiary.
 
7.11.       No Event of Default.  No Default or Event of Default has occurred
and is continuing.
 
7.12.     Investment Company Act.  No Loan Party nor any of its Subsidiaries is
an “investment company”, or an “affiliated company” or a “principal underwriter”
of an “investment company”, as such terms are defined in the Investment Company
Act of 1940.
 
7.13.     Absence of Financing Statements, etc.  Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of any Loan Party or any of its Subsidiaries or any rights relating thereto.
 
7.14.     Perfection of Security Interest.  All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under applicable law, to
establish and perfect the Administrative Agent’s security interest in the
Collateral.  The Collateral and the Administrative Agent’s rights with respect
to the Collateral are not subject to any setoff, claims, withholdings or other
defenses.  Each of the Borrower and the Guarantors are the owners of the
Collateral owned by it free from any Lien, except for Permitted Liens.
 
72

--------------------------------------------------------------------------------

7.15.     Certain Transactions.  Except (i) for arm’s length transactions
pursuant to which CAI or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than CAI or such Subsidiary
could obtain from third parties, (ii) for transactions in connection with a
Permitted Securitization, (iii) pursuant to the terms of the documents described
on Schedule 7.15 hereto as in effect on the Restatement Date, and (iv)
Distributions permitted under §9.4.1 with respect to the purchase, redemption,
defeasance, retirement or other acquisition of any shares of any class of
Capital Stock of Borrower or its Affiliates from officers, directors, employees,
consultants or other service providers of such Person, no Affiliate of the
Borrower or any of its Subsidiaries is presently a party to any transaction with
the Borrower or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
such Affiliate or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any such Affiliate has a substantial
interest or is an officer, director, trustee or partner.
 
7.16.      Employee Benefit Plans.
 
7.16.1.  In General.  Each Pension Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws.  Each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service, or such Pension Plan
is entitled to rely on an opinion or advisory letter issued by the Internal
Revenue Service.  To the best knowledge of CAI, nothing has occurred that would
adversely affect the status of such determination, opinion or advisory letter.
 
7.16.2.  Claims, Actions Or Lawsuits.  There are no pending or, to the best
knowledge of CAI, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Employee Benefit Plan that could
reasonably be expected to have a Material Adverse Effect.  There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that has resulted or could reasonably be expected to result
in a Material Adverse Effect.
 
7.16.3.  ERISA Events.  (i) No ERISA Event has occurred, and neither CAI nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) CAI and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither CAI nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither CAI nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (v) neither CAI nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.
 
73

--------------------------------------------------------------------------------

7.17.      Use of Proceeds.
 
7.17.1.  General.  The proceeds of the Revolving Credit Loans and Swing Line
Loans shall be used (a) for working capital and general corporate purposes (but
subject to the limitation set forth in Section 9.15) and (b) to fund Capital
Expenditures permitted hereunder.  The Borrower will obtain Letters of Credit
solely for working capital and general corporate purposes (but subject to the
limitation set forth in Section 9.15).
 
7.17.2.   Regulations U and X.  No portion of any Revolving Credit Loan or a
Swing Line Loan is to be used, and no portion of any Letter of Credit is to be
obtained, for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.
 
7.18.     Environmental Compliance.  Each Loan Party and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
concluded, based on reasonable inquiry, that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
7.18.1.   Environmental Claim. Each Loan Party and each of its respective
Subsidiaries conducts in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof each Loan Party
and each of its respective Subsidiaries has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; as used herein,
“Environmental Laws” means any judgment, decree, order, law, license, rule or
regulation pertaining to environmental matters, including without limitation,
those arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state, local or foreign law, statute, regulation,
ordinance, order or decree relating to health, safety or the environment;
 
7.18.2.  Notice of Environmental Claims.  No Loan Party or any of its respective
Subsidiaries have received written notice from any third party including,
without limitation, any Governmental Authority, (i) that any one of them has
been identified by the United States Environmental Protection Agency (“EPA”) as
a potentially responsible party under CERCLA with respect to a site listed on
the National Priorities List, 40 C.F.R. Part 300 Appendix B; (ii) that any
hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous substances as
defined by 42 U.S.C. §9601(14), any pollutant or contaminant as defined by 42
U.S.C. §9601(33) and any toxic substances, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (collectively,
“Hazardous Substances”) which any one of them has generated, transported or
disposed of has been found at any site at which a Governmental Authority has
conducted or has ordered that the Borrower or any of its Subsidiaries conduct a
remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances.
 
74

--------------------------------------------------------------------------------

7.19.      Subsidiaries, etc.  The Borrower has no Subsidiaries and is not
engaged in a joint venture with any Person except as described on Schedule 7.19.
 
7.20.     Collection Accounts.  Schedule 7.20 designates each Collection Account
of the Borrower and its Domestic Subsidiaries (other than a Securitization
Entity) and all such Collection Accounts are subject to an Account Control
Agreement in favor of the Administrative Agent for the benefit of the Secured
Parties.
 
7.21.      Disclosure.  None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to any Loan Party or any of its Subsidiaries in the case of
any document or information not furnished by either of them or any of their
Subsidiaries) necessary in order to make the statements herein or therein not
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.  There is no fact known
to any Loan Party or any of its Subsidiaries which has a Material Adverse
Effect, or which is reasonably likely in the future to have a Material Adverse
Effect, exclusive of effects resulting from changes in general economic
conditions, legal standards or regulatory conditions.
 
7.22.      Registration of Security Interest.
 
(a)          To the extent the UCC governs perfection of a security interest in
the relevant Collateral, UCC financing statements describing the Collateral have
been filed with the applicable filing office on or before the Restatement Date.
 
(b)        A memorandum of the Security Agreement has been filed with the
Registrar General of Canada pursuant to Section 105 of the Canada Transportation
Act and the deposit of such memorandum with the Registrar General of Canada
perfects the Administrative Agent’s rights in the Railcars in Canada and no
other filing, recording or deposit with, or giving of notice to any other
federal, state, provincial or local government or agency thereof, or any other
action, is necessary in order to protect the rights of the Administrative Agent
in the Railcars in Canada or any province thereof.
 
(c)          A memorandum of the Security Agreement has been filed with the STB
pursuant to 48 U.S.C. §11301 and such filing with the STB pursuant to 49 U.S.C.
§11301 perfects the Administrative Agent’s rights in the Railcars and the leases
in the United States and no other filing, recording or deposit with, or giving
of notice to any other federal, state or local government or agency thereof, or
any other action, is necessary in order to protect the rights of the
Administrative Agent in the Railcars in the United States, any state thereof or
the District of Columbia.
 
7.23.      Solvency.  Both before and after giving effect to each incurrence of
Indebtedness hereunder, and the payment of all fees, costs and expenses payable
by the Borrower hereunder, CAI and its Subsidiaries are Solvent.
 
7.24.     Insurance.  Each Loan Party and each of its Subsidiaries maintain with
financially sound and reputable insurers insurance and such insurance is in
accordance with sound business practices in accordance with industry standards
and the terms of the Security Documents.  The insurance maintained by, or on
behalf of, the Borrower on the Restatement Date is described on Schedule 7.24
hereof.  The Railcars are covered by the insurance required by §8.7 hereof and
all premiums due prior to the Restatement Date in respect of such insurance have
been paid in full.
 
75

--------------------------------------------------------------------------------

7.25.      Foreign Assets Control Regulations, Etc..  None of the requesting or
borrowing of the Revolving Credit Loans, the Swing Line Loans, the requesting or
issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C.
§1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, none of the Loan
Parties nor any of their Subsidiaries or other Affiliates that are controlled by
either of the Loan Parties (a) is or will become a “blocked person” as described
in the Executive Order, the Trading With the Enemy Act or the Foreign Assets
Control Regulations or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such “blocked person”.
 
7.26.      Taxpayer Identification Number.  Each Loan Party’s true and correct
U.S. taxpayer identification number is set forth on Schedule 16.6.1.
 
7.27.     Updates to Certain Schedules.  Any Loan Party may from time to time
supplement any of Schedules 7.4.4, 7.19, 7.20 or 16.6.1 as may be necessary for
such Schedules to be accurate and complete as of the date such supplements are
delivered and which supplement shall be certified by a Responsible Officer of
such Loan Party and in a form reasonably satisfactory to the Administrative
Agent.
 
7.28.      Sanctions.  Neither CAI, nor any of its Subsidiaries, nor, to the
knowledge of CAI and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is (i)
currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, Her Majesty’s Treasury’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction.
 
7.29.      Anti-Corruption Laws.  Each Loan Party and their respective
Subsidiaries have (i) conducted their businesses in compliance with applicable
anti-corruption laws, including the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010 and, to the knowledge of the Borrower, other
similar anti-corruption legislation in such other jurisdictions in which such
Loan Party and/or its Subsidiaries conduct business and (ii) instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.
 
7.30.      Leases with Permitted Mexican Leases.  On the Restatement Date, the
Borrower does not have any lease agreements in effect with a Permitted Mexican
Lessees.
 
7.31.      Use of Plan Assets. The Borrower is not using “plan assets” (within
the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of
one or more Benefit Plans in connection with the Loans, the Letters of Credit or
the Commitments.
 
76

--------------------------------------------------------------------------------

7.32.      EEA Financial Institutions. The Borrower is not an EEA Financial
Institution.
 
7.33.      Railcars as of Restatement Date. A true, complete and correct listing
of the Railcars included in the calculation of the Borrowing Base as of the
Restatement Date is attached as Schedule 7.33 hereto.
 
7.34.      Beneficial Ownership Certification.  The Beneficial Ownership
Certification delivered by the Borrower on the Restatement Date is true,
complete and correct as of the Restatement Date.
 
8.            AFFIRMATIVE COVENANTS.
 
Each of CAI (as to itself and its Subsidiaries) and the Borrower (as to itself)
covenants and agrees that, so long as any Revolving Credit Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Swing Line Loan or Revolving Credit
Note is outstanding or any Lender has any obligation to make any Revolving
Credit Loans or the L/C Issuer has any obligation to issue, extend or renew any
Letters of Credit or the Swing Line Lender has any obligation to make Swing Line
Loans:
 
8.1.        Punctual Payment.  Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Revolving Credit Loans, all
Reimbursement Obligations, all Swing Line Loans, the fees and all other amounts
provided for in this Credit Agreement and the other Loan Documents to which the
Borrower or any of its Subsidiaries is a party, all in accordance with the terms
of this Credit Agreement and such other Loan Documents.
 
8.2.        Maintenance of Office.  Each of CAI and Borrower will maintain its
chief executive office in San Francisco, California or, in each case, at such
other place in the United States of America as such CAI or Borrower shall
designate upon thirty days’ prior written notice to the Administrative Agent,
where notices, presentations and demands to or upon Borrower in respect of the
Loan Documents to which such Loan Party is a party may be given or made.  In the
event that CAI or Borrower moves its chief executive office to another location
within the State of California, thirty days’ prior written notice to the
Administrative Agent shall be sufficient.
 
8.3.        Records and Accounts.
 
(a)          CAI will (i) keep, and cause each of its Subsidiaries (including
the Borrower) to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP, (ii)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (iii) at
all times engage KPMG LLP or other independent certified public accountants
satisfactory to the Administrative Agent as the independent certified public
accountants of CAI and its Subsidiaries and will not permit more than thirty
(30) days to elapse between the cessation of such firm’s (or any successor
firm’s) engagement as the independent certified public accountants of CAI and
its Subsidiaries and the appointment in such capacity of a successor firm as
shall be reasonably satisfactory to the Administrative Agent.
 
(b)          From time to time upon the request of the Administrative Agent, the
Borrower shall deliver to the Administrative Agent a list of the names,
addresses, face value, and dates of invoices for each Lessee obligated on a
lease agreement that is included in the Collateral.  The Borrower shall provide
to the Administrative Agent upon request copies of leases to which any portion
of the Collateral is subject.
 
77

--------------------------------------------------------------------------------

8.4.        Financial Statements, Certificates and Information.  The Loan
Parties will deliver (or cause to be delivered) to the Administrative Agent:
 
(a)          (i)              as soon as practicable, but in any event not later
than one hundred twenty (120) days after the end of each fiscal year of the
Borrower, the audited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such year, and the related audited statements of
income and statements of cash flow for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
consolidated statements to be in reasonable detail, prepared in accordance with
GAAP, and certified, without qualification and without an expression of
uncertainty as to the ability of the Borrower or any of its Subsidiaries to
continue as going concerns, by KPMG LLP or by other nationally recognized
independent certified public accountants reasonably satisfactory to the
Administrative Agent; and
 
(ii)             as soon as practicable, but in any event not later than one
hundred twenty (120) days after the end of each fiscal year of CAI, the audited
consolidated balance sheet of CAI and its Subsidiaries as at the end of such
year, and the related audited statements of income and statements of cash flow
for such year, each setting forth in comparative form the figures for the
previous fiscal year and all such consolidated statements to be in reasonable
detail, prepared in accordance with GAAP, and certified, without qualification
and without an expression of uncertainty as to the ability of any Loan Party or
any of its Subsidiaries to continue as going concerns, by KPMG LLP or by other
independent certified public accountants reasonably satisfactory to the
Administrative Agent;
 
(b)          (i)            as soon as practicable, but in any event not later
than forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower and its Subsidiaries, copies of the
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such quarter, and the related statements of income and statements of
cash flow for the portion of the fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by
the principal financial or accounting officer of the Borrower that the
information contained in such financial statements fairly presents the financial
position of the Borrower and its Subsidiaries on the date thereof (subject to
year-end adjustments);
 
(ii)            as soon as practicable, but in any event not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of CAI and its Subsidiaries, copies of the unaudited
consolidated balance sheet of CAI and its Subsidiaries as at the end of such
quarter, and the related statements of income and statements of cash flow for
the portion of the fiscal year then elapsed, all in reasonable detail and
prepared in accordance with GAAP, together with a certification by the principal
financial or accounting officer of CAI that the information contained in such
financial statements fairly presents the financial position of CAI and its
Subsidiaries on the date thereof (subject to year-end adjustments);
 
(c)          upon the reasonable request of the Administrative Agent, the
Borrower shall provide consolidating financial statements of the type referred
to in subsections (a) and (b) above for (i) each Guarantor (other than CAI) and
(ii) the non-Guarantor Subsidiaries of the Borrower on an aggregated basis
(i.e., consolidating with respect to the group of non-Guarantor Subsidiaries),
all in reasonable detail and prepared in accordance with GAAP, together with a
certification by the principal financial or accounting officer of such Person
that the information contained in such consolidating financial statements fairly
presents the financial position of each of the relevant Person(s) on the date
thereof (subject, in the case of those financial statements referred to in
subsection (b), to year-end adjustments);
 
78

--------------------------------------------------------------------------------

(d)        simultaneously with the delivery of the financial statements referred
to in subsections (a) and (b) above, a statement certified by the principal
financial or accounting officer of the Borrower in substantially the form of
Exhibit D hereto (a “Compliance Certificate”) and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10
and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date;
 
(e)          (i) simultaneously with the filing or mailing thereof, copies of
all public filings containing material of a financial nature filed with the
Securities and Exchange Commission or with any national securities exchange or
sent to the stockholders of CAI or any of its respective Subsidiaries (provided
that so long as CAI is a public reporting company, the filing of such reports on
EDGAR will be deemed to satisfy this reporting requirement) and (ii) promptly,
and in any event within five (5) Business Days after receipt thereof by CAI or
any of its Subsidiaries, copies of each public notice or other public
correspondence received from the Securities and Exchange Commission or any
national securities exchange concerning any investigation or possible
investigation or other inquiry by such agency regarding any financial or other
operational results of any Loan Party or any of its respective Subsidiaries
which could reasonably be expected to have a Material Adverse Effect;
 
(f)          within forty-five (45) days of the end of each calendar month and,
in any case, simultaneously with the delivery of a Loan Request in accordance
with §2.9, and at such other times as the Administrative Agent may reasonably
request, a Borrowing Base Report setting forth the Borrowing Base as at the end
of such calendar month, the date of such Loan Request or other date so requested
by the Administrative Agent, as the case may be;
 
(g)         simultaneously with the delivery of the financial statements
referred to in subsection (f) above, an equipment report with respect to the
Eligible Railcars and Eligible Direct Finance Leases, in form and detail
reasonably satisfactory to the Administrative Agent, setting forth (A) the
aggregate number, Aggregate Net Book Value, Aggregate Finance Lease Value and
weighted average age of Eligible Railcars, type(s) of Eligible Railcars owned by
the Borrower and its Subsidiaries, and an updated listing of the Eligible
Railcars then included in the Borrowing Base, the Railcars and their
corresponding marks, (B) each Eligible Railcar that has been re-marked (and the
old and new marks) during the calendar quarter ended on the date of such
financial statements, and type(s) of lease(s) (e.g., per diem lease, net lease,
full service lease or finance leases), a listing of each Eligible Direct Finance
Lease, the weighted average remaining duration of each Eligible Direct Finance
Lease and the leases to which the Eligible Railcars are subject, identification
of each lease of an Eligible Railcar that is then on lease to a Permitted
Mexican Lessee and the then unsecured debt credit rating of each such Permitted
Mexican Lessee and a listing of all Tank Railcars, the Net Book Value or Finance
Lease Value, as the case may be, of each such Tank Railcar owned by the Borrower
and each such Tank Railcar that is Flammable Cargo Tank Railcar.
 
(h)          within one hundred twenty (120) days after the end of each fiscal
year, (x) projections of the annual operating budget of CAI on a consolidated
basis, balance sheets and cash flow statements for the next fiscal year, and (y)
the projections of the annual operating results of Borrower and its Subsidiaries
on a consolidated basis, balance sheets and cash flow statements for the next
fiscal year; and
 
79

--------------------------------------------------------------------------------

(i)          from time to time such other financial data and information
(including accountants’ management letters) as the Administrative Agent or any
Lender may reasonably request.
 
Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of such Loan Party or any of its Subsidiaries hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on DebtX
or another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or their
securities) (each, a “Public Lender”).  Each Loan Party hereby agrees that so
long as such Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” such Loan Party shall be deemed to have authorized
the Administrative Agent, the Arranger, the L/C Issuer, the Swing Line Lender
and the Lenders to treat Borrower Materials as not containing any material
non-public information with respect to such Loan Party or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent Borrower Materials constitute Information, they shall be
treated as set forth in §16.4); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat the Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”  Notwithstanding the foregoing or anything to the contrary contained
herein, no Loan Party shall be under any obligation to mark the Borrower
Materials “PUBLIC.”
 
8.5.        Notices.
 
8.5.1.    Defaults.  The Borrower will promptly notify the Administrative Agent
in writing of the occurrence of any Default or Event of Default, together with a
reasonably detailed description thereof, and the actions the Borrower proposes
to take with respect thereto.  If any Person shall give any notice or take any
other action in respect of a claimed default (whether or not constituting an
Event of Default) under this Credit Agreement or any other note, evidence of
indebtedness, indenture or other obligation in excess of Five Million Dollars
($5,000,000) in principal amount to which or with respect to which any Loan
Party or any of its Subsidiaries is a party or obligor, whether as principal,
guarantor, surety or otherwise, the Borrower shall forthwith give written notice
thereof to the Administrative Agent, describing the notice or action and the
nature of the claimed default.


8.5.2.    Environmental Events.  The Borrower will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that any Loan Party or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
required under any applicable Environmental Law or permit and (b) upon becoming
aware of any inquiry, proceeding, investigation, or other action, including
receipt of a written notice of potential environmental liability, of any
Governmental Authority that in either case could have a Material Adverse Effect.
 
80

--------------------------------------------------------------------------------

8.5.3.    Notification of Claim against Collateral.  The Borrower will,
immediately upon becoming aware thereof, notify the Administrative Agent in
writing of any setoff, claims (including, with respect to environmental claims),
withholdings or other defenses to which any of the Collateral, or the
Administrative Agent’s rights with respect to the Collateral, are subject.
 
8.5.4.    Notice of Litigation and Judgments.  CAI will, and will cause each of
its Subsidiaries to, give notice to the Administrative Agent in writing within
fifteen (15) days of becoming aware of any litigation or proceedings threatened
in writing or any pending litigation and proceedings affecting any Loan Party or
any of its Subsidiaries or to which any Loan Party or any of its Subsidiaries is
or becomes a party involving an uninsured claim against any Loan Party or any of
its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect on any Loan Party or any of its Subsidiaries and stating the nature and
status of such litigation or proceedings.  CAI will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent, in writing, in form
and detail satisfactory to the Administrative Agent, within ten (10) days of any
judgment not covered by insurance, final or otherwise, against any Loan Party or
any of its Subsidiaries in an amount in excess of Five Million Dollars
($5,000,000).
 
8.5.5.     Notice of ERISA Event.  CAI will, and will cause each of its
Subsidiaries to, give prompt notice to the Administrative Agent in writing upon
the occurrence of any ERISA Event.
 
8.5.6.     Posting of Notices to the Platform.  The Administrative Agent shall
post to the Platform any notice received from the Borrower pursuant to this
§8.5.
 
8.6.        Legal Existence; Maintenance of Properties.  Each Loan Party will do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its respective
Subsidiaries and will not, and will not cause or permit any of its respective
Subsidiaries to, without providing the Administrative Agent with at least ten
(10) Business Days written notice and the Administrative Agent having filed all
necessary Uniform Commercial Code financing statements and taking such other
actions in order to maintain the perfection of its Liens in all relevant
jurisdictions, convert to a limited liability company or a limited liability
partnership.  Each Loan Party (i) will use commercially reasonable efforts to
cause all of its properties and those of its respective Subsidiaries used or
useful in the conduct of their business or the business of its respective
Subsidiaries to be maintained and kept in good condition, repair and working
order (reasonable wear and tear excepted) and supplied with all necessary
equipment, (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the relevant Loan Party may be necessary so that the business carried on in
connection therewith may be properly and advantageously conducted at all times,
and (iii) will, and will cause each of its respective Subsidiaries to, continue
to engage primarily in the businesses now conducted by them and in related
businesses; provided that nothing in this §8.6 shall prevent either of the Loan
Parties from discontinuing the operation and maintenance of any of any of their
properties or any of those of their respective Subsidiaries if such
discontinuance is, in the judgment of such Loan Party, desirable in the conduct
of their or such respective Subsidiary’s business and that do not in the
aggregate have a Material Adverse Effect.
 
8.7.          Insurance.
 
8.7.1.     General.  CAI will, and will cause each of its Subsidiaries to,
maintain with financially sound and reputable insurers insurance with respect to
its properties and business against such casualties and contingencies as shall
be in accordance with the general practices of businesses engaged in similar
activities in similar geographic areas and in amounts, containing such terms, in
such forms and for such periods as may be reasonable and prudent and in
accordance with the general practices of businesses engaged in similar
activities in similar geographic areas.  The Borrower will (A) exercise
commercially reasonable efforts to enforce the insurance obligations of each
lessee set forth in each lease agreement relating to one or more Railcars and
(B) comply with the insurance requirements set forth in Section 10 of the
Security Agreement.
 
81

--------------------------------------------------------------------------------

8.7.2.     Insurance Requirements for Flammable Cargo Tank Railcars.
 
(a)         The Borrower shall cause each Lessee under a lease of a Flammable
Cargo Tank Railcar to maintain with financially sound and reputable insurance
companies (or, subject to the Borrower’s standard business practice, to
self-insure) liability insurance with respect to the operation of such Flammable
Tank Railcars for amounts and against such risks consistent with prudent
industry standard for railcar leasing companies for such type of Railcar.
 
(b)        The Borrower will maintain with respect to any Flammable Cargo Tank
Railcar liability insurance (including excess liability insurance) in accordance
with industry standards typical for the size and nature of Borrower’s business
operations (provided, however, that the level of deductibles and self insurance
shall be that which is obtainable by the Borrower on a commercially reasonable
basis) but not less than the amounts as required by the AAR, the United States
Department of Transportation, or any other applicable United States, state,
governmental agency or other applicable law or regulation, or for Tank Railcars
to be used in Canada, by any Canadian, or applicable provincial or other law or
regulation, with respect to each Flammable Cargo Tank Railcar.  All such
liability insurance obtained by the Borrower shall name the Administrative Agent
and each Lender as an additional insured.
 
8.8.        Taxes.  CAI will, and will cause each of its Subsidiaries to, duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all taxes, assessments and other governmental charges imposed
upon it and its Real Estate, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if CAI or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto; and provided further
that CAI and each of its Subsidiaries will pay all such taxes, assessments,
charges, levies or claims forthwith upon the commencement of proceedings to
foreclose any Lien that may have attached as security therefor.
 
8.9.         Inspection of Properties and Books, etc.
 
8.9.1.     General.  Subject to §16.4, the Loan Parties shall permit the
Lenders, through the Administrative Agent or any of the Lenders’ other
designated representatives upon reasonable advance notice and at reasonable time
during normal business hours, to visit and inspect any of the properties of CAI
or any of its Subsidiaries, to examine the books of account of CAI and its
Subsidiaries (and to make copies thereof and extracts therefrom), to inspect any
lease agreement and any related Railcar (subject to the rights of the lessee
under such lease agreement), to examine information systems and operational
support systems relating to the administration and management of the Collateral
and to discuss the affairs, finances and accounts of CAI and its Subsidiaries
with, and to be advised as to the same by, its and their officers (including
without limitation cooperating with the Administrative Agent, its nominee or
representatives upon notice to provide any information from such information
systems and operational support systems reasonably required to obtain a fair
picture of the condition, status and location of the Eligible Railcars, provided
however, that in case of an Event of Default the Loan Parties shall at the first
written request of the Administrative Agent or its representatives provide said
information), and to conduct examinations and verifications (whether by internal
commercial finance examiners or independent auditors) of all components included
in the Borrowing Base, all at such reasonable times and intervals as the
Administrative Agent or any Lender may reasonably request; provided that any
such visit and inspection shall be at the expense of the Loan Parties not more
than one time in any calendar year unless a Default or Event of Default is
continuing (during which period any and all such visits and inspections shall be
at the expense of the Borrower).
 
82

--------------------------------------------------------------------------------

8.9.2.     Collateral Reports.  No more frequently than once during each
calendar year, or more frequently as determined by the Administrative Agent if
an Event of Default shall have occurred and be continuing, upon the request of
the Administrative Agent, the Loan Parties will obtain and deliver to the
Administrative Agent, or, if the Administrative Agent so elects, will cooperate
with the Administrative Agent in the Administrative Agent’s obtaining, a report
of an independent collateral auditor satisfactory to the Administrative Agent
(which may be affiliated with one of the Lenders) with respect to the Railcars
and/or the other components included in the Borrowing Base, which report shall
indicate whether or not the information set forth in the Borrowing Base Report
most recently delivered is accurate and complete in all material respects based
upon a review by such auditors of the lease receivables (including verification
with respect to the amount, aging, identity and credit of the respective account
debtors and the billing practices of the Loan Parties or any applicable
Subsidiary), Railcars (as to each, including verification as to the value,
location and respective types).  Collateral value reports shall be conducted and
made, at the expense of the Loan Parties, not more than one time in any calendar
year unless a Default or Event of Default is continuing (during which period any
and all such collateral value reports shall be at the expense of the Loan
Parties).
 
8.9.3.     Communications with Accountants.  Each Loan Party authorizes the
Administrative Agent and, if accompanied by the Administrative Agent, the
Lenders to communicate directly with such Loan Party’s independent certified
public accountants regarding the financial statements delivered pursuant to §8.4
and, in connection therewith, authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules including copies of any management
letter with respect to the business, financial condition and other affairs of
any Loan Party and each of its respective Subsidiaries.
 
8.10.      Compliance with Laws, Contracts, Licenses, and Permits.  CAI will,
and will cause each of its Subsidiaries to, comply (a) in all material respects
with the applicable laws and regulations wherever its business is conducted,
including all Environmental Laws, (b) with the provisions of its Governing
Documents, (c) with all agreements and instruments by which it or any of its
properties may be bound and (d) with all applicable decrees, orders, and
judgments.  If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that any Loan Party or any of its Subsidiaries may fulfill any
of its obligations hereunder or under any of the other Loan Documents to which
CAI or such Subsidiary is a party, CAI will, or (as the case may be) will cause
such Subsidiary to, immediately take or cause to be taken all reasonable steps
within the power of CAI or such Subsidiary to obtain such authorization,
consent, approval, permit or license and furnish the Administrative Agent and
the Lenders with evidence thereof.
 
8.11.      [Reserved].
 
8.12.      Use of Proceeds.  The Borrower will use the proceeds of the Revolving
Credit Loans and Swing Line Loans and obtain Letters of Credit solely for the
purposes set forth in §7.17.1.


83

--------------------------------------------------------------------------------

8.13.      Collection Accounts.  The Borrower will direct each Lessee under each
Direct Finance Lease or other lease agreement with respect to a Railcar to remit
to a Collection Account all rental payments and other amounts owing with respect
to such Direct Finance Lease or other lease agreement.  The Borrower will, and
will cause each of its Subsidiaries to, together with the employees, agents and
other Persons acting on behalf of the Borrower and its Subsidiaries, receive and
hold in trust for the Administrative Agent and the Lenders all payments
constituting proceeds of Collateral which come into their possession or under
their control or are otherwise received by such Person and, immediately upon
receipt thereof, deposit (or cause to be deposited) such payments in the form
received, with any appropriate endorsements, in one of the Collection Accounts. 
All such Collection Accounts shall be subject to an Account Control Agreement in
favor of the Administrative Agent for the benefit of the Secured Parties.  For
the avoidance of doubt, and subject to this §8.13, neither the Borrower nor any
Domestic Subsidiary of the Borrower that is a Guarantor may have any bank
accounts other than the Collection Accounts.
 
8.14.     Marking of Railcars.  The Borrower will not allow the name of any
Person to be placed on any Railcar as a designation that might reasonably be
interpreted as a claim of ownership; provided, however, that the Borrower may
cause the Railcars to be lettered with the names or initials or other insignia
customarily used by the applicable lessee or any of their respective Affiliates
on railroad equipment used by it pursuant to a lease permitted hereby.
 
8.15.      Registration of Railcars; Administrative Agent’s Lien.
 
(a)          The Borrower shall cause all of its Railcars, now owned or
hereafter acquired by the Borrower, which, under applicable law, are required to
be registered, to be properly registered in the name of such Person and take all
other steps required under applicable law for the perfection of the Lien of the
Administrative Agent, on behalf of the Secured Parties, in such Railcars and
leases thereof have been taken.
 
(b)          In connection with the execution and delivery of a lease agreement
with a Permitted Mexican Lessee, the Borrower shall (i) to the extent then
permissible under the laws of Mexico, cause such lease agreement and the
Railcars subject to such lease agreement to be registered with the applicable
filing office in Mexico and (ii) deliver to the Administrative Agent an opinion
of Mexican counsel, such counsel and opinion to be reasonably satisfactory to
the Administrative Agent, to the effect that all filings and recordings have
been taken and effected under Mexican law in order to protect and perfect the
interest of the Administrative Agent and the Secured Parties in such lease
agreements and Railcars.
 
(c)          If Mexican law is modified subsequent to the Restatement Date in a
manner such that it affords rights, remedies and protections to the
Administrative Agent comparable to U.S. law, the Borrower shall take all actions
necessary so as to protect the interest of the Administrative Agent in the
Railcars and the related lease as reasonably required by the Administrative
Agent.
 
8.16.     New Guarantors.  Each Domestic Subsidiary of the Borrower (other than
a Securitization Entity) shall become a Guarantor and execute and deliver to the
Administrative Agent (i) a guaranty substantially in the form of Exhibit G
hereto and (ii) a joinder to the applicable Security Documents, and shall accede
to all of the rights and obligations of a Guarantor hereunder and thereunder,
and, pursuant thereto, shall, inter alia, guaranty the full payment and
performance of the Obligations.  Furthermore, the Borrower and each such
Domestic Subsidiary of the Borrower (other than a Securitization Entity) shall
execute and deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request in furtherance of the intent of this
§8.16, including, without limitation, an updated Schedule 7.19, documentation of
the type required to be supplied by the Borrower and CAI as a condition
precedent to the initial Revolving Credit Loans made hereunder pursuant to §11
hereof (including, without limitation, Uniform Commercial Code searches and
filings and favorable opinions of counsel to such new Guarantor (which shall
cover, among other things, the legality, validity, binding effect and
enforceability) and documentation of the type required or reasonably requested
to maintain compliance with §§6.1 and 6.2.
 
84

--------------------------------------------------------------------------------

8.17.          Maintenance; Possession; Compliance with Laws.
 
(a)          Maintenance and Operation.  The Borrower shall either (x) at its
own cost and expense, maintain, repair and keep each Railcar, or (y) require the
applicable Lessee to maintain, repair and keep each Railcar, (i) according to
prudent industry practice, in good working order, and in good physical condition
for railcars of a similar age and usage, normal wear and tear excepted, (ii) in
a manner consistent with maintenance practices used by the Borrower in respect
of equipment owned or leased by the Borrower similar in type to such Railcar,
(iii) in accordance in all material respects with all manufacturer’s warranties
in effect and in accordance with all applicable provisions, if any, of insurance
policies required to be maintained pursuant to §8.7, (iv) in compliance in all
material respects with any applicable laws and regulations, including, without
limitation, the Rules of Interchange of the AAR, rules and regulations of the
FRA, the DOT or Transport Canada and Rules of Interchange as they apply to the
maintenance and operation of the Railcars in interchange regardless of upon whom
such applicable laws and regulations are nominally imposed and (v) in a
condition mechanically suitable for interchange by an operator in revenue
service; provided, however, that the Borrower may, in good faith and by
appropriate proceedings diligently conducted, contest the validity or
application of any such standard, rule or regulation in any reasonable manner
which does not materially interfere with the use, possession or operation of any
of the Railcars or materially adversely affect the rights or interests of the
Administrative Agent in the Railcars or hereunder or otherwise expose the
Administrative Agent or any Lender to civil, regulatory, administrative or
criminal sanctions or injunctive relief.  In no event shall the Borrower
discriminate as to the use or maintenance of any Railcar (including the
periodicity of maintenance or record keeping in respect of such Railcar) as
compared to equipment of a similar nature which the Borrower owns or leases. 
The Borrower will maintain, or shall require the applicable Lessee to maintain,
all records, logs and other materials required by relevant industry standards or
any governmental authority having jurisdiction over the Eligible Railcars
required to be maintained in respect of any Railcar as required as of the
Restatement Date and required under any subsequent regulation or ruling.
 
(b)          Possession.  The Borrower shall be entitled to the possession of
the Railcars and to the use of the Railcars by it, any of its Affiliates or
Lessees in the United States and Canada and, subject to the provisions of this
Agreement, Permitted Mexican Lessees only in the manner for which it was
designed and intended and so as to subject it only to ordinary wear and tear. 
In no event shall the Borrower make use of any Railcar in any jurisdiction not
included in the insurance coverage required by §8.7.
 
85

--------------------------------------------------------------------------------

(c)          Lease.  The Borrower shall be entitled, without the prior approval
of the Administrative Agent, to enter into a lease for any Railcar or Railcars
(pursuant to a car service contract or otherwise) to, or to grant permission for
the use thereof under car contracts, by, (i) a railroad company or companies
incorporated under the laws of the United States of America or any state thereof
or the District of Columbia or Canada or any province thereof or a Permitted
Mexican Lessee (subject in all cases to §8.17(b)), upon lines of railroad owned
or operated by such railroad company or companies in the United States, Canada
and Mexico or over which such railroad company or companies have trackage rights
or rights for operation of their trains, and upon connecting and other carriers
in the usual interchange of traffic or (ii) responsible companies (i.e., a
company with which the Borrower would do business in the ordinary course of the
Borrower’s business with respect to railcars which it owns, leases or manages)
other than railroad companies for use in their business (leases to such lessees
described in (i) and (ii) being herein referred to as “Permitted Leases”).  All
Permitted Leases applicable to one or more Tank Railcars shall (i) require the
related Lessee to comply with Enhanced Tank Car Standards and Operational
Control for High-Hazard Flammable Trains, issued by the Pipeline and Hazardous
Materials Safety Administration and the Federal Railroad Administration, and
(ii) obtain insurance that complies with the requirements set forth in Section
8.7.2.  The Borrower shall use commercially reasonable efforts to ensure that no
Permitted Lease shall include a provision that prohibits the assignment of such
lease to the Administrative Agent, on behalf of the Secured Parties.  No
Permitted Lease entered into by the Borrower hereunder shall relieve the
Borrower of any liability or obligation hereunder, which shall be and remain
those of a principal and not a surety.  Nothing in this §8.17(c) shall be deemed
to constitute permission to any Person in possession of any Railcar pursuant to
any such lease to take any action inconsistent with the terms and provisions of
this Credit Agreement or any of the other Loan Documents.
 
8.18.     Intellectual Property; Operations Support Systems.  The Borrower shall
at all times own or otherwise have rights to use all IP Rights that are
reasonably necessary for the operation of its business and the management and
administration of all of the Collateral, without conflict with the rights of any
other Person.  The Borrower shall at all times own and/or have rights to use and
maintain in good operating condition information systems and operational support
systems that are reasonably necessary for the operation of its business and the
management and administration of all of the Collateral.
 
8.19.      Modification
 
8.19.1.  Required Modifications.  In the event the AAR, the United States
Department of Transportation, or any other United States, or state governmental
agency or any other applicable law or for Railcars to be used in Canada, by any
Canadian, applicable provincial agency or other applicable law requires that any
Railcar be altered, replaced, modified or retrofitted whether such requirement
is imposed on the owner or for use in the ordinary course by an operator thereof
(a “Required Modification”), the Borrower shall either (i) at its own expense
make, or (ii) require the applicable Lessee to make, such Required Modification;
provided, however, that the Borrower may, in good faith and by appropriate
proceedings diligently conducted, contest the validity or application of any
such law, regulation, requirement or rule in any reasonable manner which does
not materially interfere with the use, possession, operation or return of any
Eligible Railcar or materially adversely affect the rights or interests of the
Administrative Agent in the Railcars or hereunder or otherwise expose the
Administrative Agent or any Lender to civil, regulatory, administrative or
criminal sanctions or injunctive relief.  Notwithstanding anything herein to the
contrary, if the Borrower determines in good faith that any Required
Modification to a Railcar would be economically impractical, in lieu of making
the Required Modification as provided above, the Borrower may provide written
notice of such determination to the Administrative Agent and treat such Railcar
as if an Event of Loss had occurred as of the date of such written notice with
respect to such Railcar; provided that the Borrower shall not discriminate
against such Railcar in making such determination of economic impracticality as
compared with other equipment of the same type as such Railcar which is owned or
leased by the Borrower.
 
86

--------------------------------------------------------------------------------

8.19.2.   Optional Modifications.  The Borrower at any time may in its
discretion and at its own cost and expense modify, alter or improve any Railcar
in a manner which is not required by §8.19(a) (a “Modification”); provided that
no Modification shall diminish the Fair Market Value, utility or remaining
economic useful life of such Railcar below the Fair Market Value, utility, or
remaining economic useful life thereof immediately prior to such Modification,
in any non de minimis respect, assuming such Railcar was then in the condition
required to be maintained by the terms of this Agreement.  If the Borrower shall
at its cost cause any Severable Modifications to be made to any Railcar, the
Borrower may, at any time, remove such Severable Modifications at its cost and
expense and the Borrower shall, at its expense, repair any damage resulting from
the removal of any such Severable Modifications in a manner consistent with
§8.19.4.
 
8.19.3.  Additions Subject to Security Agreement.  All parts incorporated or
installed in or attached or added to the Railcars pursuant to §8.19.1 and all
Non-Severable Modifications made pursuant to §8.19.2 shall, without further act,
become subject to the Lien of the Security Agreement.
 
8.19.4.  Removal of Property; Replacements.  The Borrower may, in the ordinary
course of maintenance or repair of any Railcar, remove any item of property
constituting a part of such Railcar, and unless the removal of such item is
required by §8.19.1 hereof, the Borrower shall replace such item as promptly as
practicable by an item of property that is free and clear of all Liens (other
than Permitted Liens of the type set forth in §§9.2.1(ii), (v) (ix) or (xi)) and
in as good operating condition as, and with a Fair Market Value, utility and
remaining economic useful life at least equal to, the item of property being
replaced, assuming that such replaced item was in the condition required to be
maintained by the terms of this Agreement.  All items at any time removed from
such Railcar in the ordinary course of maintenance and repair as provided in the
preceding sentence shall remain subject to the Lien of the Security Agreement,
no matter where located, until such time as such items shall be replaced in
accordance with the terms specified above.  Upon any replacement item of
property becoming incorporated or installed in or attached to any Railcar,
without further act, (i) such replacement part shall become subject to the Lien
of the Security Agreement and (ii) the replaced item of property shall no longer
be subject to the Lien of the Security Agreement.  Upon request of the Borrower,
the Administrative Agent shall, at the Borrower’s expense, execute and deliver
to the Borrower such documents as may be reasonably required to evidence the
release of any replaced item of property from the Lien of the Security
Agreement.
 
8.20.      Further Assurances.  Each of the Loan Parties will, and will cause
each of its Subsidiaries to, cooperate with the Administrative Agent and execute
such further instruments and documents as the Administrative Agent shall
reasonably request to carry out to their satisfaction the transactions
contemplated by this Credit Agreement and the other Loan Documents.
 
8.21.      “Know your Customer” Information. If:
 
(i)              the introduction of any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Credit Agreement;
 
(ii)            any change in the status of any Loan Party or the composition of
the shareholders of any Loan Party after the Restatement Date; or
 
87

--------------------------------------------------------------------------------

(iii)            a proposed assignment or transfer by a Lender of any of its
rights and/or obligations under the Credit Agreement to a party that is not a
Lender prior to such assignment or transfer,
 
obliges the Administrative Agent or any Lender (or any prospective new Lender)
to comply with “know your customer” or similar identification procedures in
circumstances where the necessary information is not already available to it,
the Borrower shall promptly upon the request of the Administrative Agent or any
Lender supply, or procure the supply of, such documentation and other evidence
as is reasonably requested by the Administrative Agent (for itself or on behalf
of any Lender) or any Lender (for itself or on behalf of any prospective new
Lender) in order for the Administrative Agent, such Lender or any prospective
new Lender to carry out and be satisfied it has complied with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations pursuant to the transactions contemplated in the Loan Documents.
 
8.22.     Anti-Corruption Laws.  Each of the Loan Parties and their respective
Subsidiaries shall (i) conduct their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation known to such Loan Parties in such other
jurisdictions in which any Loan Party and its Subsidiaries do business and (ii)
maintain policies and procedures designed to promote and achieve compliance with
such laws.
 
9.            CERTAIN NEGATIVE COVENANTS.
 
Each Loan Party (as to itself) covenants and agrees that, so long as any
Revolving Credit Loan, Unpaid Reimbursement Obligation, Letter of Credit, Swing
Line Loan or Revolving Credit Note is outstanding or any Lender has any
obligation to make any Revolving Credit Loans or the L/C Issuer has any
obligation to issue, extend or renew any Letters of Credit or the Swing Line
Lender has any obligation to make Swing Line Loans:
 
9.1.        Restrictions on Indebtedness.  Each Loan Party will not, and will
not permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
 
(a)          Indebtedness to the Lenders and the Administrative Agent arising
under any of the Loan Documents;
 
(b)          Indebtedness in respect of taxes, assessments, governmental charges
or levies and claims for labor, materials and supplies to the extent that
payment therefor shall not at the time be required to be made in accordance with
the provisions of §8.8;
 
(c)          Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which the such Loan Party or
such Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
 
(d)          endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;
 
88

--------------------------------------------------------------------------------

(e)          Indebtedness of Borrower or a Domestic Subsidiary (in addition to
similar Indebtedness permitted under clause (f) hereof) consisting of short-term
trade credit extended to such Person in the ordinary course of such Person's
business in connection with the acquisition of Railcars and other related
equipment; provided that (i) such Indebtedness shall not be in existence for
more than 365 days after the occurrence of the transaction giving rise thereto
and (ii) the principal amount of such Indebtedness does not exceed one hundred
percent (100%) of the purchase price of such Railcars and related equipment;
 
(f)          Indebtedness of the Borrower or a Domestic Subsidiary incurred in
connection with the acquisition or lease after the date hereof of any real or
personal property (including Railcars) by the Borrower or a Domestic Subsidiary
or under any Capitalized Leases, provided that (i) the aggregate principal
amount of such Indebtedness of the Borrower and its Domestic Subsidiaries shall
not exceed One Hundred Million Dollars ($100,000,000) outstanding at any one
time, (ii) the principal amount of such Indebtedness secured by or relating to
the lease of any particular property (including Railcars) shall not exceed one
hundred percent (100%) of the purchase price of such property, and (iii) the
Administrative Agent, the Borrower, and the holder of such other Indebtedness
have entered into an intercreditor agreement in accordance with §14.15 with
respect to the rights of such creditor groups;
 
(g)          Indebtedness incurred from time to time under the Senior Revolving
Credit Facility and other Indebtedness existing on the Restatement Date and
listed and described on Schedule 9.1 hereto;
 
(h)         Indebtedness of CAI and its Subsidiaries (other than the Borrower
and its Domestic Subsidiaries) (in addition to similar Indebtedness permitted
under clause (j) hereof) consisting of short-term trade credit extended to CAI
or such Subsidiary in the ordinary course of such Person's business in
connection with the acquisition of Containers and other related equipment;
provided that (i) such Indebtedness shall not be in existence for more than 365
days after the occurrence of the transaction giving rise thereto and (ii) the
principal amount of such Indebtedness does not exceed one hundred percent (100%)
of the purchase price of such Containers and related equipment;
 
(i)          any renewal or refinancing of any Indebtedness permitted under this
§9.1; provided that any such refinancing or renewal does not independently
violate any restriction, basket, limitation or other provision of this §9;
 
(j)          Indebtedness (in addition to similar Indebtedness permitted under
clause (h) hereof) incurred in connection with the acquisition or lease after
the Restatement Date of any real or personal property by CAI or a Subsidiary
(other than the Borrower) or under any Capitalized Leases, provided that (i) the
aggregate principal amount of such Indebtedness of CAI and its Subsidiaries
(other than the Borrower) for non-income producing properties shall not exceed
$20,000,000 outstanding at any one time, (ii) such Indebtedness secured by
income producing properties complies with the provisions of clause (p) hereof
and (iii) the principal amount of such Indebtedness secured by or relating to
the lease of any particular property shall not exceed 100% of the purchase price
of such property;
 
(k)          Indebtedness in respect of Interest Rate Protection Agreements;
 
(l)          Indebtedness consisting of Investments permitted by §9.3(e);
 
89

--------------------------------------------------------------------------------

(m)          Indebtedness consisting of obligations (contingent or otherwise) of
CAI or any Subsidiary existing or arising under any Swap Contract, provided that
(i) such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(n)          Indebtedness incurred by a Securitization Entity in connection with
a Permitted Securitization provided that (A) in the case of a Permitted
Securitization of Container assets, the trustee (or other representative of the
lenders or investors in such transaction) has entered into the intercreditor
agreement for such Container assets referred to in the Senior Revolving Credit
Facility, and (B) in connection with a Permitted Securitization of Railcar
assets, the trustee or other lender representative have entered into the
intercreditor agreement referred to in Section 14.15;
 
(o)          other Indebtedness of the Borrower incurred when no Default or
Event of Default shall have occurred and be continuing (or would result from the
incurrence of such Indebtedness) consisting of:
 
(i)              Indebtedness that is not secured; or
 
(ii)          Indebtedness that is secured, so long as, if any such secured
Indebtedness incurred by the Borrower or a Domestic Subsidiary of the Borrower
individually or in the aggregate exceeds One Hundred Million Dollars
($100,000,000), then the Administrative Agent, the Borrower, the Domestic
Subsidiaries of the Borrower, the holder(s) of such Indebtedness and other
interested creditors shall have entered into an intercreditor agreement in
accordance with §14.15 with respect to the rights of such creditor groups in the
respective collateral pools for this facility and all other facilities;
 
provided that, the proceeds of such secured or unsecured Indebtedness are used
solely for (A) repayments of Revolving Credit Loans pursuant to §3.3, or (B) the
acquisition of railcar assets and fees, costs and expenses incurred in
connection with the acquisition of railcar assets or (C) for the refinancing of
any such Indebtedness;
 
(p)          other Indebtedness of CAI and its Subsidiaries (other than the
Borrower or any Subsidiary of the Borrower) for which neither the Borrower or
any Subsidiary of the Borrower shall be a guarantor, co-borrower or co-obligor
(except for the guaranty by the Borrower of the Senior Revolving Credit
Agreement) consisting of :
 
(i)              Indebtedness that is unsecured;
 
(ii)             Indebtedness that is secured; provided that any such secured
Indebtedness either: (x) is secured by assets that are not commingled with the
collateral for the Senior Revolving Credit Agreement; (y) if secured by assets
that are commingled with the collateral for the Senior Revolving Credit
Agreement, is subject to the intercreditor agreement described in the Senior
Revolving Credit Agreement; or
 
90

--------------------------------------------------------------------------------

(iii)            other secured Indebtedness not to exceed $60,000,000 in the
aggregate;
 
provided that, both before and immediately after any such secured or unsecured
Indebtedness is incurred, no default or event of default under the Senior
Revolving Credit Agreement shall have occurred and be continuing and, with
respect to Indebtedness described in §9.1(p)(i), §9.1(p)(ii), and  §9.1(p)(iii),
the proceeds of such Indebtedness are used solely for (A) repayments of
revolving credit loans pursuant to under the Senior Revolving Credit Agreement,
(B) the acquisition of assets and fees, costs and expenses incurred in
connection with the acquisition of assets or (C) for the refinancing of any such
Indebtedness.
 
(q)         unsecured Indebtedness either: (i) incurred by CAI consisting of one
or more guaranties of Indebtedness of Borrower; or (ii) incurred by Subsidiaries
of CAI (other than Borrower or a Subsidiary of the Borrower) consisting of one
or more guaranties of CAI Indebtedness.
 
9.2.        Restrictions on Liens.
 
9.2.1.     Permitted Liens.  Such Loan Party will not, and will not permit any
of its Subsidiaries to, (a) create or incur or suffer to be created or incurred
or to exist any Lien upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom;
provided that precautionary assignments on assets sold by the Loan Parties to
Persons who are not Affiliates of the Loan Parties (in each case, as permitted
hereunder) and subsequently managed by the Loan Parties shall not be considered
a Lien upon the property or assets of the Loan Parties; (b) transfer any of such
property or assets or the income or profits therefrom for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to payment of its general creditors; (c) acquire, or
agree or have an option to acquire, any property or assets upon conditional sale
or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or (e)
sell, assign, pledge or otherwise transfer any “receivables” as defined in
clause (g) of the definition of the term “Indebtedness,” with or without
recourse; provided that any Loan Party or any of its Subsidiaries may create or
incur or suffer to be created or incurred or to exist:
 
(i)              Liens in favor of CAI on all or part of the assets of
Subsidiaries of CAI (other than Collateral) securing Indebtedness owing by
Subsidiaries of CAI to CAI;
 
(ii)             Liens to secure taxes, assessments and other government charges
in respect of obligations not overdue or Liens on properties to secure claims
for labor, material or supplies in respect of obligations not overdue;
 
(iii)            deposits or pledges made in connection with, or to secure
payment of, workmen’s compensation, unemployment insurance, old age pensions or
other social security obligations, other than any Lien imposed by ERISA;
 
(iv)            Liens on properties in respect of judgments or awards, the
Indebtedness with respect to which is permitted by §9.1(c);
 
91

--------------------------------------------------------------------------------

(v)             Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens on properties, in existence less than 120 days from the date of
creation thereof in respect of obligations not overdue;
 
(vi)          encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which CAI or a Subsidiary is a party, and other minor Liens, provided
that none of such Liens (A) interferes materially with the use of the property
affected in the ordinary conduct of the business of CAI and its Subsidiaries,
and (B) individually or in the aggregate have a Material Adverse Effect;
 
(vii)          Liens existing on the Restatement Date and listed on Schedule 9.2
hereto; provided that such Liens do not encumber any Collateral;
 
(viii)        purchase money security interests in or purchase money mortgages
on real or personal property acquired (in the case of purchase money security
interests) or leased (in the case of Capitalized Leases) after the Restatement
Date to secure purchase money Indebtedness or Capitalized Leases of the type and
amount permitted by §9.1(f), which security interests or mortgages cover only
the real or personal property so acquired or leased and any proceeds thereof
(including, without limitation, leases, Accounts Receivable, instruments and
documents);
 
(ix)            Liens in favor of the Administrative Agent for the benefit of
the Secured Parties securing the Obligations;
 
(x)             Liens securing the Senior Revolving Credit Facility as in effect
from time to time; provided that such Liens do not encumber or extend to any of
the Collateral;
 
(xi)           (a) Liens consisting of the interest of a lessee under any lease
with respect to Containers or Railcars where a Loan Party or a Subsidiary is the
lessor, and (b) any Lien permitted by such lease or other Liens arising by or
through the applicable Lessee; provided that in the case of clause (b), the
Lessee is required to discharge such Lien in accordance with the terms of the
related lease, in any event before such Lien results in a loss of the related
Collateral;
 
(xii)          Liens on the property listed on Schedule 9.2 hereto as in effect
on the Restatement Date that are granted to secure any refinancing or renewal of
Indebtedness permitted under §9.1, which refinancing or renewal is permitted
under §9.1(i) hereof (subject to all the provisos contained therein); provided
that (a) such Liens encumber the same property (and no additional assets or
property of the Loan Parties) as secured the Indebtedness that was so refinanced
or renewed, (b) the aggregate amount of Indebtedness secured by such property
has not increased as a result of such refinancing or renewal and (c) such Liens
do not encumber any Collateral;
 
(xiii)          interests of lessors in property leased to the Loan Parties or a
Subsidiary under §9.1(e) or §9.1(j);
 
92

--------------------------------------------------------------------------------

(xiv)          other Liens on the assets of CAI and its Subsidiaries (other than
Collateral) securing Indebtedness permitted under §9.1(o) or §9.1(p); provided
that such Liens do not encumber (x) any Collateral or (y) the railcar management
system used by the Borrower in the ordinary course of its business; and
 
(xv)          Liens incurred by a Securitization Entity on assets of such
Securitization Entity securing Indebtedness permitted under §9.1(n).
 
9.2.2.     Restrictions on Upstream Limitations.
 
(a)          The Borrower will not, nor will it permit any of its Domestic
Subsidiaries (other than a Securitization Entity) to (a) enter into or permit to
exist any arrangement or agreement (excluding this Credit Agreement and the
other Loan Documents) which directly or indirectly prohibits the Borrower or any
of its Domestic Subsidiaries from creating, assuming or incurring any Lien upon
any of its assets or those of any of its Domestic Subsidiaries, or (b) enter
into any agreement, contract or arrangement (excluding the Credit Agreement and
the other Loan Documents) restricting the ability of any Subsidiary of the
Borrower to pay or make dividends or distributions in cash or kind to the
Borrower (other than an agreement made by a Securitization Entity, an Excluded
Subsidiary, or any other non-Guarantor Subsidiary), to make loans, advances or
other payments of whatsoever nature to the Borrower, or to make transfers or
distributions of all or any part of its assets to the Borrower; in each case
other than (i) restrictions on specific assets which assets are the subject of
purchase money security interests to the extent permitted under §9.2.1, and (ii)
customary anti-assignment provisions contained in leases and licensing
agreements entered into by the Borrower or such Subsidiary in the ordinary
course of its business.
 
(b)          CAI will not, nor will it permit any of its Subsidiaries to, enter
into any agreement, contract or arrangement (excluding the Senior Revolving
Credit Facility) restricting the ability of any Subsidiary of CAI (other than
the Borrower or an Excluded Subsidiary) to pay or make dividends or
distributions in cash or kind to CAI (other than an agreement made by a
Securitization Entity of CAI, the Borrower or an Excluded Subsidiary), to make
loans, advances or other payments of whatsoever nature to CAI, or to make
transfers or distributions of all or any part of its assets to CAI; other than
(i) restrictions on specific assets which assets are the subject of purchase
money security interests to the extent permitted under §9.2.1, (ii) customary
anti-assignment provisions contained in leases and licensing agreements entered
into by CAI or such Subsidiary in the ordinary course of its business, and (iii)
as permitted under the Senior Revolving Credit Facility.
 
9.3.        Restrictions on Investments.  Such Loan Party will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment except Investments in:
 
(a)          marketable direct or guaranteed obligations of the United States of
America, European or Japan that mature within one (1) year from the date of
purchase by the Loan Parties;
 
(b)          demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States or Japanese banks having total assets in excess
of One Billion Dollars ($1,000,000,000);
 
93

--------------------------------------------------------------------------------

 (c)          securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of Japan, the laws of the
European Union or the United States of America or any state thereof that at the
time of purchase have been rated and the ratings for which are not less than “P
1” if rated by Moody’s, and not less than “A 1” if rated by S&P;
 
(d)          Investments existing on the Restatement Date and listed on Schedule
9.3 hereto;
 
(e)          (i) Investments by the Borrower in any Domestic Subsidiary of the
Borrower (including any Securitization Entity established by the Borrower), (ii)
Investments by CAI in CAL, (iii) Investments by any Subsidiary of CAI who is not
the Borrower or a Guarantor in any other Subsidiary of CAI who is not the
Borrower or a Guarantor to the extent that such Investment is permitted pursuant
to the terms of the Senior Revolving Credit Facility, (iv) Investments
consisting of guaranties of Indebtedness of the Loan Parties permitted under
§9.1, including, without limitation, the CAI Rail Guaranty permitted by, and
subject to the conditions set forth in clause (ii) of Section 9.1(g), (v)
Investments by any Subsidiary of CAI (other than the Borrower or any Domestic
Subsidiary of the Borrower) in any other Subsidiary of CAI who is not the
Borrower or a Guarantor, and (vi) Investments by CAI in any Subsidiary of CAI
other than CAL; provided that the aggregate amount of Investments by CAI under
this clause (vi) does not exceed an amount equal to the greater of (A)
$60,000,000, and (B) 25% of Shareholders’ Equity at any time; provided further
that both before and immediately after any such Investment under this clause
(vi), no Default or Event of Default shall have occurred and be continuing;
 
(f)          Investments consisting of the Guaranty and the guaranty provided by
CAI pursuant to §17;
 
(g)          Investments consisting of advances to employees pursuant to the
Staff Loan Program, provided that the aggregate amount of such Investments shall
not exceed One and One-Half Million Dollars ($1,500,000) at any time;
 
(h)          Investments by any Subsidiary of CAI who is not the Borrower or a
Guarantor;
 
(i)          other Investments of CAI not exceeding $50,000,000 in the aggregate
outstanding at any time; and
 
(j)          Investments by any Loan Party or any of its Subsidiaries in a
Securitization Entity in connection with the establishment of a Permitted
Securitization; provided, that no additional Investments shall be permitted in
any Securitization Entity following the occurrence of any event that would
permit (i) the early termination of any purchase or lending commitment
thereunder, (ii) the commencement of amortization thereof earlier than
scheduled, or (iii) the acceleration of any repayment obligations in respect
thereof.
 
9.4.         Restricted Payments.
 
9.4.1.     Restricted Payments by CAI.  CAI will not make any Restricted
Payments except that, so long as no Default or Event of Default then exists or
would result from such payment, CAI may make Distributions:
 
94

--------------------------------------------------------------------------------

(a)          (i) if the Total Leverage Ratio, as of the date of such
Distribution on a pro forma basis after giving effect to such Distribution, is
less than 3.00:1.00, without restriction, or (ii) if the Total Leverage Ratio,
as of the date of such Distribution on a pro forma basis after giving effect to
such Distribution, is equal to or greater than 3.00:1.00 and less than 3.50:1.00
(or, at any time that the Total Leverage Ratio has been increased to 4:00:1.00
pursuant to §10.1, less than 3.75:1.00), in an aggregate amount in any period of
four fiscal quarters not to exceed (x) 100% of Consolidated Net Income for the
most recently ended preceding period of four fiscal quarters of CAI, plus (y)
the amount of net cash proceeds from the issuance of common or preferred equity
securities by CAI during such four fiscal quarters, less (z) the amount (if any)
of all previous Distributions during such four fiscal quarters under §9.4(a) and
§9.4(b); and
 
(b)         notwithstanding the limitation in (a)(ii) above, in respect of
ordinary and regularly scheduled dividends in respect of CAI’s preferred Capital
Stock so long as the Guarantor is in compliance with the financial covenants set
forth in §10.1 and §10.2 both before and after giving pro forma effect to the
payment of such dividends.
 
9.4.2.    Restricted Payments by Borrower. If a Borrowing Base Deficiency exists
or would result from such payment, Borrower will not make any Restricted Payment
other than payments to CAI representing reimbursement of Operating Expenses of
the Borrower previously paid by CAI on behalf of Borrower.
 
9.5.        Merger, Acquisitions and Consolidation; Disposition of Assets
Mergers and Acquisitions.  Such Loan Party will not, and will not permit any of
its Subsidiaries to, become a party to any merger or consolidation, or agree to
or effect any asset acquisition or stock acquisition (other than the acquisition
of assets in the ordinary course of business consistent with past practices)
except (a) the merger or consolidation of one or more of the Subsidiaries of CAI
(other than the Borrower) with CAI so long as CAI is the surviving entity, or
the merger or consolidation of two or more Subsidiaries of CAI (other than the
Borrower), in each case, so long as no Default or Event of Default shall occur
and (b) in the case of CAI, Permitted Acquisitions.
 
9.5.2.   Disposition of Assets.  The Borrower will not, and will not permit any
of its Subsidiaries (other than any Excluded Subsidiary) to, become a party to
or agree to or effect any disposition of assets, other than (a) sales of assets
by the Borrower to a Securitization Entity in connection with a Permitted
Securitization, and (b) the disposition of assets in the ordinary course of
business (which, for the purposes of this Section 9.5.2, means any disposition
of assets not exceeding twenty percent (20%) of the Borrower’s fleet of Railcars
during any 12-month period), provided that, in connection with any such
disposition of Collateral, after giving effect to any such disposition, the sum
of the outstanding amount of the Revolving Credit Loans (after giving effect to
all amounts requested) plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations plus the outstanding amount of Swing Line Loans shall
not at any time exceed the lesser of (A) the Total Commitment at such time and
(B) the Borrowing Base at such time (calculated after giving effect to the sale
or transfer of such property).
 
9.6.         [Reserved].
 
9.7.        Compliance with Environmental Laws.  Such Loan Party will not, and
will not permit any of its Subsidiaries, except in compliance with applicable
Environmental Laws, to, (a) use any of the Real Estate or any portion thereof
for the handling, processing, storage or disposal of Hazardous Substances, (b)
cause or permit to be located on any of the Real Estate any underground tank or
other underground storage receptacle for Hazardous Substances, (c) generate any
Hazardous Substances on any of the Real Estate, (d) conduct any activity at any
Real Estate or use any Real Estate in any manner so as to cause an unpermitted
release (i.e. releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, disposing or dumping) or
threatened release of Hazardous Substances on, upon or into the Real Estate or
(e) otherwise conduct any activity at any Real Estate or use any Real Estate in
any manner that would violate any Environmental Law or bring such Real Estate in
violation of any Environmental Law, which such violation would reasonably be
expected to have a Material Adverse Effect.
 
95

--------------------------------------------------------------------------------

9.8.         [Reserved].
 
9.9.        Business Activities.  Such Loan Party will not, and will not permit
any of its Subsidiaries to, engage directly or indirectly (whether through
Subsidiaries or otherwise) in any type of business other than the businesses of
the ownership, management, leasing, sale and other operation of transportation
equipment, transportation finance, logistics and in businesses related to the
foregoing.
 
9.10.      Fiscal Year.  Such Loan Party will not, and will not permit any of
its Subsidiaries to, change the date of the end of its fiscal (or financial)
year from that set forth in §7.4.1.
 
9.11.       Transactions with Affiliates.
 
9.11.1.  Except as otherwise permitted by the terms of §7.15, such Loan Party
will not, and will not permit any of its Subsidiaries to, engage in any
transaction with any Affiliate (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such Affiliate or, to the knowledge of such Loan Party, any corporation,
partnership, trust or other entity in which any such Affiliate has a substantial
interest or is an officer, director, trustee or partner, on terms more favorable
to such Person than would have been obtainable on an arm’s-length basis in the
ordinary course of business.
 
9.11.2.   In providing management and remarketing services with respect of the
Railcars included in the calculation of the Borrowing Base, such Loan Party will
not, and will not permit any of its Subsidiaries, to discriminate against such
Railcars in providing such management and remarketing services, and will provide
such services with the same skill and care with which it manages all containers
and leases included in its managed fleet.
 
9.12.      Negative Pledge Regarding Capital Stock of the Borrower.  CAI will
not create, incur or permit to exist, and CAI will take such other action as is
necessary to remove, any Lien or claim on or to the Capital Stock of the
Borrower.
 
9.13.     Commingling of Assets.  The Borrower will not, and will not permit any
of its Subsidiaries to, commingle any of their respective assets, including,
without limitation, any Collateral or other collections deposited or held or
required to be deposited or held in any Collection Accounts, with any assets,
revenues, funds, payments, collections, proceeds or any other amounts received
or held by, or in respect of the operations of, any Affiliate of the Borrower
which is not a Domestic Subsidiary of the Borrower.
 
9.14.      No Change to Depreciation Policy.  The Borrower will not amend or
modify the depreciation policy in effect on the Restatement Date with respect to
the Railcars included in the Borrowing Base, except if the resulting
depreciation policy shall be in accordance with GAAP (as certified by the
Borrower’s independent auditors).
 
96

--------------------------------------------------------------------------------

9.15.     Sanctions.  No Loan Party will, and each Loan Party will not permit
any of its Subsidiaries to, directly or indirectly, use the proceeds of any
Loan, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity, to fund any
activities of or business with any individual or entity in any Designated
Jurisdiction, that, at the time of such funding, is the subject of Sanctions, or
in any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or
otherwise) of Sanctions.
 
9.16.      Anti-Corruption Laws.  The Borrower shall not directly or indirectly
use the proceeds of any Letter of Credit, Swing Line Loan or Revolving Credit
Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 (or, to the knowledge of the
Borrower, any similar anti-corruption legislation in such other jurisdictions in
which such Loan Party and/or its Subsidiaries conduct business).
 
10.          FINANCIAL COVENANTS.Each Loan Party covenants and agrees that, so
long as any Revolving Credit Loan, Unpaid Reimbursement Obligation, Letter of
Credit, Swing Line Loan or Revolving Credit Note is outstanding or any Lender
has any obligation to make any Revolving Credit Loans or the L/C Issuer has any
obligation to issue, extend or renew any Letters of Credit or the Swing Line
Lender has any obligation to make Swing Line Loans:
 
10.1.     Maximum Total Leverage Ratio. CAI will not permit, at any time, the
Total Leverage Ratio to be more than 3.75:1.00, provided, that such maximum
ratio will be increased to 4.00:1:00 upon delivery by CAI to the Administrative
Agent of an officer’s certificate confirming that all of CAI’s and its
Subsidiaries’ material financing facilities that include financial covenants,
(excluding the Senior Revolving Credit Facility and other agreements containing
clauses similar to this Section 10.1) including the existing credit facilities
of CAL for which SunTrust Bank and ING Bank respectively, act as administrative
agent, have or will have (upon similar amendment of all other credit facilities
that contain covenants limiting CAI’s leverage ratio) a maximum total leverage
ratio of no less than 4.00:1.00, using definitions that are either: (i)
consistent with those herein; or (ii) to the extent not consistent, less
restrictive on the Borrower than the definitions herein, and acceptance by the
Administrative Agent of such certificate. In the event that following such
certification, any of the Borrower or their Subsidiaries enters into a material
financing facility that includes a maximum total leverage ratio of less than
4.00:1.00, based on definitions consistent with those herein, the maximum Total
Leverage Ratio under this §10.1 shall be reduced to 3.75:1.00.
 
10.2.     Minimum Fixed Charge Coverage Ratio.  CAI will not permit, as at the
end of any Reference Period, the ratio of (a) Consolidated Operating Cash Flow
for such Reference Period to (b) Consolidated Total Debt Service for such
Reference Period to be less than 1.20:1.00.
 
11.           CLOSING CONDITIONS.
 
The obligations of the Lenders to amend and restate the Original Agreement and
to make additional Revolving Credit Loans on or after the Restatement Date and
of the L/C Issuer to issue any Letters of Credit and of the Swing Line Lender to
make Swing Line Loans on or after the Restatement Date shall be subject to the
satisfaction of the following conditions precedent:
 
97

--------------------------------------------------------------------------------

11.1.      Loan Documents etc.  Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto, shall be in full force
and effect and shall be in form and substance satisfactory to each of the
Lenders.  Each Lender shall have received a fully executed copy of each such
document.
 
11.2.      Certified Copies of Governing Documents.  The Administrative Agent
shall have received from the Borrower and each Guarantor a copy, certified by a
duly authorized officer of such Person to be true and complete on the
Restatement Date, of each of its Governing Documents as in effect on such date
of certification.
 
11.3.      Corporate or Other Action.  All corporate (or other) action necessary
for the valid execution, delivery and performance by the Borrower and each
Guarantor of this Credit Agreement and the other Loan Documents to which it is
or is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.
 
11.4.      Incumbency Certificate.  The Administrative Agent shall have received
from the Borrower and the Guarantor an incumbency certificate, dated as of the
Restatement Date, signed by a duly authorized officer of the Borrower or such
Guarantor, and giving the name and bearing a specimen signature of each
individual who shall be authorized:  (a) to sign, in the name and on behalf of
each of the Borrower or the Guarantor, each of the Loan Documents to which
Borrower or the Guarantor is or is to become a party; (b) in the case of the
Borrower, to make Loan Requests, Swing Line Loan Notices and Conversion Requests
and to apply for Letters of Credit; and (c) to give notices and to take other
action on its behalf under the Loan Documents.
 
11.5.      Validity of Liens.  The Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
(except for Permitted Liens entitled to priority under applicable law) security
interest in and Lien upon the Collateral.  All filings, recordings, deliveries
of instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected.  The Administrative Agent shall have received evidence
thereof in form and substance satisfactory to the Administrative Agent.
 
11.6.      Asset List; Perfection Certificates and UCC Search Results.  The
Administrative Agent shall have received from the Borrower a list detailing all
of the Borrower’s and its Subsidiaries’ assets and properties as at the date
stated thereon (which shall be on or after the Restatement Date), and, to the
extent required by the Administrative Agent, descriptions of any and all Liens
(other than Permitted Liens) encumbering any such assets as well as copies of
any and all loan documentation evidencing the Indebtedness to which any such
Liens (other than Permitted Liens) relate, all certified as true and accurate by
a Responsible Officer of the Borrower.  The Administrative Agent shall have
received from the Borrower and each Guarantor completed and fully executed
Perfection Certificates and the results of Uniform Commercial Code searches (and
the equivalent thereof in all applicable foreign jurisdictions) with respect to
the Collateral, indicating no Liens other than Permitted Liens and otherwise in
form and substance satisfactory to the Administrative Agent.
 
11.7.      Certificates of Insurance.  The Administrative Agent shall have
received (a) a certificate of insurance from an independent insurance broker
dated on or about the Restatement Date, identifying insurers, types of
insurance, insurance limits, and policy terms, and otherwise describing the
insurance obtained in accordance with the provisions of §8.7 of this Credit
Agreement, and (b) certified copies of all policies evidencing such insurance
(or certificates therefor signed by the insurer or an agent authorized to bind
the insurer).
 
98

--------------------------------------------------------------------------------

11.8.       Borrowing Base Report.  The Administrative Agent shall have received
from the Borrower a Borrowing Base Report, dated as of the Restatement Date.
 
11.9.     Financial Condition.  The Administrative Agent shall have received
from the Borrower the financial statements and projections referred to in
§§7.4.2 and 7.4.3 and shall be satisfied that such financial statements fairly
represent the financial position of the Borrower as of the respective dates of
such financial statements.
 
11.10.    Opinions of Counsel.  Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Restatement Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from (a) Perkins Coie
LLP, counsel to the Borrower and its Subsidiaries, (b) special STB counsel to
the Borrower and its Subsidiaries, and (c) special Canadian counsel to the
Borrower and its Subsidiaries.
 
11.11.    Payment of Fees.  The Borrower shall have paid to the Lenders or the
Administrative Agent, as appropriate, the fees referred to in §5.1, together
with the reasonable fees, expenses and disbursements of the Administrative
Agent’s Special Counsel as of the Restatement Date.
 
11.12.    No Material Adverse Change.  There shall not occurred a material
adverse change in (a) the business, assets, properties, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of any
Loan Party or any of its Subsidiaries, taken as a whole, since the Balance Sheet
Date and (b) the facts and information represented to date to the Administrative
Agent and the Lenders.
 
11.13.    Commercial Financial Examination, Etc. The Administrative Agent shall
have received, in form and substance reasonably satisfactory to the
Administrative Agent, a commercial finance examination of Borrower, and any such
additional appraisal reports or other reports or certifications as the
Administrative Agent may reasonably request.
 
11.14.    Beneficial Ownership Certification.  The Borrower shall have delivered
to the Administrative Agent a Beneficial Ownership Certificate.
 
Without limiting the generality of the provisions of §14.3, for purposes of
determining compliance with the conditions specified in this §11, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the Restatement Date specifying its objection thereto.
 
12.          CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Lenders to make any Revolving Credit Loan, and of the
Administrative Agent to issue, extend or renew any Letter of Credit, or of the
Swing Line Lender to make any Swing Line Loans, in each case whether on or after
the Restatement Date, shall also be subject to the satisfaction of the following
conditions precedent:
 
99

--------------------------------------------------------------------------------

12.1.     Representations True; No Event of Default.  Each of the
representations and warranties of the Borrower and its Subsidiaries contained in
this Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Credit Agreement shall be true
as of the date as of which they were made and shall also be true at and as of
the time of the making of such Revolving Credit Loan, or such Swing Line Loan,
or the issuance, extension or renewal of such Letter of Credit, with the same
effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Credit Agreement
and the other Loan Documents and changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse, and to the
extent that such representations and warranties relate expressly to an earlier
date) and no Default or Event of Default shall have occurred and then be
continuing on the date of such Revolving Credit Loan or Swing Line Loan or
extension of a Letter of Credit or would result from the making of such
Revolving Credit Loan, or such Swing Line Loan, or the issuance, extension or
renewal of such Letter of Credit.  The Administrative Agent shall have received
a certificate of the Borrower signed by an authorized officer of the Borrower to
such effect.
 
12.2.      No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make any Revolving Credit
Loan, Swing Line Loan or to participate in the issuance, extension or renewal of
such Letter of Credit or in the reasonable opinion of the Administrative Agent
would make it illegal for the Administrative Agent to issue, extend or renew
such Letter of Credit.
 
12.3.     Governmental Regulations.  (i) Each Lender shall have received such
statements in substance and form reasonably satisfactory to such Lender as such
Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System, and (ii) all appropriate action required to have been
taken by any governmental or political agency, subdivision or instrumentality of
the United States, prior to the date of such funding, in connection with the
transactions contemplated by this Credit Agreement shall have been taken, and
all orders, permits, waivers, authorizations, exemptions and approvals shall be
in full force and effect on the date of such funding.
 
12.4.      Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent’s Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.
 
12.5.      Borrowing Base Report.  The Administrative Agent shall have received
the Borrowing Base Report required to be delivered to the Administrative Agent
in accordance with §8.4(f).
 
12.6.      Borrowing Base Compliance.  Immediately before and after giving
effect to the credit extensions requested, the Aggregate Indebtedness shall not
exceed the lesser of (i) the Total Commitment at such time and (ii) the
Borrowing Base at such time.
 
12.7.     List of Additional Railcars; Update of Security Documents. 
(a)          If the proceeds of a Revolving Credit Loan will be used to acquire
additional Railcars, the Borrower shall have delivered to the Administrative
Agent the list of the Railcars to be so acquired, and, if necessary to maintain
the Lien or the priority of the security interest in favor of the Administrative
Agent, for the benefit of, the Secured Parties, make any additional security
filings with the STB, the Registrar General of Canada or, under the
circumstances described in Section 8.15, the applicable filing office in Mexico,
with respect to such additional Railcars and/or Direct Finance Leases.
 
100

--------------------------------------------------------------------------------

13.          EVENTS OF DEFAULT; ACCELERATION; ETC.
 
13.1.      Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
 
(a)          the Borrower shall fail to pay any principal of the Revolving
Credit Loans, Swing Line Loans or any Reimbursement Obligation when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment and, except
in the case of an acceleration of the maturity of the Revolving Credit Loans, in
which case an Event of Default shall occur immediately, such failure shall
continue for a period of five (5) days;
 
(b)         the Borrower or any of its Subsidiaries shall fail to pay any
interest on the Revolving Credit Loans or the Swing Line Loans, any fees or
other sums due hereunder or under any of the other Loan Documents, when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment and, except
in the case of an acceleration of the maturity of the Revolving Credit Loans, in
which case an Event of Default shall occur immediately, such failure shall
continue for a period of five (5) days;
 
(c)         the Borrower or CAI shall fail to comply with (i) any of its
covenants contained in §§8.1, 8.2 (other than with respect to CAI or the
Borrower, moves within the State of California), 8.4(f), 8.5, 8.7, 8.9, 8.12, 9
or 10 or any of the covenants contained in any of the Security Documents
(provided, that this reference to covenants in the Security Documents shall not
abridge grace periods provided therein with respect to certain Defaults also
addressed in this Agreement) or (ii) any of its covenants contained in §8.4
(except for clause (f) thereof) and such failure shall continue unremedied for
ten (10) days);
 
(d)         any Loan Party or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §13.1) for thirty (30)
days after written notice of such failure has been given to such Loan Party by
the Administrative Agent;
 
(e)          any representation or warranty of any Loan Party or any of its
Subsidiaries in this Credit Agreement or any of the other Loan Documents or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false, incorrect or incomplete in
any material respect upon the date when made or deemed to have been made or
repeated;
 
(f)          any Loan Party or any of its Subsidiaries shall (x) fail to pay at
maturity, or within any applicable period of grace, (i) any obligation for
borrowed money or credit received in an aggregate principal amount in excess of
$50,000,000, (ii) any obligation in respect of any Capitalized Leases in an
aggregate amount in excess of $50,000,000, (iii) any obligation in respect of
any operating leases with respect to which the present value (calculated at a
discount rate of nine percent (9%) per annum) of the future obligations of such
Loan Party and its Subsidiaries thereunder exceeds $50,000,000, or (iv) any
obligation under any documentation of Indebtedness incurred in connection with a
Permitted Securitization in an aggregate amount in excess of $50,000,000
(including any “termination event”, “event of termination” or any default or
event of default thereunder), or (y) fail to observe or perform any material
term, covenant or agreement contained in any agreement referenced in clauses (i)
through (iv) above for such period of time as would permit (assuming the giving
of appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof, or require the
prepayment, repurchase, redemption or defeasance thereof or any such holder or
holders shall rescind or shall have a right to rescind the purchase of any such
obligations;
 
101

--------------------------------------------------------------------------------

(g)          (i) any Loan Party or any Material Subsidiary shall make an
assignment for the benefit of creditors, or admit in writing its inability to
pay or generally fail to pay its debts as they mature or become due, or shall
petition or apply for the appointment of a trustee or other custodian,
liquidator or receiver of such Loan Party or such Material Subsidiary or of any
substantial part of the assets of such Loan Party or such Material Subsidiary or
shall commence any case or other proceeding relating to such Loan Party or such
Material Subsidiary under any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution or liquidation or similar law of
any jurisdiction, now or hereafter in effect, or shall take any action to
authorize or in furtherance of any of the foregoing; or (ii) if any such
petition or application shall be filed or any such case or other proceeding
shall be commenced against any Loan Party or any Material Subsidiary and, with
respect to this clause (ii) only, (x) such Loan Party or such Material
Subsidiary shall indicate its approval thereof, consent thereto or acquiescence
therein or (y) such petition or application shall not have been dismissed within
thirty (30) days following the filing thereof;
 
(h)          a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any Loan Party or any Material
Subsidiary bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of such
Loan Party or any Material Subsidiary in an involuntary case under federal
bankruptcy laws as now or hereafter constituted;
 
(i)          there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any final
judgment against any Loan Party or any of its Subsidiaries that, with other
outstanding final judgments, undischarged, against such Loan Party or any of its
Subsidiaries exceeds in the aggregate Five Million Dollars ($5,000,000) or, upon
receipt of officer’s certificate of the Guarantor stating that the Senior
Revolving Credit Facility has been amended to increase the amount appearing in
the equivalent provision of the Senior Revolving Credit Facility, such higher
amount but in no event to exceed Fifty Million Dollars ($50,000,000);
 
(j)          if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded or the Administrative Agent’s Liens in a substantial
portion of the Collateral shall cease to be perfected, or shall cease to have
the priority contemplated by the Security Documents, in each case otherwise than
in accordance with the terms thereof or with the express prior written
agreement, consent or approval of the Lenders, or any action at law, suit or in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of any Loan Party or any of its
Subsidiaries party thereto or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;
 
102

--------------------------------------------------------------------------------

(k)          (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of Five Million
Dollars ($5,000,000) or, upon receipt of officer’s certificate of the Guarantor
stating that the Senior Revolving Credit Facility has been amended to increase
the amount appearing in the equivalent provision of the Senior Revolving Credit
Facility, such higher amount but in no event to exceed Fifty Million Dollars
($50,000,000); or (ii) any Loan Party or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of Five Million
Dollars ($5,000,000) or, upon receipt of officer’s certificate of the Guarantor
stating that the Senior Revolving Credit Facility has been amended to increase
the amount appearing in the equivalent provision of the Senior Revolving Credit
Facility, such higher amount but in no event to exceed Fifty Million Dollars
($50,000,000);
 
(l)          any Loan Party or any Material Subsidiary shall be enjoined,
restrained or in any way prevented by the order of any Governmental Authority
from conducting any part of its business if such circumstance could reasonably
be expected to have a Material Adverse Effect, and such order shall continue in
effect for more than thirty (30) days;
 
(m)          there shall occur any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty, which in any such case causes, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of any Loan Party or any of its Subsidiaries if such event or
circumstance is not covered by business interruption insurance and would have a
Material Adverse Effect;
 
(n)          there shall occur the loss, suspension or revocation of, or failure
to renew, any license or permit now held or hereafter acquired by any Loan Party
or any of its Subsidiaries if such loss, suspension, revocation or failure to
renew would have a Material Adverse Effect;
 
(o)          any Loan Party or any of its Subsidiaries shall be indicted for a
state or federal crime, or any civil or criminal action shall otherwise have
been brought against such Loan Party or any of its Subsidiaries, a punishment
for which in any such case could include the forfeiture of any assets of such
Loan Party or such Subsidiary included in the Borrowing Base or any assets of
such Loan Party or such Subsidiary not included in the Borrowing Base but having
a fair market value in excess of Five Million Dollars ($5,000,000) (or, upon
receipt of officer’s certificate of the Guarantor stating that the Senior
Revolving Credit Facility has been amended to increase the amount in the
equivalent provision of the Senior Revolving Credit Facility, such higher amount
but in no event to exceed Fifty Million Dollars ($50,000,000)) with respect to
CAI or Fifteen Million Dollars ($15,000,000) with respect to the Borrower; or
 
(p)          a Change of Control shall occur;
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Revolving Credit Notes and the other Loan Documents and
all Reimbursement Obligations and Swing Line Loans to be, and they shall
thereupon forthwith become, immediately due and payable and the require the
Borrower to provide Cash Collateral for all L/C Exposure, in each case, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; provided that in the event of any Event
of Default specified in §§13.1(g) or 13.1(h), all such amounts shall become
immediately due and payable and the Borrower shall be required to provide Cash
Collateral for all L/C Exposure, in each case, automatically and without any
requirement of notice from the Administrative Agent or any Lender.
 
103

--------------------------------------------------------------------------------

13.2.      Termination of Commitments.  If any one or more of the Events of
Default specified in §13.1(g) or §13.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and each of the Revolving Credit
Lenders shall be relieved of all further obligations to make Revolving Credit
Loans to the Borrower, the Swing Line Lender shall be relieved of all further
obligations to make Swing Line Loans to the Borrower and the L/C Issuer shall be
relieved of all further obligations to issue, extend or renew Letters of
Credit.  If any other Event of Default shall have occurred and be continuing,
the Administrative Agent may and, upon the request of the Required Lenders,
shall, by notice to the Borrower, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and each of the Revolving Credit Lenders
shall be relieved of all further obligations to make Revolving Credit Loans, the
Swing Line Lender shall be relieved of all further obligations to make Swing
Line Loans to the Borrower and the L/C Issuer shall be relieved of all further
obligations to issue, extend or renew Letters of Credit.  No termination of the
credit hereunder shall relieve the Borrower or any of its Subsidiaries of any of
the Obligations.
 
13.3.      Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
 
(a)          declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuer to issue or extend any Letters of Credit to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)          require that the Borrower Cash Collateralize the L/C Exposure (in
an amount equal to the Maximum Drawing Amount and any Unpaid Reimbursement
Obligations with respect thereto); and
 
(d)          exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to issue or extend Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Revolving Credit Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Exposure as aforesaid shall automatically become effective, in each case without
further act of the Administrative Agent or any Lender.
 
104

--------------------------------------------------------------------------------

13.4.      Distribution of Collateral Proceeds.  In the event that, following
the occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any the Security Documents, or otherwise with
respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
 
(a)          First, to the payment of, or (as the case may be) the reimbursement
of the Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Credit Agreement or any of the
other Loan Documents or in respect of the Collateral or in support of any
provision of adequate indemnity to the Administrative Agent against any taxes or
liens which by law shall have, or may have, priority over the rights of the
Administrative Agent to such monies;
 
(b)          Second, to all other Obligations (including without limitation
Obligations of the Borrower to any Secured Party with respect to Interest Rate
Protection Agreements and Cash Management Agreements); provided that
distributions shall be made (A) with respect to any fees owing to the
Administrative Agent and the Lenders, ratably among the Administrative Agent and
any Lenders to which such fees are owed, and (B) with respect to each type of
other Obligations owing to the Lenders such as interest, principal, fees and
expenses and amounts owing under Interest Rate Protection Agreements and Cash
Management Agreements, ratably among the Lenders (or Affiliates of Lenders, as
the case may be), and (C) otherwise in such order or preference as the Required
Lenders may determine. In determining “Obligations” for purposes of clauses (A)
and (B), the Administrative Agent may in its discretion Cash Collateralize any
L/C Exposure in accordance with Section 4.7 and make proper allowance to take
into account any Obligations not then due and payable;
 
(c)          Third, upon payment and satisfaction in full or other provisions
for payment in full satisfactory to the Lenders, Secured Parties and the
Administrative Agent of all of the Obligations, to the payment of any
obligations required to be paid pursuant to §9-608(a)(I)(C) or 9-615(a)(3) of
the Uniform Commercial Code of the State of New York; and
 
(d)          Fourth, the excess, if any, shall be returned to the Borrower or to
such other Persons as are entitled thereto.
 
14.          THE ADMINISTRATIVE AGENT.
 
14.1.      Authorization.
 
(a)          Each of the Lenders hereby irrevocably appoints MUFG Union Bank
N.A. to act on its behalf as Administrative Agent hereunder and under the other
Loan Documents.  The Administrative Agent is authorized to take such action on
behalf of each of the Lenders and to exercise all such powers as are hereunder
and under any of the other Loan Documents and any related documents delegated to
the Administrative Agent, together with such powers as are reasonably incidental
thereto, including the authority, without the necessity of any notice to or
further consent of the Lenders, from time to time to take any action with
respect to any Collateral or the Security Documents which may be necessary to
perfect, maintain perfected or insure the priority of the security interest in
and liens upon the Collateral granted pursuant to the Security Documents,
provided that no duties or responsibilities not expressly assumed herein or
therein shall be implied to have been assumed by the Administrative Agent.  The
provisions of this §14 are solely for the benefit of the Administrative Agent,
the Lenders, the Swing Line Lender and the L/C Issuer, and neither the Borrower
nor any of their Subsidiaries shall have rights as a third party beneficiary of
any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
105

--------------------------------------------------------------------------------

(b)         The relationship between the Administrative Agent and each of the
Lenders is that of an independent contractor.  The use of the term
“Administrative Agent” is for convenience only and is used to describe, as a
form of convention, the independent contractual relationship between the
Administrative Agent and each of the Lenders.  Nothing contained in this Credit
Agreement nor the other Loan Documents shall be construed to create an agency,
trust or other fiduciary relationship between the Administrative Agent and any
of the Lenders.
 
(c)         As an independent contractor empowered by the Lenders to exercise
certain rights and perform certain duties and responsibilities hereunder and
under the other Loan Documents, the Administrative Agent is nevertheless a
“representative” of the Lenders, as that term is defined in Article 1 of the
Uniform Commercial Code, for purposes of actions for the benefit of the Lenders
and the Administrative Agent with respect to all collateral security and
guaranties contemplated by the Loan Documents.  Such actions include the
designation of the Administrative Agent as “secured party”, “mortgagee” or the
like on all financing statements, certificates of title and other documents and
instruments, whether recorded or otherwise, relating to the attachment,
perfection, priority or enforcement of any security interests, mortgages or
deeds of trust in collateral security intended to secure the payment or
performance of any of the Obligations, all for the benefit of the Lenders and
the Administrative Agent.
 
(d)          The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this §14 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to the L/C Issuer as fully as if the term “Administrative
Agent” as used in this §14 included the L/C Issuer with respect to such acts or
omissions (and including any affiliates of the L/C Issuer and the officers,
directors, employees, agents and attorneys-in-fact of the L/C Issuer and any
affiliates), and (ii) as additionally provided herein with respect to the L/C
Issuer.
 
14.2.          Employees and Administrative Agents.  The Administrative Agent
may exercise its powers and execute its duties by or through employees or
sub-agents and shall be entitled to take, and to rely on, advice of counsel
concerning all matters pertaining to its rights and duties under this Credit
Agreement and the other Loan Documents.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The Administrative Agent
may utilize the services of such Persons as the Administrative Agent in its sole
discretion may reasonably determine, and all reasonable fees and expenses of any
such Persons shall be paid by the Borrower.  The exculpatory provisions of this
§14 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
106

--------------------------------------------------------------------------------

14.3.          No Liability.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Neither the Administrative Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent or employee thereof, shall be liable for any waiver,
consent or approval given or any action taken, or omitted to be taken, in good
faith by it or them hereunder or under any of the other Loan Documents, or in
connection herewith or therewith, or be responsible for the consequences of any
oversight or error of judgment whatsoever, except that the Administrative Agent
or such other Person, as the case may be, may be liable for losses due to its
willful misconduct or gross negligence.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to the Borrower), independent accountants and other experts selected by the
Administrative Agent.  The Administrative Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action;
provided that the Administrative Agent shall not be required to take any action
that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Credit Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or such greater number of Lenders as may be expressly required hereby
in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.  Except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall
have no duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of their respective Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.  The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender, the Swing Line Lender or the L/C
Issuer.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of any Revolving Credit
Loan, Swing Line Loan or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender, the Swing Line Lender or the
L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender, the Swing Line Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such
Lender, the Swing Line Lender or the L/C Issuer prior to the making of such
Revolving Credit Loan, Swing Line Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
107

--------------------------------------------------------------------------------

14.4.      No Representations. General.  The Administrative Agent shall not be
responsible for the execution or validity or enforceability of this Credit
Agreement, the Revolving Credit Notes, the Letters of Credit, any of the other
Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Revolving Credit Notes, or for the value
of any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Revolving Credit
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Borrower or any of their
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any instrument at any time constituting, or intended to constitute, collateral
security for the Revolving Credit Notes or to inspect any of the properties,
books or records of the Borrower or any of their Subsidiaries.  The
Administrative Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any holder of any
of the Revolving Credit Notes shall have been duly authorized or is true,
accurate and complete.  The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document or the occurrence of any Default or Event of Default. 
The Administrative Agent has not made nor does it now make any representations
or warranties, express or implied, nor does it assume any liability to the
Lenders, with respect to the credit worthiness or financial conditions of the
Borrower or any of their Subsidiaries.
 
14.4.2.  Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement.  Each Lender, the Swing Line
Lender and the L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.  The
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into the satisfaction of any condition set forth in §§11 and 12 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
14.5.      Payments.
 
14.5.1.   Payments to the Administrative Agent.  A payment by the Borrower to
the Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees promptly to distribute to each Lender such Lender’s
pro rata share of payments received by the Administrative Agent for the account
of the Lenders except as otherwise expressly provided herein or in any of the
other Loan Documents.
 
14.5.2.   Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Revolving Credit Notes or under any of the other
Loan Documents might involve it in liability, it may refrain from making
distribution until its right to make distribution shall have been adjudicated by
a court of competent jurisdiction.  If a court of competent jurisdiction shall
adjudge that any amount received and distributed by the Administrative Agent is
to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Administrative Agent its proportionate share of the
amount so adjudged to be repaid or shall pay over the same in such manner and to
such Persons as shall be determined by such court.
 
14.5.3.   [Reserved]
 
108

--------------------------------------------------------------------------------

14.5.4.  Replacement of Lender.  If any Lender (a) requests compensation under
§§5.6 or 5.7, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
§5.6, or (b) is a Delinquent Lender, then CAI may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, §15), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:
 
(a)          the Borrower shall have paid to the Administrative Agent the
assignment fee specified in §15.1.2;
 
(b)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under §5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(c)          in the case of any such assignment resulting from a claim for
compensation under §§5.6 or 5.7 or payments required to be made pursuant to
§5.6, such assignment will result in a reduction in such compensation or
payments thereafter;
 
(d)          and such assignment does not conflict with applicable laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
14.6.      Holders of Revolving Credit Notes.  The Administrative Agent may deem
and treat the payee of any Revolving Credit Notes, any participant in a Swing
Line Loan or the purchaser of any Letter of Credit Participation as the absolute
owner or purchaser thereof for all purposes hereof until it shall have been
furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.
 
14.7.     Indemnity.  To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required hereunder (including under §§16.2 and 16.3
hereof) to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the L/C Issuer, the Swing Line Lender or such Related Party
(with the exception of any advisor), as the case may be, such Lender’s
Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), or the Swing Line
Lender in its capacity as such, or the L/C Issuer in its capacity as such, or
against any Related Party (with the exception of any advisor) of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Swing Line Lender or L/C Issuer in connection with such capacity.  The
obligations of the Lenders under this §14.7 are subject to the provisions of
§2.8.3.
 
109

--------------------------------------------------------------------------------

14.8.     Administrative Agent as Lender, etc.  In its individual capacity,
Union Bank shall have the same obligations and the same rights, powers and
privileges in respect to its Commitment and the Revolving Credit Loans made by
it, and as the holder of any of the Revolving Credit Notes, as the purchaser of
participations in Swing Line Loans and as the purchaser of any Letter of Credit
Participations, as it would have were it not also the Administrative Agent. 
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.  Neither the Syndication
Agent nor the Co-Documentation Agents shall have any right, power, obligation,
liability, responsibility or duty under the Credit Agreement in such capacity,
other than those applicable to all Lenders as Lenders.  The Arranger shall not
have any right, power, obligation, liability, responsibility or duty under the
Credit Agreement in such capacity.
 
14.9.     Resignation.  The Administrative Agent may at any time give notice of
its resignation to the Lenders, the Swing Line Lender, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower and, so long as no
Default or Event of Default has occurred and is continuing, subject to the
reasonable acceptance of the Borrower, to appoint a successor, which shall (a)
be a Lender (or an Affiliate of a Lender), and (b) have an office in the United
States, or an Affiliate with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, the Swing Line Lender and the L/C Issuer, appoint a
successor Administrative Agent meeting the qualifications set forth above
(including the reasonable acceptance of the Borrower); provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the Swing Line Lender or the L/C Issuer under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender, the
Swing Line Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this §14 and §§16.2 and 16.3 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
110

--------------------------------------------------------------------------------

Any resignation by Union Bank as Administrative Agent pursuant to this Section
shall also constitute its resignation as L/C Issuer and Swing Line Lender.  Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer and Swing Line Lender,
(b) the retiring L/C Issuer and Swing Line Lender shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.
 
14.10.   Notification of Defaults and Events of Default.  Each Lender hereby
agrees that, upon learning of the existence of a Default or an Event of Default,
it shall promptly notify the Administrative Agent thereof.  The Administrative
Agent hereby agrees that upon receipt of any notice under this §14.10 it shall
promptly notify the other Lenders of the existence of such Default or Event of
Default.
 
14.11.   Duties in the Case of Enforcement.  In case one of more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Administrative Agent shall, if (a)
so requested by the Required Lenders and (b) the Lenders have provided to the
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as the Administrative Agent may reasonably request, proceed to
enforce the provisions of the Security Documents authorizing the sale or other
disposition of all or any part of the Collateral and exercise all or any such
other legal and equitable and other rights or remedies as it may have in respect
of such Collateral.  The Required Lenders may direct the Administrative Agent in
writing as to the method and the extent of any such sale or other disposition,
the Lenders hereby agreeing to indemnify and hold the Administrative Agent
harmless from all liabilities incurred in respect of all actions taken or
omitted in accordance with such directions, provided that the Administrative
Agent need not comply with any such direction to the extent that the
Administrative Agent reasonably believes the Administrative Agent’s compliance
with such direction to be unlawful or commercially unreasonable in any
applicable jurisdiction.
 
14.12.   Administrative Agent May File Proofs of Claim.  In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
the Borrower or any Guarantor, the Administrative Agent (irrespective of whether
the principal of any Revolving Credit Loan, Swing Line Loan or Reimbursement
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Revolving Credit Loans, Swing Line
Loans or Reimbursement Obligations and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Swing Line Lender, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Swing
Line Lender, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent hereunder) allowed in such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder (including
under §§5.1, 16.2 and 16.3).
 
111

--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
 
14.13.    Collateral and Guaranty Matters.  The Lenders, the Swing Line Lender
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,
 
(a)        to release, or authorize the release of, any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Total Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit, (ii) that is sold, to be sold or otherwise
disposed of as part of or in connection with any disposition or other
transaction permitted hereunder or under any other Loan Document, (iii) if such
release is permitted under §6.3 or (iv) subject to §16.12, if approved,
authorized or ratified in writing by the Required Lenders;
 
(b)          to subordinate, or authorize the subordination of, any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by §9.2.1(viii) or
(xiii); and
 
(c)          to release, or authorize the release of, any Guarantor (other than
CAI) from its obligations under the Guaranty if such Person ceases to be a
Domestic Subsidiary of the Borrower as a result of a transaction permitted
hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this §14.13.
 
14.14.   Withholding Tax.  To the extent required by any applicable law, the
Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax, provided any such amounts
withheld shall be timely paid over to the appropriate taxing authority.  If the
Internal Revenue Service or any authority of the United States or any other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the Borrower and without limiting the obligation of the Borrower to do so) fully
for all amounts paid, directly or indirectly, by the Administrative Agent as tax
or otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
 
112

--------------------------------------------------------------------------------

14.15.   Intercreditor and Collateral Agency Arrangements. Each of the Lenders,
the Swing Line Lender and the L/C Issuer irrevocably authorizes the
Administrative Agent, for and on behalf of the Secured Parties, to be the
representative of the Secured Parties in connection with, and to enter into on
behalf of the Secured Parties, (i) an intercreditor agreement, with respect to
the Collection Account and amounts on deposit therein, between and among the
Borrower, each Domestic Subsidiary of the Borrower that is a Guarantor, CAI,
each Securitization Entity formed by the Borrower, and the holders of other
Indebtedness of the Borrower and its Subsidiaries permitted pursuant to the
terms of this Agreement, and (ii) upon the request of the Borrower with
reasonable advance notice to the Administrative Agent and so long as no Default
or Event of Default exists, a collateral agency arrangement (including any
agreements, certificates, documents and instruments relating thereto or to the
transactions contemplated thereby) with a collateral agent or collateral
trustee, the Borrower, each Domestic Subsidiary of the Borrower that is a
Guarantor, each Securitization Entity formed by the Borrower, the holders of
other Indebtedness of the Borrower or any of its Domestic Subsidiaries (and
holders of Liens in respect thereof) permitted pursuant to the terms of this
Agreement for the purposes of administering the Liens held by such collateral
agent for the benefit of the various secured parties in the Collection Account
and possession of original lease documents, such collateral agency arrangements
and related documentation to be in form and substance satisfactory to the
Administrative Agent.  Upon the reasonable request of the Borrower, the
Administrative Agent shall cooperate in good faith with the Borrower in its
efforts to coordinate the intercreditor and collateral agency arrangements
described above.Upon request by the Administrative Agent at any time, Lenders
comprising not less than the Required Lenders will confirm in writing the
Administrative Agent’s authority pursuant to this §14.15 to enter into and their
approval of, the transactions contemplated by the first sentence of this §14.15
and any and all agreements, documents and instruments relating thereto.
 
Any intercreditor agreement and/or collateral agency agreement entered into
pursuant to this §14.15 shall not (A) permit any pari passu lien on the
Collateral, except with respect to funds in the Collection Account prior to
allocation thereof to the applicable secured parties, or (B) release (except to
the extent permitted pursuant to Section 14.13(a)) or subordinate (except to the
extent permitted pursuant to Section 14.13(b)) the Lien of the Administrative
Agent, on behalf of the Secured Parties, in any Railcar or lease then subject to
the Lien of the Security Documents.
 
14.16.    ERISA Representations.
 
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arranger, and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of any of
the Borrower or any other Loan Party, that at least one of the following is and
will be true:
 
(a)          Such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;
 
(b)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
 
113

--------------------------------------------------------------------------------

(c)         (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
 
(d)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
In addition, unless sub-clause (a) in the immediately preceding §14.13.1 is true
with respect to a Lender or such Lender has provided another representation,
warranty and covenant as provided in sub-clause (d) in the immediately preceding
§14.13.1, such Lender further (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent, the Arranger,
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Loan Party, that:
 
(a)          None of the Administrative Agent, the Arranger, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
 
(b)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
 
(c)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
 
(d)         the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
 
114

--------------------------------------------------------------------------------

(e)          no fee or other compensation is being paid directly to the
Administrative Agent, the Arranger, or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
 
The Administrative Agent and the Arranger hereby informs the Lenders that each
such Person is not undertaking to provide impartial investment advice, or to
give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, breakage or other
early termination fees or fees similar to the foregoing.
 
15.          ASSIGNMENT AND PARTICIPATION.
 
15.1.       Conditions to Assignment.
 
15.1.1.  Successors and Assignment Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any Guarantor may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of §15.1.2 (ii) with the consent of the Borrower (such consent not to
be unreasonably withheld), (iii) by way of participation in accordance with the
provisions of §15.1.4, or (iv) by way of pledge or assignment of a security
interest subject to the restrictions of §15.1.5 and any other attempted
assignment or transfer by any party hereto shall be null and void (except for
assignment to a Disqualified Institution, but the provisions of §15.1.2(h) shall
apply). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
§15.1.4 and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Swing Line Lender, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
15.1.2.   Assignments by Lenders.  Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Revolving
Credit Loans (including for purposes of this §15.1.2, participations in Letters
of Credit and in Swing Line Loans) at the time owing to it); provided that
 
(a)          except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Revolving Credit Loans, as the case
may be, at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans, outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than Five Million Dollars
($5,000,000) unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;
 
115

--------------------------------------------------------------------------------

(b)         each partial assignment of Commitments and Revolving Credit Loans
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Credit Agreement with respect to the
Revolving Credit Loans, participations in Swing Line Loans and Letters of Credit
or the Commitment assigned, except that this clause (b) shall not apply to
rights in respect of Swing Line Loans of the Swing Line Lender;
 
(c)         any assignment of a Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender and, so long as
no Event of Default has occurred and is continuing, the Borrower (with
Borrower’s consent not to be unreasonably withheld), unless the Person that is
the proposed assignee is itself (a) (i) a Lender; (ii) an Affiliate of a Lender;
or (iii) an Approved Fund and (b) not a competitor of the Borrower or Borrower’s
Affiliates;
 
(d)         the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500.00 (provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), and the Eligible Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;
 
(e)        so long as no Event of Default has occurred and is continuing, no
such assignment shall be made to a Person who is not an Eligible Assignee
without the consent of the Borrower (such consent not to be unreasonably
withheld; provided that the withholding of consent to an assignment (i) to a
Disqualified Institution or (ii) which results in additional costs pursuant to
§§5.6, 5.7 and 5.9 shall be deemed reasonable);
 
(f)          no such assignment shall be made (A) to the Borrower or any of the
Borrower’ Affiliates or Subsidiaries, (B) to any Delinquent Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person;
 
(g)         in connection with any assignment of rights and obligations of any
Delinquent Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Delinquent Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
under this Agreement then owed by such Delinquent Lender to the Administrative
Agent, the L/C Issuer, any Lender hereunder or the Borrower (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Commitment Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Delinquent Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Delinquent Lender for all purposes of this Agreement until such
compliance occurs; and
 
116

--------------------------------------------------------------------------------

(h)          Disqualified Institutions.
 
(i)          No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Borrower
has consented to such assignment as otherwise contemplated by this §15.1.2, in
which case such Person will not be considered a Disqualified Institution for the
purpose of such assignment). For the avoidance of doubt, with respect to any
assignee that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), such assignee shall not retroactively be considered a
Disqualified Institution. Any assignment in violation of this clause (h)(i)
shall not be void, but the other provisions of this clause (h) shall apply.
 
(ii)          If any assignment is made to any Disqualified Institution without
the Borrower’s prior consent in violation of clause (i) above, the Borrower may,
at their sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Commitment, (B) in the case of
outstanding Loans held by Disqualified Institutions, prepay such Loan by paying
the lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Loans, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and under the other Loan Documents and/or (C) require
such Disqualified Institution to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in this §15.1.2), all
of its interest, rights and obligations under this Agreement and related Loan
Documents to an Eligible Assignee that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and other the other Loan
Documents; provided that (i) the Borrower shall have paid to the Administrative
Agent the assignment fee (if any) specified in §15.1.2(f), (ii) such assignment
does not conflict with applicable Laws and (iii) in the case of clause (B), the
Borrower shall not use the proceeds from any Loans to prepay Loans held by
Disqualified Institutions.
 
117

--------------------------------------------------------------------------------

(iii)         Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
 
(i)          The Administrative Agent shall have the right, and the Borrower
hereby expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §15.1.3, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Credit
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of §§5.6, 5.7, 5.9, 16.2 and 16.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Revolving Credit Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this §15.1.2 shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with §15.1.4.  The Administrative Agent shall use commercially
reasonable efforts to provide the Borrower with prompt notice of any assignment
hereunder.
 
118

--------------------------------------------------------------------------------

15.1.3.   Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Revolving Credit Loans, the Swing Line Loan and
participations in Letters of Credit owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by each of the Borrower, the Swing Line Lender and the
L/C Issuer at any reasonable time and from time to time upon reasonable prior
notice.  In addition, at any time that a request for a consent for a material or
substantive change to the Loan Documents is pending, any Lender may request and
receive from the Administrative Agent a copy of the Register.
 
15.1.4.   Participations.  Any Lender may at any time, without the consent of
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or the Borrower’s Affiliates or
Subsidiaries or any competitor of the Borrower) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Credit
Agreement (including all or a portion of its Commitment and/or the Revolving
Credit Loans (including such Lender’s participations in Letters of Credit and/or
Swing Line Loans) owing to it); provided that (i) such Lender’s obligations
under this Credit Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Lenders,
the Swing Line Lender and the L/C Issuer shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§16.12(a) that affects such Participant.  Subject to §15.1.5, the Borrower
agrees that each Participant shall be entitled to the benefits of §§5.6, 5.7 and
5.9, to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §15.1.2.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of §16.1 as though it were a
Lender, provided such Participant agrees to be subject to §16.1 as though it
were a Lender.
 
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
119

--------------------------------------------------------------------------------

15.1.5.  Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (including under its Revolving Credit Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, the European Central Bank or any other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
 
15.1.6.  Electronic Execution of Assignments.  The words "execute," "execution,"
"signed," "signature," and words of like import in or related to any document to
be signed in connection with this Credit Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, loan requests, Swing Line Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transaction Act;
provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
 
15.1.7.  Resignation as L/C Issuer and Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Union
Bank assigns all of its Commitment and Revolving Credit Loans pursuant to
§15.1.2 above, Union Bank may, (i) upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender.  In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Union Bank as L/C Issuer or Swing Line Lender, as the
case may be.  If Union Bank resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all Letters of Credit and Reimbursement Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unpaid Reimbursement Obligations pursuant
to §4).  If Union Bank resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to §2.10. 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Union Bank to
effectively assume the obligations of Union Bank with respect to such Letters of
Credit.
 
120

--------------------------------------------------------------------------------

16.          PROVISIONS OF GENERAL APPLICATIONS.
 
16.1.     Setoff.  The Borrower hereby grants to the Administrative Agent and
each of the Lenders a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them.  Regardless of the adequacy of any collateral, if any Event of Default
shall have occurred, any deposits or other sums credited by or due from any of
the Lenders or Lender Affiliates to the Borrower and any securities or other
property of the Borrower in the possession of such Lender may be applied to or
set off by such Lender against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to such Lender.  ANY AND ALL
RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER IS HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to Indebtedness of the Borrower to such Lender, other than
Indebtedness evidenced by the Revolving Credit Notes held by such Lender or
constituting Reimbursement Obligations owed to such Lender or participations in
Swing Line Loans held by such Lender, such amount shall be applied ratably to
such other Indebtedness and to the Indebtedness evidenced by all such Revolving
Credit Notes held by such Lender or constituting Reimbursement Obligations owed
to such Lender or participations in Swing Line Loans held by such Lender, and
(b) if such Lender shall receive from the Borrower, whether by voluntary
payment, exercise of the right of setoff, counterclaim, cross action,
enforcement of the claim evidenced by the Revolving Credit Notes held by, or
constituting Reimbursement Obligations owed to or participations in Swing Line
Loans held by, such Lender by proceedings against the Borrower at law or in
equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Revolving Credit Note or Revolving Credit Notes held by, or
Reimbursement Obligations owed to, or participations in Swing Line Loans held
by, such Lender any amount in excess of its ratable portion of the payments
received by all of the Lenders with respect to the Revolving Credit Notes held
by, and Reimbursement Obligations owed to, or participations in Swing Line Loans
held by, all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Revolving Credit Notes
held by it or Reimbursement Obligations owed it, or participations in Swing Line
Loans held by it, its proportionate payment as contemplated by this Credit
Agreement; provided that if all or any part of such excess payment is thereafter
recovered from such Lender, such disposition and arrangements shall be rescinded
and the amount restored to the extent of such recovery, but without interest. 
Each Lender shall notify the Administrative Agent of any exercise of any setoff
pursuant to this Section 16.1.Expenses.  The Borrower shall pay (i) all
reasonable out-of-pocket documented expenses incurred by the Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
documented expenses incurred by the L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket documented expenses
incurred by the Administrative Agent, any Lender, the Swing Line Lender or the
L/C Issuer (including the reasonable and documented fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender, the Swing
Line Lender or the L/C Issuer), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this §16.2, or (B) in connection with the
Revolving Credit Loans or Swing Line Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Revolving Credit
Loans or Swing Line Loans or Letters of Credit.  All amounts due under this
§16.2 shall be payable not later than ten Business Days after demand therefor. 
The agreements in this §16.2 shall survive the resignation of the Administrative
Agent, the Swing Line Lender and the L/C Issuer, the replacement of any Lender,
the termination of the Total Commitment and the repayment, satisfaction or
discharge of all the other Obligations.
 
121

--------------------------------------------------------------------------------

16.3.      Indemnification.
 
(a)          The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, the Swing Line Lender and the L/C Issuer, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any of their Subsidiaries arising out of, in connection with, or as
a result of (i) the execution or delivery of this Credit Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Revolving Credit Loan, Swing Line Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Substances on or from any property owned or operated by any
Loan Party or any of their Subsidiaries, or any Environmental Liability related
in any way to the activities or operations of any Loan Party or any of their
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party or
any of their Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party or any of their Subsidiaries against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if any Loan Party or such Subsidiary has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of §5.2.2(c), this
§16.3.1 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
 
(b)          To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under §16.2 or §16.3.1(a) to be paid by it
to the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the
Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Revolving Credit Exposure and unused Commitments at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this clause (b) are subject to the provisions
of §2.8.3.
 
122

--------------------------------------------------------------------------------

To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Credit Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Revolving Credit Loan, Swing Line Loan or Letter of Credit or the use of the
proceeds thereof.  No Indemnitee referred to in clause (a) above shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Credit Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and non-appealable
judgment of a court of competent jurisdiction.
 
All amounts due under this §16.3 shall be payable not later than ten Business
Days after demand therefor.  The agreements in this §16.3 shall survive the
resignation of the Administrative Agent, the Swing Line Lender and the L/C
Issuer, the replacement of any Lender, the termination of the Total Commitment,
this Agreement and the repayment, satisfaction or discharge of all the other
Obligations.
 
16.3.2.  Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
123

--------------------------------------------------------------------------------

16.4.      Treatment of Certain Confidential Information.
 
16.4.1.  Confidentiality.
 
Each of the Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives or to any credit insurance provider
relating to the Borrower and its obligations (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
in accordance with the terms hereof), (b) to the extent requested by any
regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that the Administrative Agent shall use commercially
reasonable efforts to provide notice to the Borrower of any such request, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent shall use
commercially reasonable efforts to provide notice to the Borrower upon becoming
aware of such requirement, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Swing Line Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower and not as a result of any violation of any
confidentiality obligation to the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, the Swing Line Lender or the
L/C Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
 
Each of the Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable law, including Federal and state securities laws.
 
16.4.2.  Non-Public Information. Each of the Administrative Agent, the Lenders,
the Swing Line Lender and the L/C Issuer acknowledges that (a) the Information
may include material non-public information concerning CAI or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable law, including Federal and state
securities laws.
 
124

--------------------------------------------------------------------------------

16.4.3.  Customary Advertising Material. The Administrative Agent and the
Lenders acknowledge that CAI is a reporting company under the Securities
Exchange Act of 1934, and that information regarding CAI and the other Loan
Parties may be material non-public information. Accordingly, the Administrative
Agent and the Lenders agree that, following the Restatement Date, they may use
the name, product photographs, logo or trademark of the Loan Parties in
customary advertising material relating to the transactions contemplated hereby,
only with the advance consent of CAI. Any such consent shall be in writing
(which may be in the form of email correspondence). In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent, Arranger, Co-Documentation Agents, and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments; provided, that without the written consent of CAI, such
disclosure will be limited to information that has been made publicly-available
by CAI in filings with the Securities and Exchange Commission, unless such
service providers have agreed to maintain the confidentiality of such
information.
 
16.5.     Survival of Covenants, Etc.  All covenants, agreements,
representations and warranties made herein, in the Revolving Credit Notes, in
any of the other Loan Documents or in any documents or other papers delivered by
or on behalf of any Loan Party or any of its Subsidiaries pursuant hereto shall
be deemed to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Revolving Credit
Loans, the Swing Line Loans and the issuance, extension or renewal of any
Letters of Credit, as herein contemplated, and shall continue in full force and
effect so long as any Letter of Credit or any amount due under this Credit
Agreement or the Revolving Credit Notes or any of the other Loan Documents
remains outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement.  All statements contained in any certificate or other
paper delivered to any Lender or the Administrative Agent at any time by or on
behalf of any Loan Party or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by CAI or such Subsidiary hereunder.
 
16.6.      Notices.16.6.1.Notices Generally.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in §16.6.2 below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)              if to the Borrower, the Guarantors, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 16.6.1; and
 
(ii)              if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in §16.6.2, shall be effective as provided in §16.6.2.
 
125

--------------------------------------------------------------------------------

16.6.2.  Electronic Communications.  Notices and other communications to the
Lenders, the Swing Line Lender and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swing Line
Lender or the L/C Issuer pursuant to §§2, 3 and 4 if such Lender, the Swing Line
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
16.6.3.  The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer,
the Swing Line Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of the
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the Swing Line Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
16.6.4.  Changes of Address.  Each of the Borrower, the Administrative Agent,
the L/C Issuer, and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
 
126

--------------------------------------------------------------------------------

16.6.5.  Reliance by Administrative Agent and the Lenders.  The Administrative
Agent, the L/C Issuer, the Swing Line Lender and the Lenders shall be entitled
to rely and act upon any notices (including Loan Requests and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
the Swing Line Lender, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower.  All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
16.7.      No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (at the request or with the consent of the Required Lenders
as so required by this Agreement and the other Loan Documents) in accordance
with §13.3 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
§16.1 (subject to the terms of §2.8.6), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to §13.3 and (ii) in addition to the matters set forth in clauses
(b), (c) and (d) of the preceding proviso and subject to §2.8.6, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
16.8.      Governing Law.  THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401)).  EACH PARTY HERETO AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §16.6.  THE BORROWER HEREBY WAIVE ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT
IS BROUGHT IN AN INCONVENIENT COURT.
 
127

--------------------------------------------------------------------------------

16.9.      Headings.  The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
 
16.10.   Counterparts.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery by facsimile
or other electronic transmission by any of the parties hereto of an executed
counterpart hereof or of any amendment or waiver hereto shall be as effective as
an original executed counterpart hereof or of such amendment or waiver and shall
be considered a representation that an original executed counterpart hereof or
such amendment or waiver, as the case may be, will be delivered.
 
16.11.    Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby.  Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §16.12.
 
16.12.    Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER
LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF
DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY,
INCLUDING ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF
THE ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE
LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  Except as prohibited by law, the Borrower and CAI
hereby waive any right it may have to claim or recover in any litigation
referred to in the preceding sentence any special, exemplary, punitive or
consequential damages or any damages other than, or in addition to, actual
damages.  Each of the Borrower and CAI (a) certify that no representative, agent
or attorney of any Lender or the Administrative Agent has represented, expressly
or otherwise, that such Lender or the Administrative Agent would not, in the
event of litigation, seek to enforce the foregoing waivers and (b) acknowledges
that the Administrative Agent and the Lenders have been induced to enter into
this Credit Agreement, the other Loan Documents to which it is a party by, among
other things, the waivers and certifications contained herein.
 
16.13.    Consents, Amendments, Waivers, Etc.  Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or any of their Subsidiaries of any
terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrower and the
written consent of the Required Lenders and acknowledged by the Administrative
Agent.  Notwithstanding the foregoing, no amendment, modification or waiver
shall:
 
128

--------------------------------------------------------------------------------

(a)          without the written consent of the Borrower and each Lender
directly affected thereby:
 
(i)             reduce or forgive the principal amount of any Revolving Credit
Loans, Swing Line Loans or Reimbursement Obligations, or reduce the rate of
interest on the Revolving Credit Notes or the amount of the Commitment Fee or
Letter of Credit Fees (other than interest accruing pursuant to §5.10.2
following the effective date of any waiver by the Required Lenders of the
Default or Event of Default relating thereto);
 
(ii)             increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender’s Commitment or reinstate any Commitment that has
been terminated;
 
(iii)            postpone or extend the Maturity Date or any other regularly
scheduled dates for payments of principal of, or interest on, the Revolving
Credit Loans, the Swing Line Loans or Reimbursement Obligations or any fees or
other amounts payable to such Lender (it being understood that (A) a waiver of
the application of the default rate of interest pursuant to §5.10.2, and (B) any
vote to rescind any acceleration made pursuant to §13.1 of amounts owing with
respect to the Revolving Credit Loans and other Obligations shall require only
the approval of the Required Lenders);
 
(iv)          other than pursuant to a transaction permitted by the terms of
this Credit Agreement, (a) release in one transaction or a series of related
transactions all or substantially all of the Collateral (excluding if the
Borrower or any Subsidiary of the Borrower becomes a debtor under the federal
Bankruptcy Code, the release of “cash collateral”, as defined in Section 363(a)
of the federal Bankruptcy Code pursuant to a cash collateral stipulation with
the debtor approved by the Required Lenders) or (b) release CAI or any other
Guarantor from their guaranty obligations under the Guaranty;
 
(b)          without the written consent of all of the Lenders, waive a Default
or Event of Default under §13.1(a) or §13.1(b), amend or waive this §16.12 or
any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder or the definition of Required
Lenders or the definition of Supermajority Lenders, or change §§2.13, 13.4 or
16.1 in a manner that would alter the pro rata sharing of payments required
thereby;
 
(c)          without the consent of the Supermajority Lenders, amend the
definition of Borrowing Base (or defined terms included therein) in such a
manner so as to increase the amount of the Borrowing Base;
 
(d)          (i) no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Lenders required above, affect the
rights or duties of the L/C Issuer under this Credit Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Credit Agreement; no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Credit Agreement or any other Loan Document;
and (iii) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto;
 
129

--------------------------------------------------------------------------------

(e)          without the written consent of each Lender directly affected
thereby, waive any condition set forth in §§11 or 12 (other than the waiver of
the condition precedent in §12 based on the absence of Default or Event of
Default that pursuant to the terms of this Credit Agreement has been waived by
the Required Lenders).
 
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.  Notwithstanding
anything to the contrary herein, no Delinquent Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Delinquent Lenders), except that (x) the
Commitment of any Delinquent Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Delinquent Lender more adversely than other affected Lenders shall require the
consent of such Delinquent Lender.
 
16.14.   Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
16.15.   No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, and
the Lenders are arm’s-length commercial transactions between the Borrower, each
other Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arranger, and the Lenders, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrower and each other Loan Party is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arranger and each Lender is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, any other Loan Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, the Arranger nor any
Lender has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Loan Parties
and their respective Affiliates, and neither the Administrative Agent, the
Arranger, nor any Lender has any obligation to disclose any of such interests to
the Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, the Arranger or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
130

--------------------------------------------------------------------------------

16.16.   Severability.  The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.
 
16.17.    USA PATRIOT Act; Beneficial Ownership Regulations. Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and/or their
Subsidiaries, which information includes the name and address of the Borrower or
their Subsidiaries and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower, CAI and their
respective Subsidiaries in accordance with the Act.  Each Borrower shall,
promptly following any request therefor, provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act and the Beneficial
Ownership Regulation.
 
16.18.   Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
 
(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:
 
(c)          a reduction in full or in part or cancellation of any such
liability;
 
(d)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
131

--------------------------------------------------------------------------------

(e)          the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
16.19.    [RESERVED].
 
16.20.    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and CAI acknowledges and agrees and acknowledges
its understanding that (i) (A) the services regarding this Credit Agreement
provided by the Administrative Agent and/or the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Lenders, on the other hand, (B) the
Borrower and CAI has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) it is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent and the Lenders are and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, CAI or any of their Affiliates, or
any other Person, and (B) neither the Administrative Agent nor any Lender has
any obligation to the Borrower and CAI or any of their Affiliates with respect
to the transaction contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Administrative
Agent, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower, CAI and their Affiliates, and each of the Administrative Agent and the
Lenders has no obligation to disclose any of such interests to the Borrower, CAI
or any of their Affiliates.  To the fullest extent permitted by law, the
Borrower hereby waives and releases any claims that it may have against the
Administrative Agent or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
16.21.    FATCA.  Each of the Borrower and CAI hereby authorizes the
Administrative Agent and each Lender to disclose to any applicable Governmental
Authority all information required to be disclosed pursuant to the provisions of
FATCA.
 
16.22.   Titles.  The Borrower hereby designates (i) MUFG Union Bank, N.A., as
Lead Arranger and Bookrunner, (ii) Bank of America, N.A., as Syndication Agent
and (iii) each of ING Bank, a Branch of ING-DiBa AG, and The Huntington National
Bank, as Co-Documentation Agents.  The recipient of such titles should have no
incremental responsibilities or liabilities as a consequence of receiving such
title.
 
132

--------------------------------------------------------------------------------

17.           GUARANTY.
 
17.1.     Guaranty.  CAI hereby absolutely and unconditionally guarantees in
favor of the Administrative Agent, for the benefit of the Secured Parties, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations of Borrower, whether for principal, interest, premiums,
fees, indemnities, damages, costs, expenses or otherwise, arising hereunder and
under the other Loan Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lenders in connection with the collection or
enforcement thereof) (collectively but excluding any Excluded Swap Obligation,
the “Guaranteed Obligations”).  The Administrative Agent’s books and records
showing the amount of the Guaranteed Obligations shall be admissible in evidence
in any action or proceeding, and shall be binding upon CAI, and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of CAI under this
Guaranty, and CAI hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.
 
17.2.      Rights of Lenders.  CAI consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed Obligations. 
Without limiting the generality of the foregoing, CAI consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of CAI under this Guaranty or which, but for this provision, might
operate as a discharge of CAI.
 
17.3.     Certain Waivers.  CAI waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Lender) of the liability of Borrower; (b) any defense based on any claim that
CAI’s obligations exceed or are more burdensome than those of Borrower; (c) the
benefit of any statute of limitations affecting CAI’s liability hereunder; (d)
any right to proceed against Borrower, proceed against or exhaust any security
for the Guaranteed Obligations, or pursue any other remedy in the power of any
Lender whatsoever; (e) any benefit of and any right to participate in any
security now or hereafter held by any Lender; and (f) to the fullest extent
permitted by law, any and all other defenses or benefits that may be derived
from or afforded by applicable law limiting the liability of or exonerating
guarantors or sureties.  CAI expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations. 
CAI waives any rights and defenses that are or may become available to CAI by
reason of §§2787 to 2855, inclusive, and §§2899 and 3433 of the California Civil
Code.  As provided below, the guaranty contained in this §17 shall be governed
by, and construed in accordance with, the laws of the State of New York
(excluding the laws applicable to conflicts or choice of law (other than the New
York General Obligations Law §5-1401)).  The foregoing waivers and the
provisions hereinafter set forth in this Guaranty which pertain to California
law are included solely out of an abundance of caution, and shall not be
construed to mean that any of the above-referenced provisions of California law
are in any way applicable to this guaranty or the Guaranteed Obligations.
 
133

--------------------------------------------------------------------------------

17.4.     Obligations Independent.  The obligations of CAI hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against CAI to enforce this Guaranty whether or
not Borrower or any other person or entity is joined as a party.
 
17.5.      Subrogation.  CAI shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid in full
in cash and performed in full and the Commitments are terminated.  If any
amounts are paid to CAI in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Lenders and shall
forthwith be paid to the Lenders to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.
 
17.6.     Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and the Commitments with respect to the Guaranteed Obligations are terminated. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Borrower or CAI is made, or any of the Lenders exercises its right of setoff, in
respect of the Guaranteed Obligations and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Lenders in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Lenders are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.  The obligations of CAI under
this paragraph shall survive termination of this Credit Agreement and/or this
Guaranty.
 
17.7.     Subordination.  CAI hereby subordinates to the indefeasible payment in
full in cash of all Guaranteed Obligations the payment of all obligations and
indebtedness of the Borrower owing to CAI, whether now existing or hereafter
arising, excluding the Excluded Intercompany Obligations, but including but not
limited to any obligation of the Borrower to CAI as subrogee of the Lenders or
resulting from CAI’s performance under this Guaranty.  Notwithstanding the
subordination pursuant to the foregoing sentence, the Borrower may continue to
make payments to CAI in the ordinary course of business, unless:  (i) a Default
or Event of Default has occurred and is continuing; and (ii) Administrative
Agent shall have notified the Borrower in writing that payments of the
Borrower’s obligations that have been subordinated pursuant to this §17 should
lapse until such Default or Event of Default has been cured.
 
17.8.     Stay of Acceleration.  If acceleration of the time for payment of any
of the Guaranteed Obligations is stayed, in connection with any case commenced
by or against CAI or the Borrower under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by CAI immediately upon demand by
the Lenders.
 
17.9.     Condition of Borrower.  CAI acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as CAI
requires, and that none of the Lenders has any duty, and CAI is not relying on
the Lenders at any time, to disclose to CAI any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (CAI waiving any duty on the part of the Lenders to disclose such
information and any defense relating to the failure to provide the same).
 
134

--------------------------------------------------------------------------------

18.          ACKNOWLEDGEMENT.In connection with all aspects of each transaction
contemplated hereby, the Borrower acknowledge and agree, and acknowledge their
Affiliates’ understanding, that:  (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent and the Arranger, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Borrower
or any of their respective Affiliates, stockholders, creditors or employees or
any other Person; (iii) neither the Administrative Agent nor the Arranger have
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or and the Arranger have advised or is currently
advising the Borrower or any of their respective Affiliates on other matters)
and neither the Administrative Agent nor the Arranger have any obligation to the
Borrower or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; (iv) the Administrative Agent and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and their respective
Affiliates, and neither the Administrative Agent nor the Arranger have any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent and the Arranger
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower have consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  The Borrower hereby
waive and release, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent and the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty
 
19.          TRANSITIONAL ARRANGEMENTS.On the Restatement Date, this Agreement
shall amend the Original Agreement in its entirety, except as provided in this
§19.  On the Restatement Date, the rights and obligations of the parties
evidenced by the Original Agreement shall be evidenced by this Agreement and the
other Loan Documents and the existing Letters of Credit issued by any L/C Issuer
for the account of Borrower prior to the Restatement Date shall be converted
into Letters of Credit under this Agreement and the grant of security interest
in the Collateral by the relevant Loan Parties under the Original Agreement and
the other “Loan Documents” (as defined in the Original Agreement) shall continue
under this Agreement and the other Loan Documents, and shall not in any event be
terminated, extinguished or annulled but shall hereafter be governed by this
Agreement and the other Loan Documents.  All references to the Original
Agreement in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof.  Without limiting the generality of the foregoing and to the
extent necessary, the Lenders and the Administrative Agent reserve all of their
rights under the Original Agreement and the Guarantor hereby obligates itself
again in respect of all present and future Obligations under, inter alia, the
Original Agreement, as amended and restated by this Agreement.
 
All interest and fees and expenses, if any, owing or accruing under or in
respect of the Original Agreement through the Restatement Date shall be
calculated as of the Restatement Date (pro rated in the case of any fractional
periods), and shall be paid on the Restatement Date.  Commencing on the
Restatement Date, all  fees hereunder shall be payable by the Borrower to the
Administrative Agent for the account of the Lenders in accordance with this
Agreement.
 
[remainder of page intentionally left blank]
 
135

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Credit Agreement as
a sealed instrument as of the date first set forth above.
 

 
CAI INTERNATIONAL, INC.
     
By:
/s/ Timothy B. Page
   
Name: Timothy B. Page
   
Title: Chief Financial Officer
         
CAI RAIL INC.
     
By:
/s/ Timothy B. Page
   
Name: Timothy B. Page
   
Title: Chief Financial Officer
 



Credit Agreement

--------------------------------------------------------------------------------

 
MUFG UNION BANK, N.A.,
   
as Administrative Agent, Lender, Swing Line Lender and L/C Issuer
       
By:
/s/ Fabrice Centeno
   
Name: Fabrice Centeno
   
Title: Director

 
Credit Agreement

--------------------------------------------------------------------------------

 
BANK OF AMERICA, N.A.,
   
as Syndication Agent and a Lender
       
By:
/s/ Mark Mokelke
   
Name: Mark Mokelke
   
Title: SVP,  Senior Relationship Manager



Credit Agreement

--------------------------------------------------------------------------------

 
U.S. BANK, NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Debra H. Wright
   
Name: Debra H. Wright
   
Title: SVP

 
Credit Agreement

--------------------------------------------------------------------------------

 
THE HUNTINGTON NATIONAL BANK,
 
as Co-Documentation Agent and a Lender
       
By:
/s/ Rebecca Whitfield Reckers
   
Name: Rebecca Whitfield Reckers
   
Title: Authorized Signer



Credit Agreement

--------------------------------------------------------------------------------

 
ING Bank, a Branch of ING-DiBa AG, as Co-Documentation Agent and a Lender
       
By:
/s/ Robert J. Sunderman
   
Name: Robert J. Sunderman
   
Title: Managing Director
       
By:
/s/ Andrea Storr
   
Name: Andrea Storr
   
Title: Managing Director



Credit Agreement

--------------------------------------------------------------------------------

 
UMPQUA BANK, as a Lender
       
By:
/s/ Bruce Mettel
   
Name: Bruce Mettel
   
Title: Vice President



Credit Agreement

--------------------------------------------------------------------------------

 
ABN AMRO CAPITAL USA LLC, as a Lender
       
By:
/s/ Ross Briggs
   
Name: Ross Briggs
   
Title: Director
       
By:
/s/ Francis Birkeland
   
Name: Francis Birkeland
   
Title: Managing Director

 
Credit Agreement

--------------------------------------------------------------------------------

 
BRANCH BANKING AND TRUST COMPANY, as a Lender
       
By:
/s/ Erron Powers
   
Name: Erron Powers
   
Title: Senior Vice President


Credit Agreement

--------------------------------------------------------------------------------

 
BMO HARRIS BANK N.A., as a Lender
       
By:
/s/ Robert Bomben
   
Name: Robert Bomben
   
Title: Director

 
Credit Agreement

--------------------------------------------------------------------------------

 
MANUFACTURERS BANK, as a Lender
       
By:
/s/ Ben Chu
   
Name: Ben Chu
   
Title: SVP

 
Credit Agreement

--------------------------------------------------------------------------------

 
INVESTORS BANK, as a Lender
       
By:
/s/ Kenneth L. Waiters
   
Name: Kenneth L. Waiters
   
Title: Senior Vice President

 
Credit Agreement

--------------------------------------------------------------------------------

 
Fifth Third Bank, as a Lender
       
By:
/s/ Peter Samboul
 


Name: Peter Samboul
 

Title: Director

 
Credit Agreement

--------------------------------------------------------------------------------

 
Wintrust Commercial Finance, a division of Wintrust Asset Finance Inc. as a
Lender
        
By:
/s/ Joe Gensor
 

Name: Joe Gensor
 

Title: Senior Vice President - Credit

 
Credit Agreement

--------------------------------------------------------------------------------

Exhibit A
 
FORM OF BORROWING BASE REPORT
 
CAI Rail Inc. (the “Borrower”), hereby certifies, pursuant to the Third Amended
and Restated Revolving Credit Agreement, dated as of October 22, 2018 (as the
same may be amended, restated, modified or supplemented and otherwise in effect
from time to time, the “Credit Agreement”), by and among the Borrower, CAI
International, Inc., MUFG Union Bank, N.A., as administrative agent
(hereinafter, in such capacity, the “Administrative Agent”) for itself and the
other lending institutions (hereinafter, together with the L/C Issuer and the
Swing Line Lender, collectively, the “Lenders”) and the other agents party
thereto, that (a) the information set forth in this Borrowing Base Report was
true and correct as of the last day of the period specified herein, (b) this
Borrowing Base Report has been prepared in accordance with the applicable
provisions of the Credit Agreement and the various components thereof, (c) as of
the date of this Borrowing Base Report, there exists no Default or Event of
Default, and (d) each Railcar and Direct Finance Lease that is included in the
Borrowing Base is an Eligible Railcar or an Eligible Direct Finance Lease,
respectively.
 
Except as otherwise specified in this Borrowing Base Report, capitalized terms
used herein without definition have the same meanings herein as in the Credit
Agreement.
 

 
CAI RAIL INC.
       
By:
     
Name:
   
Title:



Exhibit A-1

--------------------------------------------------------------------------------

BORROWING BASE WORKSHEET


Borrowing Base as of ___________, 201_


A.
Components of Borrowing Base:
               
1.
Original Cost of Eligible Railcars:
$
             
2.
Accumulated Depreciation:1
$
             
3.
Net Book Value of Eligible Railcars (Item A1 minus Item A2):
$
             
4.
Net Book Value of Eligible Railcars (Item A3) minus Excess Flammable Railcar
Concentration NBV Amount, minus Excess Tank Railcar Concentration NBV Amount2,
minus Excess Permitted Mexican Lessee NBV Amount3, and minus Excess of
Unassignable Lease NBV Amount4, without any duplication:
$
             
5.
Formula Percentage (the product of 80% and Item A4):
$
             
6.
Finance Lease Value5 of Eligible Direct Finance Leases:
$
             
7.
Finance Lease Value of Eligible Direct Finance Leases (Item A6) minus, minus
Excess Flammable Railcar Concentration FLV Amount, minus Excess Tank Railcar
Concentration FLV Amount, minus Excess Permitted Mexican Lessee FLV Amount and
minus Excess Unassignable Lease FLV Amount, without any duplication:
$
             
8.
Formula Percentage (the product of 85% and Item A7):
$
             
9.
Borrowing Base (Item A5 plus Item A8):
 
$
       
B.
Borrowing Base
(Item A9):
$
         
C.
Maximum Available Credit (the lesser of the Total Commitment currently in effect
and Item B):
$
 




--------------------------------------------------------------------------------



1 Railcars are to be depreciated in accordance with the depreciation methodology
set forth in the definition of Net Book Value contained in § 1.1 of the Credit
Agreement.
2 As calculated pursuant to the definition of Excess Tank Railcar Concentration
Amount.
3 As calculated pursuant to the definition of Excess Permitted Mexican Lessee
Amount contained in § 1.1 of the Credit Agreement.
4 As calculated pursuant to the definition of Excess of Unassignable Leases
Amount contained in § 1.1 of the Credit Agreement.
5 As calculated pursuant to the definition of Finance Lease Value contained in §
1.1 of the Credit Agreement.


Exhibit A-2

--------------------------------------------------------------------------------

D.
Outstandings:
               
1.
Revolving Credit Loans Outstanding:
$
             
2.
Maximum Drawing Amount under outstanding Letters of Credit:
$
             
3.
Unpaid Reimbursement Obligations:
$
             
4.
Swing Line Loans Outstanding:
$
             
5.
Sum of Item D1 plus Item D2 plus Item D3 plus Item D4:
$
         
E.
Excess Availability/(Shortfall):
             
(Item C minus Item D5):
$
 



Exhibit A-3

--------------------------------------------------------------------------------

Exhibit B


FORM OF REVOLVING CREDIT NOTE


$__________________
________ __, 20__



FOR VALUE RECEIVED, CAI Rail Inc. (the “Borrower”) hereby promises to pay to
[NAME OF LENDER] or its assigns (the “Lender”), in accordance with its
respective Obligations under the provisions of the Agreement (as hereinafter
defined), the principal amount of each Revolving Credit Loan from time to time
made by the Lender to the Borrower under that certain Third Amended and Restated
Revolving Credit Agreement, dated as of October 22, 2018 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, CAI International, Inc., the Lenders from time to time party
thereto, and MUFG Union Bank, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.


In accordance with its respective Obligations under the Agreement, the Borrower
promises to pay interest on the unpaid principal amount of each Revolving Credit
Loan from the date of such Revolving Credit Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.10.6 of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.


This Revolving Credit Note (“Note”) is one of the Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein.  This Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral.  Upon
the occurrence and during the continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Revolving Credit Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Note and endorse thereon the date, amount and maturity of its Revolving Credit
Loans and payments with respect thereto.


The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW
(OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW §5-1401)).


Exhibit B-1

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Note to be signed in its
corporate name by its duly authorized officer as of the day and year first above
written.



 
CAI RAIL INC.
         
By:
       
Name:
Timothy B. Page
   
Title:
Chief Financial Officer



Exhibit B-2

--------------------------------------------------------------------------------

Exhibit C


FORM OF LOAN REQUEST


Date:_______



  To:
MUFG Union Bank, N.A., as Administrative Agent

200 Pringle Avenue, Suite 500, MC 1-714-561
Walnut Creek, CA  94596


Attention:  Transportation Division


Ladies and Gentlemen:


The undersigned Borrower (as hereinafter defined), CAI Rail Inc., submits this
Loan Request pursuant to §2.6 of the Third Amended and Restated Revolving Credit
Agreement, dated as of October 22, 2018 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”), by and among
CAI Rail Inc. (the “Borrower”), CAI International, Inc., MUFG Union Bank, N.A.,
as administrative agent (hereinafter, in such capacity, the “Administrative
Agent”) for itself and the other lending institutions (hereinafter, together
with the L/C Issuer and the Swing Line Lender, collectively, the “Lenders”) and
the other agents party thereto.  All capitalized terms used in this Loan Request
shall have the meanings specified in the Credit Agreement unless otherwise
defined herein.


The Borrower hereby represents, warrants and certifies to you and each Lender
that (a) the proceeds specified herein shall be used in accordance with the
provisions of the Credit Agreement, (b) each of the representations and
warranties of the Borrower contained in the Credit Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the date hereof, with the
same effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by the Credit Agreement
and the other Loan Documents and changes occurring in the ordinary course of
business that singly or in the aggregate are not materially adverse, and to the
extent that such representations and warranties relate expressly to an earlier
date), (c) the Borrower has performed and complied in all material respects with
all of the terms and conditions contained in the Credit Agreement required to be
performed or complied with by the Borrower prior to or at the time of the
borrowing requested hereunder, (d) at and as of the date hereof, the Borrower is
not in default of any of its obligations under the Credit Agreement, and no
Default or Event of Default exists and (e) the execution and delivery of this
Loan Request has been authorized by all necessary corporate action/proceedings
on behalf of the Borrower.


Exhibit C-1

--------------------------------------------------------------------------------

The Borrower requests that the Lenders make a Revolving Credit Loan which is a
[Base] [Eurodollar] Rate Loan on [proposed Drawdown Date]1 for the Interest
Period commencing on [proposed Drawdown Date] and ending on [          ]2 in the
principal amount of [$          ]3


Please acknowledge receipt of this letter by signing and returning to us the
enclosed copy.



 
Very truly yours,
       
CAI RAIL INC.
     
By:
   
Name:
Timothy B. Page
 
Title:
Chief Financial Officer





--------------------------------------------------------------------------------



1 Loan Request must be made no less than two (2) Business Days prior to the
proposed Drawdown Date of any Base Rate Loan and four (4) Eurodollar Business
Days prior to the proposed Drawdown Date of any Eurodollar Rate Loan.
2 For Base Rate Loans, the last day of the calendar quarter following the
proposed Drawdown Date; for Eurodollar Rate Loans, 1, 2, 3 or 6 months after the
proposed Drawdown Date.
3 Each Loan Request relating to a Base Rate Loan shall be in a minimum aggregate
amount of $500,000 and each Loan Request relating to a Eurodollar Rate Loan
shall be in a minimum aggregate amount of $1,000,000.


Exhibit C-2

--------------------------------------------------------------------------------

Exhibit D


FORM OF COMPLIANCE CERTIFICATE


_________ __, 200__



To:
MUFG Union Bank, N.A., as Administrative Agent

200 Pringle Avenue, Suite 500, MC 1-714-561
Walnut Creek, CA  94596
Attention:  Buddy Montgomery



Re:
Compliance Certificate for the Reference Period Ended _______ __, 200__



Ladies and Gentlemen:


Pursuant to §8.4(d) of the Third Amended and Restated Revolving Credit
Agreement, dated as of October 22, 2018 (as amended, modified, supplemented or
restated and in effect from time to time, the “Credit Agreement”), by and among
CAI Rail Inc. (the “Borrower”), CAI International, Inc., MUFG Union Bank, N.A.,
as administrative agent (hereinafter, in such capacity, the “Administrative
Agent”) for itself and the other lending institutions (hereinafter, together
with the L/C Issuer and the Swing Line Lender, collectively, the “Lenders”) and
the other agents party thereto, the undersigned principal financial or
accounting officer of the Borrower hereby certifies that (a) the information
furnished below in this report was true and correct as of the last day of the
Reference Period ended on the date indicated above, (b) as of the date hereof,
no Default or Event of Default under the Credit Agreement has occurred and is
continuing, (c) the [quarterly] [annual] financial statements delivered to the
Administrative Agent herewith were prepared in compliance with §8.4 of the
Credit Agreement and (d) each of the representations and warranties of the Loan
Parties contained in the Credit Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with the Credit
Agreement shall be true as of the date as of which they were made and shall also
be true at and as of the date hereof, with the same effect as if made at and as
of that time (except to the extent of changes resulting from transactions
contemplated or permitted by the Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and to the extent that such
representations and warranties relate expressly to an earlier date).


Except as otherwise specified in this Compliance Certificate, the capitalized
terms used herein shall have the same meanings ascribed to them in the Credit
Agreement.


Exhibit D-1

--------------------------------------------------------------------------------

 
CAI RAIL INC.
     
By:
       
Name:
Timothy B. Page
   
Title:
Chief Financial Officer



Exhibit D-2

--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE WORKSHEET


1.
Maximum Total Leverage Ratio - §10.1
             
(for the Reference Period ended _______ __, 20__)
           
A.
Maximum Total Leverage Rate:
             
Sum of all Indebtedness of CAI and its Subsidiaries during such Reference Period
relating to:
     
·      Borrowed Money (including issuance of notes or bonds):
$
   
·      Deferred purchase price of assets (other than trade payables):
$
   
·      Capitalized Leases:
$
   
·      Rental Obligations:
$
   
·      Maximum drawing amount of all letters of credit outstanding:
$
   
·      Indebtedness of any type referred to above of another Person guaranteed
by any Loan Party or any of its Subsidiaries:
$
           
minus Restricted Cash
             
equals Consolidated Funded Debt (Net)
$
         
B.
Consolidated Tangible Net Worth of CAI and its Subsidiaries:
$
         
C.
Total Leverage Ratio equals (Item 1A to Item 1B):
 
:
       
D.
The Borrower will not permit the Total Leverage Ratio, as at the end of any
Reference Period on or ending during any period to exceed the ratio of
3.75:1.00; subject to increase to 4.00:1.00 in certain instances.
             
Compliance
 
_______ yes/no
       
2.
Applicable Margin
     
(for the Reference Period ended ________ ___, 20__)
           
A.
Total Leverage Total Leverage equals (Item 1C above):
 
___:1.00
       
B.
Applicable Margin Level corresponding to Item 2A
 
Level ____
       
C.
Change in Applicable Margin Level
 
______ yes/no
 
Former Level:
   
3.
Fixed Charge Coverage Ratio - §10.2
     
(for the Reference Period ended ________ ___, 20__)
           
A.
Consolidated Operating Cash Flow of CAI and its Subsidiaries:
             
Consolidated EBITDAR:
$
 



Exhibit D-3

--------------------------------------------------------------------------------

 
minus cash income tax taxes paid or payable in such period:
$
           
equals Consolidated Operating Cash Flow:
$
         
B.
Consolidated Total Debt Service of CAI and its Subsidiaries:
             
Sum of, without duplication:
     
(i)    All repayments or prepayments of principal due and payable during such
Reference Period on Indebtedness1 with respect to:
     
·      Borrowed Money (including issuance of notes or bonds):
$
   
·      Deferred purchase price of assets (other than trade payables):
$
   
·      Synthetic Leases and Capitalized Leases:
$
   
·      Reimbursement obligations with respect to letters of credit due and
payable during such Reference Period:
$
   
·      Indebtedness of any type referred to above of another Person guaranteed
by any Loan Party or any of its Subsidiaries:
$
           
plus
     
(ii)          Consolidated Total Interest Expense paid or payable in cash:
$
           
plus
     
(iii)          Consolidated rental expense on Rental Obligations for such
Reference Period determined in accordance with GAAP:
$
           
plus
     
(iv)          Permitted Excess Preferred Dividends:
$
   
Total:
$
 
C.
Fixed Charge Coverage Ratio equals (Item 3A to Item 3B):
 
:
       
D.
Fixed Charge Coverage Ratio must not be less than:
 
1:20 :  1.00
         
Compliance
 
_______ yes/no


--------------------------------------------------------------------------------

1 Excluding maturity date payments that have been refinanced or renewed during
such Reference Period.


Exhibit D-4

--------------------------------------------------------------------------------

Exhibit E


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Amended and Restated Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.



1.
Assignor:  ______________________________




2.
Assignee:  _____________________________ [and is an Affiliate/Approved Fund of
[identify Lender]]




3.
Borrower:  CAI Rail Inc.




4.
Administrative Agent:  MUFG Union Bank, N.A., as the administrative agent under
the Credit Agreement




5.
Credit Agreement:  Third Amended and Restated Revolving Credit Agreement, dated
as of October 22, 2018, among the Borrower, CAI International, Inc., the Lenders
and agents from time to time party thereto, and MUFG Union Bank, N.A., as
Administrative Agent, L/C Issuer, and Swing Line Lender



Exhibit E-1

--------------------------------------------------------------------------------

6.
Assigned Interest:



Facility Assigned
Aggregate Amount
of Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/Loans
CUSIP
Number
         
__________
$_______________
$_______________
_______________%
 
__________
$_______________
$_______________
_______________%
 
__________
$_______________
$_______________
_______________%
 




[7.
Trade Date: _____________________]



Effective Date:  ____________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
         
By:
       
Title:
           
ASSIGNEE
 
[NAME OF ASSIGNEE]
         
By:
     
Title:
         
[Consented to and] Accepted:
         
MUFG UNION BANK, N.A., as Administrative Agent
         
By:
     

Title:
       
[Consented to:]
         
By:
     

Title:
 



Exhibit E-2

--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.           Representations and Warranties.


1.1.       Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of their Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.


1.2.        Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder, (iv)
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.4 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.


3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York (excluding the laws
applicable to conflicts or choice of law (other than the New York General
Obligations Law §5-1401))).


Exhibit E-3

--------------------------------------------------------------------------------

Exhibit F


FORM OF SWING LINE LOAN NOTICE


Date:  __________, _____



To:
MUFG Union Bank, N.A., as Swing Line Lender

MUFG Union Bank, N.A., as Administrative Agent


Ladies and Gentlemen:


Reference is made to that certain Third Amended and Restated Revolving Credit
Agreement, dated as of October ___, 2018 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among CAI Rail Inc. (the “Borrower”), CAI International, Inc., the Lenders and
agents from time to time party thereto, and MUFG Union Bank, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.


The undersigned hereby requests a Swing Line Loan:


1.           On _________________________________ (a Business Day).


2.           In the amount of $______________________.


The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.10.1 of the Agreement; as of the
date hereof there does not exist, and after giving effect to the Swing Line Loan
contemplated hereby there shall not exist, any Default or Event of Default.



 
CAI RAIL INC.
         
By:
       
Name:
Timothy B. Page
   
Title:
Chief Financial Officer



Exhibit F-1

--------------------------------------------------------------------------------

Exhibit G


FORM OF GUARANTY


This GUARANTY, dated as of ___________________ (this “Guaranty”), is made by and
among ________________________________, and each Domestic Subsidiary of CAI
Rail, Inc., a corporation organized under the laws of the State of Delaware (the
“Borrower”) that is required to become a Guarantor pursuant to §8.16 of the Loan
Agreement (as defined below) (each, a “Guarantor” and collectively, the
“Guarantors”) in favor of (i) MUFG Union Bank, N.A., as administrative agent
(together with its successor and assigns in such capacity, the “Administrative
Agent”) for itself and the other lending institutions (hereinafter, the “Secured
Parties”) which are or may become parties to that certain Third Amended and
Restated Revolving Credit Agreement, dated as of October 22, 2018 (as amended,
modified, supplemented or restated and in effect from time to time, the “Loan
Agreement”), by and among the Borrower, CAI International, Inc., the Lenders,
the Administrative Agent, and the other agents party thereto and (ii) each of
the Secured Parties.


WHEREAS, the Borrower and the Guarantors are members of a group of related
entities, the success of any one of which is dependent in part on the success of
the other members of such group;


WHEREAS, each Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Secured Parties
pursuant to the Loan Agreement (which benefits are hereby acknowledged);
WHEREAS, it is a condition precedent to the Secured Parties’ willingness to make
any loans or otherwise extend credit to the Borrower under the Loan Agreement
that the Guarantors execute and deliver to the Administrative Agent, for the
benefit of the Secured Parties, a guaranty in substantially the form hereof;


NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, in order to induce the Administrative Agent and the Secured
Parties to make any loans or otherwise extend credit to the Borrower under the
Loan Agreement and to guaranty the Borrower’s Obligations under or in respect of
the Loan Agreement and the other Loan Documents, each of the Guarantors agrees
with the Administrative Agent, for the benefit of the Secured Parties as
follows:


1.          Definitions.  The term “Obligations” as used in this Guaranty shall
mean the “Obligations” (as such term is defined in the Loan Agreement).  All
other capitalized terms used herein without definition shall have the respective
meanings provided therefor in the Loan Agreement.


2.          Guaranty of Payment and Performance.  Each of the Guarantors hereby
jointly and severally guarantees to the Secured Parties and the Administrative
Agent the full and punctual payment in cash when due (whether at stated
maturity, by required pre-payment, by acceleration or otherwise), as well as the
performance, of all of the Obligations including all such which would become due
but for the operation of the automatic stay pursuant to §362(a) of the Federal
Bankruptcy Code and the operation of §§502(b) and 506(b) of the Bankruptcy Code
of the United States of America. This Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance of all of
the Obligations and not of their collectability only and is in no way
conditioned upon any requirement that the Administrative Agent or any Secured
Party first attempt to collect any of the Obligations from the Borrower or
resort to any collateral security or other means of obtaining payment. Should
the Borrower default in the payment or performance of any of the Obligations,
the joint and several obligations of the Guarantors hereunder with respect to
such Obligations in default shall, upon demand by the Administrative Agent,
become immediately due and payable to the Administrative Agent, for the benefit
of the Secured Parties, without demand or notice of any nature, all of which are
expressly waived by each of the Guarantors.  Payments by the Guarantors
hereunder may be required by the Administrative Agent on any number of
occasions. All payments by the Guarantors hereunder shall be made to the
Administrative Agent, in Dollars, in the manner and at the place of payment
specified therefor in the Loan Agreement, for the account of the Secured Parties
and the Administrative Agent.


- 1 -

--------------------------------------------------------------------------------

3.         Guarantors’ Agreement to Pay Enforcement Costs, etc..  Each of the
Guarantors further agrees, as the principal obligor and not as a guarantor only,
to pay to the Administrative Agent, on demand, all reasonable costs and expenses
(including court costs and legal expenses) incurred or expended by the
Administrative Agent or any Secured Party in connection with the Obligations,
this Guaranty and the enforcement thereof, together with interest on amounts
recoverable under this §3 from the time when such amounts become due until
payment, whether before or after judgment, at the rate of interest for overdue
principal set forth in the Loan Agreement, provided that if such interest
exceeds the maximum amount permitted to be paid under applicable law, then such
interest shall be reduced to such maximum permitted amount.


4.        Waivers by the Guarantors; Secured Parties’ Freedom to Act.  Each of
the Guarantors agrees that the Obligations will be paid and performed strictly
in accordance with their respective terms, regardless of any law, regulation or
order now or hereafter in effect in any jurisdiction affecting any of such terms
or the rights of the Administrative Agent or any Secured Party with respect
thereto. Each of the Guarantors waives promptness, diligences, presentment,
demand, protest, notice of acceptance, notice of any Obligations incurred and
all other notices of any kind, all defenses which may be available by virtue of
any valuation, stay, moratorium law or other similar law now or hereafter in
effect, any right to require the marshalling of assets of the Borrower or any
other entity or other person primarily or secondarily liable with respect to any
of the Obligations, and all suretyship defenses generally. Without limiting the
generality of the foregoing, each of the Guarantors agrees to the provisions of
any instrument evidencing, securing or otherwise executed in connection with any
of the Obligations and agrees that the obligations of the Guarantors hereunder
shall not be released or discharged, in whole or in part, or otherwise affected
by (i) the failure of the Administrative Agent or any Secured Party to assert
any claim or demand or to enforce any right or remedy against the Borrower or
any other entity or other person primarily or secondarily liable with respect to
any of the Obligations; (ii) any extensions, compromise, refinancing,
consolidation or renewals of any of the Obligations; (iii) any change in the
time, place or manner of payment of any of the Obligations or any rescissions,
waivers, compromise, refinancing, consolidation or other amendments or
modifications of any of the terms or provisions of the Loan Agreement, the
Notes, the other Loan Documents or any other agreement evidencing, securing or
otherwise executed in connection with any of the Obligations; (iv) the addition,
substitution or release of any entity or other person primarily or secondarily
liable for any Obligation; (v) the adequacy of any rights which the
Administrative Agent or any Secured Party may have against any collateral
security or other means of obtaining repayment of any of the Obligations; (vi)
the impairment of any collateral securing any of the Obligations, including
without limitation the failure to perfect or preserve any rights which the
Administrative Agent or any Secured Party might have in such collateral security
or the substitution, exchange, surrender, release, loss or destruction of any
such collateral security; or (vii) any other act or omission which might in any
manner or to any extent vary the risk of any Guarantor or otherwise operate as a
release or discharge of any of the Guarantors, all of which may be done without
notice to any of the Guarantors. To the fullest extent permitted by law, each of
the Guarantors hereby expressly waives any and all rights or defenses arising by
reason of (A) any “one action” or “anti-deficiency” law which would otherwise
prevent the Administrative Agent or any Secured Party from bringing any action,
including any claim for a deficiency, or exercising any other right or remedy
(including any right of set-off), against the Guarantors before or after the
Administrative Agent’s commencement or completion of any foreclosure action,
whether judicially, by exercise of power of sale or otherwise, or (B) any other
law which in any other way would otherwise require any election of remedies by
the Administrative Agent.


- 2 -

--------------------------------------------------------------------------------

5.          Unenforceability of Obligations Against Borrower.  If for any reason
the Borrower has no legal existence or is under no legal obligation to discharge
any of the Obligations, or if any of the Obligations have become irrecoverable
from the Borrower by reason of the Borrower’s insolvency, bankruptcy or
reorganization or by other operation of law or for any other reason, this
Guaranty shall nevertheless be binding on each of the Guarantors to the same
extent as if the Guarantors at all times had been the principal obligor on all
such Obligations. In the event that acceleration of the time for payment of any
of the Obligations is stayed upon the insolvency, bankruptcy or reorganization
of the Borrower, or for any other reason, all such amounts otherwise subject to
acceleration under the terms of the Loan Agreement, the Notes, the other Loan
Documents or any other agreement evidencing, securing or otherwise executed in
connection with any Obligation shall be immediately due and payable by the
Guarantors.


6.           Subrogation; Subordination.


6.1.       Waiver of Rights Against Borrower.  Until the final payment in cash
and performance in full of all of the Obligations, none of the Guarantors shall
exercise and hereby waives any rights against the Borrower or any other
Guarantor arising as a result of payment by such Guarantor hereunder, by way of
subrogation, reimbursement, restitution, contribution or otherwise, and will not
prove any claim in competition with the Administrative Agent or any Secured
Party in respect of any payment hereunder in any bankruptcy, insolvency or
reorganization case or proceedings of any nature; none of the Guarantors will
claim any setoff, recoupment or counterclaim against the Borrower or any other
Guarantor in respect of any liability of such Guarantor to the Borrower or such
other Guarantor; and each of the Guarantors waives any benefit of and any right
to participate in any collateral security which may be held by the
Administrative Agent or any Secured Party.


6.2.       Subordination. The payment of any amounts due with respect to any
indebtedness of the Borrower or any Guarantor for money borrowed or credit
received now or hereafter owed to any of the Guarantors is hereby subordinated
to the prior payment in full of all of the Obligations, excluding the Excluded
Intercompany Obligations, but including any obligation of the Borrower or any
Guarantor to a Guarantor as subrogee of the Lenders or resulting from a
Guarantor’s performance under this Guaranty.  Notwithstanding the subordination
pursuant to the foregoing sentence, Borrower or any Guarantor may continue to
make payments to a Guarantor in the ordinary course of business, unless:  (i) a
Default or Event of Default has occurred and is continuing; and (ii)
Administrative Agent shall have notified such Guarantor in writing that payments
of Borrower’s or such Guarantor’s obligations that have been subordinated
pursuant to this Section should lapse until such Default or Event of Default has
been cured.
- 3 -

--------------------------------------------------------------------------------



6.3.        Provisions Supplemental. The provisions of this §6 shall be
supplemental to and not in derogation of any rights and remedies of the Secured
Parties and the Administrative Agent under any separate subordination agreement
which the Administrative Agent may at any time and from time to time enter into
with any of the Guarantors for the benefit of the Secured Parties and the
Administrative Agent.


7.          Setoff.  Regardless of the adequacy of any collateral security or
other means of obtaining payment of any of the Obligations under the Loan
Documents, each of the Administrative Agent and the Secured Parties is hereby
authorized at any time and from time to time, without notice to the Guarantors
(any such notice being expressly waived by the Guarantors) and to the fullest
extent permitted by law, to set off and apply all deposits (general or special,
time or demand, provisional or final) and all other sums credited by or due from
the Administrative Agent or any Secured Party or any affiliates thereof to any
Guarantor or subject to withdrawal by any Guarantor against the joint and
several obligations of the Guarantors under this Guaranty, whether or not the
Administrative Agent or such Secured Party shall have made any demand under this
Guaranty and although such obligations may be contingent or unmatured.


8.          Further Assurances.  Each of the Guarantors agrees that it will from
time to time, at the request of the Administrative Agent, do all such things and
execute all such documents as the Administrative Agent may consider necessary or
desirable to give full effect to this Guaranty and to perfect and preserve the
rights and powers of the Secured Parties and the Administrative Agent hereunder.
Each of the Guarantors acknowledges and confirms that such Guarantor itself has
established its own adequate means of obtaining from the Borrower on a
continuing basis all information desired by such Guarantor concerning the
financial condition of the Borrower and that such Guarantor will look to the
Borrower and not to the Administrative Agent or any Secured Party in order for
such Guarantor to keep adequately informed of changes in the Borrower’s
financial condition.


9.         Termination; Reinstatement.  This Guaranty shall remain in full force
and effect until the indefeasible payment in full in cash and performance of all
of the Obligations.  This Guaranty shall continue to be effective or be
reinstated as to any such Guarantor, notwithstanding any such notice, if at any
time any payment made or value received with respect to any Obligation is
rescinded or must otherwise be returned by the Administrative Agent or any
Secured Party upon the insolvency, bankruptcy or reorganization of the Borrower,
or otherwise, all as though such payment had not been made or value received.
Notwithstanding anything herein to the contrary, release of any Guarantor in
accordance with the terms hereof shall not impair or otherwise affect any rights
of the Administrative Agent or the Secured Parties hereunder with respect to any
other Guarantor, nor shall it affect the joint and several obligations of such
other Guarantors hereunder.


- 4 -

--------------------------------------------------------------------------------

10.         Successors and Assigns.  This Guaranty shall be binding upon each of
the Guarantors, its successors and assigns, and shall inure to the benefit of
the Administrative Agent and the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing sentence, each Secured Party may assign or otherwise transfer its
rights under the Loan Agreement, the Notes, the other Loan Documents or any
other agreement or note held by it evidencing, securing or otherwise executed in
connection with the Obligations, or sell participations in any interest therein,
to any other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to such Secured Party herein, all in accordance with § 15 of the
Loan Agreement. None of the Guarantors may assign any of its obligations
hereunder.


11.         Amendments and Waivers.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by any of the Guarantors therefrom
shall be effective unless the same shall be in writing and signed by the
Administrative Agent with the consent of the Required Lenders. No failure on the
part of the Administrative Agent or any Secured Party to exercise, and no delay
in exercising, any right hereunder shall operate as a waiver thereof; nor shall
any single or partial exercise of any right hereunder preclude any other or
further exercise thereof or the exercise of any other right.


12.        Notices.  All notices and other communications called for hereunder
shall be made in writing and, unless otherwise specifically provided herein,
shall be deemed to have been duly made or given when delivered by hand or mailed
first class, postage prepaid, or, in the case of telegraphic or telexed notice,
when transmitted, answer back received, addressed as follows: if to any of the
Guarantors, at the address set forth beneath its signature hereto, and if to the
Administrative Agent, at the address for notices to the Administrative Agent set
forth in § 16.6 of the Loan Agreement, or at such address as either party may
designate in writing to the other.


13.         Governing Law; Consent to Jurisdiction.  THIS GUARANTY IS A CONTRACT
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE (EXCLUDING THE LAWS
APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL
OBLIGATIONS LAW §5-1401)). Each of the Guarantors and the Administrative Agent
agrees that any suit for the enforcement of this Guaranty may be brought in the
courts of the State of New York or any federal court sitting therein and
consents to the nonexclusive jurisdiction of such court and to service of
process in any such suit being made upon such Guarantor by mail at the address
specified by reference in § 12. Each of the Guarantors and the Administrative
Agent hereby waives any objection that it may now or hereafter have to the venue
of any such suit or any such court or that such suit was brought in an
inconvenient court.


14.        Waiver of Jury Trial.  EACH OF THE GUARANTORS AND THE ADMINISTRATIVE
AGENT HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR
CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS GUARANTY, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY OF SUCH RIGHTS OR OBLIGATIONS.
Except as prohibited by law, each of the Guarantors hereby waives any right
which it may have to claim or recover in any litigation referred to in the
preceding sentence any special, exemplary, punitive or consequential damages or
any damages other than, or in addition to, actual damages. Each of the
Guarantors (i) certifies that neither the Administrative Agent or any Secured
Party nor any representative, agent or attorney of the Administrative Agent or
any Secured Party has represented, expressly or otherwise, that the
Administrative Agent or any Secured Party would not, in the event of litigation,
seek to enforce the foregoing waivers and (ii) acknowledges that, in entering
into the Loan Agreement and the other Loan Documents to which the Administrative
Agent or any Secured Party is a party, the Administrative Agent and the Secured
Parties are relying upon, among other things, the waivers and certifications
contained in this §14.


- 5 -

--------------------------------------------------------------------------------

15.         Withholding Taxes.  Each of the Guarantors hereby agrees that:


(a)          All payments by such Guarantor hereunder and under any of the other
Loan Documents shall be made without recoupment, setoff or counterclaim and free
and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
such Guarantor is compelled by law to make such deduction or withholding.  If
any such obligation is imposed upon any Guarantor with respect to any amount
payable by it hereunder or under any of the other Loan Documents, such Guarantor
will pay to the Administrative Agent, for the account of the Lenders or (as the
case may be) the Administrative Agent, on the date on which such amount is due
and payable hereunder or under such other Loan Document, such additional amount
in Dollars as shall be necessary to enable the Lenders or the Administrative
Agent to receive the same net amount which the Lenders or the Administrative
Agent would have received on such due date had no such obligation been imposed
upon such Guarantor. The Loan Parties will deliver promptly to the
Administrative Agent certificates or other valid vouchers for all taxes or other
charges deducted from or paid with respect to payments made by each Guarantor
hereunder or under such other Loan Document.  Each Lender claiming any
additional amounts payable under this §15 agrees to use reasonable efforts
(consistent with legal and regulatory restrictions) to execute and deliver all
such documents and instruments as any Guarantor shall reasonably request or to
change the jurisdiction of its applicable lending office if the execution of
such documents or the making of such a change would avoid the need for or
substantially reduce the amount of additional amounts which would thereafter
accrue and would not, in the sole and absolute determination of such Lender, be
otherwise disadvantageous to such Lender, which determination by such Lender
shall be conclusive. Each Guarantor shall not be liable to the Administrative
Agent or any Lender (such person a "Recipient") for (i) taxes that are based
upon or measured by such Recipient's (or a branch’s (in the case of a branch of
such Recipient)) net income or net profit (including franchise Taxes imposed in
lieu of such Taxes) or for any withholdings required to be made pursuant to
applicable law that are credited against taxes based on such Recipient's net
income or net profit, (ii) taxes imposed as a result of a present or former
connection between such Recipient and the jurisdiction imposing such taxes other
than connections arising from such Recipient having executed this Agreement and
having enforced or enjoyed its rights and performed its obligations under this
Credit Agreement or any of the other Loan Documents, (iii) in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Commitment or (B) such Lender changes its
lending office, except in each case to the extent that, pursuant to this §15,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (iv) any U.S. federal
withholding taxes imposed under FATCA and (v) taxes attributable to such
Lender’s failure to provide the documentation required by Section 5.2.3 of the
Loan Agreement.


(b)        Without prejudice to the survival of any other agreement of the
parties hereunder, the agreements and obligations of each of the Guarantors
contained in this § 15 shall survive the payment in full in cash of the
Obligations.


- 6 -

--------------------------------------------------------------------------------

16.         Miscellaneous.  This Guaranty constitutes the entire agreement of
the Guarantors with respect to the matters set forth herein. The rights and
remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Guaranty shall be in addition
to any other guaranty of or collateral security for any of the Obligations. The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions.
Captions are for the ease of reference only and shall not affect the meaning of
the relevant provisions. The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined. This Guaranty may be executed in any number of counterparts, but all
such counterparts shall together constitute but one instrument. In making proof
of this Guaranty it shall not be necessary to produce or account for more than
one counterpart signed by each party hereto by and against which enforcement
hereof is sought. Delivery of an executed signature page of this Guaranty by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.


17.        Joinder.  At such time following the date hereof as any Domestic
Subsidiary (other than a Securitization Entity) is required to join this
Guaranty pursuant to the terms of §8.14 of the Loan Agreement, such Domestic
Subsidiary shall execute and deliver to the Administrative Agent a joinder
agreement substantially in the form of Exhibit A signifying its agreement to be
bound by the provisions of this Guaranty as a Guarantor to the same extent as if
such Domestic Subsidiary had originally executed this Guaranty as of the date
hereof.


[Remainder of page intentionally left blank.]


- 7 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Guarantors has caused this Guaranty to be
executed and delivered as of the date first above written.



 
[NAME OF GUARANTOR]
       
By:
   
Name:
 
Title:
 
Address:
 
Telephone:
 
Facsimile:




--------------------------------------------------------------------------------

EXHIBIT A


FORM OF JOINDER TO GUARANTY


Reference is hereby made to the Guaranty, dated as of ______________ (as
amended, supplemented and otherwise modified from time to time, the “Guaranty”),
by the Guarantors signatory thereto and each Person executing a joinder
agreement thereto from time to time (each, a “Guarantor” and collectively, the
“Guarantors”) in favor of MUFG Union Bank, N.A., in its capacity as
administrative agent for the benefit of the Secured Parties (together with its
successors and assigns, the “Administrative Agent”) specified in the Third
Amended and Restated Revolving Credit Agreement, dated as of October 22, 2018
(as amended and in effect from time to time, the “Credit Agreement”), among CAI
RAIL, INC., as borrower (the “Company”), CAI INTERNATIONAL, INC., as a
guarantor, and the lenders specified therein.


__________________ (the “Joined Guarantor”), hereby agrees to be bound by all
the terms and provisions of the Guaranty.  Upon the execution and delivery of
this joinder agreement by the Joined Guarantor to each of the parties to the
Guaranty, the Joined Guarantor shall become a party to the Guaranty and have the
rights and obligations of a “Guarantor” party thereto.


Any notice, report or other communication given under the Guaranty shall be in
writing and addressed to the Joined Guarantor as follows:



                 



IN WITNESS WHEREOF, the undersigned has executed this joinder agreement to the
Guaranty as of this ____ day of _____________.



                 
By:
     
Name:
   
Title:
 




--------------------------------------------------------------------------------

Exhibit H


CAI RAIL GUARANTY


JOINDER AGREEMENT


This Joinder Agreement, dated as of February [_], 2013 (this “Joinder
Agreement”) is executed and delivered by CAI RAIL, INC., a Delaware corporation
(the “New Guarantor”) pursuant to the Third Amended and Restated Revolving
Credit Agreement, dated as of the date hereof (as amended, restated, amended and
restated, supplemented and otherwise in effect from time to time, the “Credit
Agreement”), by and among (a) CAI INTERNATIONAL, INC., a Delaware corporation
(“CAI”) and CONTAINER APPLICATIONS LIMITED, a corporation organized under the
laws of Barbados (“CAL” and, together with CAI, the “Borrowers”, and each,
individually, a “Borrower”), (b) the lending institutions from time to time
parties thereto (collectively, the “Lenders”), and (c) BANK OF AMERICA, N.A., as
administrative agent for itself and the other Lenders (in such capacity, the
“Administrative Agent”). All capitalized terms used in this Joinder Agreement
and not otherwise defined herein shall have the same meanings herein as in the
Credit Agreement.


Reference is hereby made to that certain Third Amended and Restated Guaranty,
dated as of November 15, 2007 (the “Guaranty”), by and among Sky Container
Trading, Inc., a California corporation, each other Domestic Subsidiary of the
Borrower signatory thereto and in favor of the Administrative Agent and the
Lenders.


§1.          Joinder to Guaranty


(a)         The New Guarantor hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, the Guaranty and each of the other Loan
Documents. The Guarantor hereby agrees to become a Guarantor in respect of the
Obligations as set forth in the Guaranty and, by executing and delivering this
Joinder Agreement, does hereby join and become a party to the Guaranty as a
Guarantor, assuming all of the obligations and liabilities of a Guarantor
thereunder. The New Guarantor agrees to comply with, and be bound by, all of the
terms and conditions of the Guaranty in all respects as an original Guarantor
thereunder, as if the New Guarantor was an original signatory thereto and the
New Guarantor assumes all obligations and liabilities arising or incurred under
the Guaranty. Without limiting the generality of the foregoing terms of this
§1(a), the New Guarantor hereby guarantees, jointly and severally together with
the other Guarantors, the prompt payment of the Obligations in accordance with
Section 2 of the Guaranty.


(b)        Each Borrower confirms that the Credit Agreement and the other Loan
Documents are, and upon the New Guarantor becoming a Guarantor, shall continue
to be, in full force and effect. The parties hereto confirm and agree that
immediately upon the New Guarantor becoming a Guarantor the term “Obligations,”
as used in the Credit Agreement, shall include all obligations of the New
Guarantor under the Credit Agreement and under each other Loan Document.


§2.         Effectiveness. This Joinder Agreement shall become effective as of
the date hereof
(the “Effective Date”) upon the execution and delivery of this Joinder Agreement
by the Borrower, the New Guarantor and the Administrative Agent and the
satisfaction of the following conditions:


Exhibit H-1

--------------------------------------------------------------------------------

(i)          Certified Copies of the Governing Documents of the New Guarantor.
The Administrative Agent shall have received from the New Guarantor a
certificate of a duly authorized officer of the New Guarantor certifying the
following attachments thereto: (a) its Governing Documents (or the applicable
foreign equivalent) and (b) a true and correct copy of the resolutions of its
board of directors authorizing the execution and delivery of this Joinder
Agreement and all related documents. Such authorized officer’s certificate shall
also give the name and bear a specimen signature of each individual who shall be
authorized (i) to sign this Joinder Agreement and related documents on behalf of
the New Guarantor, and (ii) to give notices and to take other action on the New
Guarantor's behalf under the Loan Documents.


(ii)          Opinions of Counsel. The Administrative Agent shall have received
a
favorable legal opinion addressed to the Lenders and the Administrative Agent,
dated as of the Effective Date, in form and substance satisfactory to the
Lenders and the Administrative Agent, from Perkins Coie LLP, counsel to the
Borrower and their Subsidiaries (including the New Guarantor).


§3.         Representations and Warranties. The New Guarantor hereby represents
and
warrants that on and as of the Effective Date (i) it is duly and legally
authorized to enter into this Joinder Agreement and the other documents to be
entered into in connection herewith, (ii) the execution, delivery and
performance of this Joinder Agreement and the other documents to be entered into
in connection herewith do not conflict with any provision of law or of the
charter, by-laws or other similar governing documents of the New Guarantor, or
of any agreement binding on the New Guarantor and (iii) all acts, conditions and
things required to be done and performed and to have occurred prior to the
execution, delivery and performance of this Joinder Agreement and the other
documents to be entered into in connection herewith, and to render the same the
legal, valid and binding obligation of the New Guarantor, enforceable against it
in accordance with its terms, have been done and performed and have occurred in
due and strict compliance with all applicable laws.


§4.        GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE CONSTRUED ACCORDING TO
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE.


§5.         Miscellaneous. The Credit Agreement, the Guaranty, the other Loan
Documents and all documents, instruments and agreements related thereto are
hereby ratified and confirmed in all respects and shall continue in full force
and effect. The undersigned agrees that this Joinder Agreement shall be deemed
to be, and is hereby made a part of, the Credit Agreement and the Guaranty as if
set forth therein in full and shall be deemed a “Loan Document” under the Credit
Agreement. This Joinder Agreement may be executed in any number of counterparts
and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Joinder Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart thereof.


[Remainder of page intentionally left blank]


Exhibit H-2

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed on the date first written above.



 
NEW GUARANTOR:
       
CAI RAIL, INC. as Guarantor
       
By:
     
Name::
   
Title
     
Address for Notices:
     
Steuart Tower
 
1 Market Plaza, Suite
900 San Francisco, CA
94105 USA
 
Attention: CEO and CFO
Fax: 1-415-788-3430



Signature Page to CAI Rail Joinder


Exhibit H-3

--------------------------------------------------------------------------------

Agreed and Accepted:
   
CAI INTERNATIONAL, INC., as Borrower
    By:     Name: Title:

CONTAINER APPLICATIONS LIMITED, as Borrower
    By:     Name: Title:



Signature Page to CAI Rail Joinder


Exhibit H-4

--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT


COMMONWEALTH OR STATE OF
 
) 

 
 
) ss.


COUNTY OF
 
)




On this ___ day of , 2013, before me, the undersigned notary public, personally
appeared , proved to me through satisfactory evidence of identification, which
were , to be the person whose name is signed on the preceding or attached
document, and acknowledged to me that he signed it voluntarily for its stated
purpose (as of CAI International, Inc., a Delaware corporation, Container
Applications Limited, a corporation organized under the laws of Barbados, and
CAI Rail, Inc., a Delaware corporation).


 
 
 
 
(official signature and seal of notary)
 
 
My commission expires:
 



Exhibit H-5

--------------------------------------------------------------------------------

Agreed and accepted:
 
BANK OF AMERICA, N.A., as Administrative Agent
 
By: Name: Title:



Exhibit H-6

--------------------------------------------------------------------------------

CERTIFICATE OF ACKNOWLEDGMENT


COMMONWEALTH OR STATE OF

 
)
   
) ss.

COUNTY OF SUFFOLK
 
)



On this   day of, 2018, before me, the undersigned notary public, personally
appeared          , proved to me through satisfactory evidence of
identification, which were          , to be the person whose name is signed on
the preceding or attached document, and acknowledged to me that s/he signed it
voluntarily for its stated purpose (as of __________________, a national banking
association).



 
(official signature and seal of notary)
   
My commission expires:
 



Exhibit H-7

--------------------------------------------------------------------------------

Schedule 1 (Lenders and Commitments)



 
LENDER;
DOMESTIC LENDING OFFICE;
EURODOLLAR LENDING OFFICE
Commitment
Commitment
Percentage
         
MUFG Union Bank, N.A.
200 Pringle Avenue, Suite 500, MC 1-714-561
Walnut Creek, CA  94596
Attention: Buddy Montgomery, Vice President, East Bay Corporate Banking
Tel: 925-947-2429
Fax: 925-943-7442
$85,000,000
15.45454%
 
Bank of America, N.A.
315 Montgomery St. 13th FL
San Francisco, CA 94104
Attention: Maile Douglas
Tel: 415-913-5765
Fax: 877-360-9651
$80,000,000
14.54545%
 
The Huntington National Bank
525 Vine Street, 14th Floor
Cincinnati, OH 45202
Attention: Greg Braun
Tel: 513-762-5108
Fax: 877-681-5356
$72,500,000
13.18181%
 
ING Bank, a Branch of ING-DiBa AG
Hamburger Allee 1
60486 Frankfurt am Main, Germany
Attention:  Thomas Steiner
Tel: +42-69-759-36-326
Fax: +42-69-759-36-200
$62,500,000
11.36363%
 
ABN AMRO Capital USA LLC
100 Park Avenue
New York, NY 10070
Attention: Lilia Engelsbel-Sporysheva, Director Trade Finance Operations
Tel: 917-284-6962
Fax: 917-284-6697
$52,500,000
9.54545 %




--------------------------------------------------------------------------------

 
BMO Harris Bank N.A.
115 S. LaSalle
Chicago, IL 60603
Attention: Evelyn Lamboy-Koetz
Tel: 312-461-6358
Fax: 312-293-5283
$35,000,000
6.36363%
 
Umpqua Bank
2998 Douglas Blvd., Ste. 100
Roseville, CA 95661
Attention: Dean Stephens
Tel: 916-774-3937
Fax: 916-783-2448
$32,500,000
5.90909%
 
Fifth Third Bank
5050 Kingsley Drive
Cincinnati, OH 45227
$30,000,000
5.45454 %
 
Branch Banking & Trust Company
200 W Second Street, 16th Floor
Winston Salem, NC 27101
Attention: Wendy Gerringer
Tel: 336-733-2774
Fax: 336-733-2740
$25,000,000
4.54545%
 
U.S. Bank, National Association
One California Street, Suite 2000
San Francisco, CA 94111
Attention: Katie McAndrew. Vice President
Tel: 415-677-3524
Fax: 415-677-3763
$25,000,000
4.54545%
 
Investors Bank
99 Wood Avenue South
8th Floor
Iselin, NJ 08830
$20,000,000
3.63636%
 
Wintrust Commercial Finance
a division of Wintrust Asset Finance Inc.
3201 Dallas Parkway, Suite 800
Frisco, TX 75034-9596
$20,000,000
3.63636%
 
Manufacturer’s Bank
151 S. Figueroa Street, Suite 400
Los Angeles, CA 90071
$10,000,000
1.81818%
 
TOTAL
$550,000,000.00
100%






--------------------------------------------------------------------------------